Exhibit 10.2

 

AMENDMENT NO. 4 TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDMENT NO. 4 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
(“Amendment”) entered into on March 8, 2016 is by and among Clayton Williams
Energy, Inc., a Delaware corporation (the “Borrower”), the subsidiaries of the
Borrower party hereto (together with the Borrower, the “Guarantors”), the
Lenders party hereto (as defined below), and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and as
issuing bank (in such capacity, the “Issuing Bank”).

 

RECITALS

 

A.            The Borrower is party to that certain Third Amended and Restated
Credit Agreement dated as of April 23, 2014 among the Borrower, the financial
institutions party thereto from time to time, as lenders (the “Lenders”), the
Administrative Agent and the Issuing Bank (as amended by that certain Amendment
No. 1 to Third Amended and Restated Credit Agreement entered into on
November 12, 2014, as amended by that certain Amendment No. 2 to Third Amended
and Restated Credit Agreement entered into on February 25, 2015 (“Amendment
No. 2”), as amended by that certain Amendment No. 3 to Third Amended and
Restated Credit Agreement entered into on November 9, 2015 and as the same may
be further amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”).

 

B.            Subject to the terms and conditions set forth herein, the parties
hereto wish to amend the Credit Agreement as provided herein.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

Section 1.              Defined Terms.  As used in this Amendment, each of the
terms defined in the opening paragraph and the Recitals above shall have the
meanings assigned to such terms therein.  Each term defined in the Credit
Agreement and used herein without definition shall have the meaning assigned to
such term in the Credit Agreement, unless expressly provided to the contrary.

 

Section 2.              Other Definitional Provisions.  Article, Section,
Schedule, and Exhibit references are to Articles and Sections of and Schedules
and Exhibits to this Amendment, unless otherwise specified.  The words “hereof”,
“herein”, and “hereunder” and words of similar import when used in this
Amendment shall refer to this Amendment as a whole and not to any particular
provision of this Amendment.  The term “including” means “including, without
limitation,”.  Paragraph headings have been inserted in this Amendment as a
matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Amendment and shall not be used in the
interpretation of any provision of this Amendment.

 

--------------------------------------------------------------------------------


 

Section 3.              Decrease of Borrowing Base.  Effective as of the
Amendment Effective Date, the Borrowing Base is hereby decreased from
$450,000,000 to $100,000,000.  Once effective, the new Borrowing Base amount
shall remain in effect at that level until the Borrowing Base is redetermined or
reduced in accordance with the Credit Agreement.  For the avoidance of doubt,
the decrease in the Borrowing Base pursuant to this Section 3 is the Scheduled
Redetermination scheduled to be made on or about May 1, 2016.

 

Section 4.              Amendments to Credit Agreement.  The Credit Agreement is
amended as reflected in Annex A attached hereto.

 

Section 5.              Temporary Amendments to Credit Agreement.  The temporary
amendments to the Credit Agreement made pursuant to Section 4 of Amendment No. 2
are hereby made permanent, except as modified by Annex A attached hereto.

 

Section 6.              Representations and Warranties.  The Borrower and each
Guarantor hereby represents and warrants that: (a) after giving effect to this
Amendment, the representations and warranties contained in the Credit Agreement,
as amended hereby, and the representations and warranties contained in the other
Loan Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representation or warranty
that already is qualified or modified by materiality in the text thereof) on and
as of the date hereof as if made on as and as of such date except to the extent
that any such representation or warranty expressly relates solely to an earlier
date, in which case such representation or warranty is true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representation or warranty that already is qualified or
modified by materiality in the text thereof) as of such earlier date; (b) after
giving effect to this Amendment, no Default has occurred and is continuing;
(c) the execution, delivery and performance of this Amendment are within the
limited liability company, limited partnership, or corporate power and authority
of the Borrower and each Guarantor and have been duly authorized by appropriate
limited liability company, limited partnership or corporate action and
proceedings; (d) this Amendment constitutes the legal, valid, and binding
obligation of the Borrower and each Guarantor enforceable in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the rights of creditors generally and
general principles of equity; (e) there are no governmental or other third party
consents, licenses and approvals required in connection with the execution,
delivery, performance, validity and enforceability of this Amendment; and
(f) the Liens under the Security Instruments are valid and subsisting and secure
the Obligations, as amended hereby.

 

Section 7.              Conditions to Effectiveness.  Other than
Section 8(a) and (b) and Sections 9 through 16 hereof, all of which shall become
effective as of the date hereof, this Amendment shall become effective and
enforceable against the parties hereto upon the occurrence of the following
conditions precedent (the “Amendment Effective Date”):

 

(a)           The Administrative Agent shall have received multiple original
counterparts, as requested by the Administrative Agent, of this Amendment, duly
and validly executed and delivered by duly authorized officers of the Borrower,
the Guarantors, the Administrative Agent, and the Required Lenders.

 

2

--------------------------------------------------------------------------------


 

(b)           The Administrative Agent, for the ratable benefit of the Lenders,
shall have received, to the extent invoiced, reimbursement or payment of all out
of pocket expenses required to be reimbursed or paid by the Borrower under the
Loan Documents, including all reasonable fees, expenses and disbursements of
counsel for the Administrative Agent.

 

(c)           The Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transactions
provided for herein as the Administrative Agent or its special counsel may
reasonably request prior to the Amendment Effective Date, and all such documents
shall be in form and substance satisfactory to the Administrative Agent.

 

(d)           The representations and warranties in this Amendment shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such date except
to the extent that any such representation or warranty expressly relates solely
to an earlier date, in which case it shall have been true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date, and no
Default shall have occurred and be continuing.

 

(e)           The Administrative Agent shall have received multiple original
counterparts, as requested by the Administrative Agent, of the Intercreditor
Agreement, duly and validly executed and delivered by duly authorized officers
of the Borrower, the Guarantors party thereto, the Administrative Agent, and
Wilmington Trust, National Association (the “Intercreditor Agreement”).

 

(f)            The Administrative Agent shall have received (i) a certificate of
each Credit Party, dated the Amendment Effective Date and executed by its
Secretary or Assistant Secretary or a Responsible Officer of such Credit Party,
which shall (A) certify the resolutions of its board of directors, members or
other body authorizing the execution, delivery and performance of the Amendment
and the other Loan Documents to which it is a party, (B) identify by name and
title and bear the signatures of the officers of such Credit Party authorized to
sign the Loan Documents to which it is a party, and (C) contain appropriate
attachments, including the certificate of formation or articles of incorporation
or organization of such Credit Party certified by the relevant authority of the
jurisdiction of organization of such Credit Party and a true and correct copy of
its by-laws or operating, management or partnership agreement, and (ii) a good
standing certificate for each Credit Party from its jurisdiction of
organization.

 

(g)           The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Amendment Effective Date) of Vinson & Elkins LLP, counsel for the Credit
Parties, in form and substance reasonably satisfactory to the Administrative
Agent, covering such matters relating to the Credit Parties, this Amendment or
the Transactions as the Administrative Agent shall reasonably request.  The
Credit Parties hereby request such counsel to deliver such opinion.

 

(h)           The Administrative Agent shall have received duly executed copies
of the Second Lien Loan Documents (as defined in the Credit Agreement, as
amended by this Amendment),

 

3

--------------------------------------------------------------------------------


 

which shall be in full force and effect on such date and in form and substance
reasonably satisfactory to the Administrative Agent. The Borrower shall have
received the proceeds of the loans contemplated by the Second Lien Loan
Documents, and such proceeds shall have been applied, to the extent necessary,
to reduce the Aggregate Credit Exposure (as defined in the Credit Agreement, as
amended by this Amendment) to no more than $100,000,000.

 

(i)            The Administrative Agent shall have received the Security
Agreement (as defined in the Credit Agreement, as amended by this Amendment),
together with such other assignments, conveyances, amendments, agreements and
other writings, including, without limitation, UCC-1 financing statements,
necessary to create first priority Liens, subject to the Liens permitted under
Section 7.02 of the Credit Agreement (as amended by this Amendment) and the
Intercreditor Agreement, in all of the Collateral in which a security interest
is required to be granted in favor of the Administrative Agent pursuant to the
Security Instruments, including all of the Equity Interests of each Restricted
Subsidiary now or hereafter owned by the Borrower or any Restricted Subsidiary.

 

(j)            The Administrative Agent shall have received duly executed
Mortgages in form and substance reasonably satisfactory to the Administrative
Agent necessary or appropriate to grant, evidence and perfect Liens on Oil and
Gas Interests of the Borrower and its Restricted Subsidiaries in favor of the
Administrative Agent as required by Section 6.09 of the Credit Agreement.  In
connection with such Mortgages, the Administrative Agent shall have received
such additional documents, certificates and legal opinions as shall reasonably
be requested by the Administrative Agent, in each case in form and substance
reasonably satisfactory to the Administrative Agent.

 

(k)           The Administrative Agent shall have received from the Borrower an
executed counterpart to the fee letter among JPMorgan Chase Bank, N.A., J.P.
Morgan Securities LLC and the Borrower relating to the transactions contemplated
hereby.

 

Section 8.              Acknowledgments and Agreements.

 

(a)           The Borrower acknowledges that on the date hereof all outstanding
Obligations are payable in accordance with their terms and the Borrower waives
any defense, offset, counterclaim or recoupment with respect thereto.

 

(b)           The Administrative Agent, the Issuing Bank, and the Lenders hereby
expressly reserve all of their rights, remedies, and claims under the Loan
Documents, as amended hereby.  Except as expressly set forth herein, this
Amendment shall not constitute a waiver or relinquishment of (i) any Default or
Event of Default under any of the Loan Documents, as amended hereby, (ii) any of
the agreements, terms or conditions contained in any of the Loan Documents, as
amended hereby, (iii) any rights or remedies of the Administrative Agent, the

 

4

--------------------------------------------------------------------------------


 

Issuing Bank, or any Lender with respect to the Loan Documents, as amended
hereby, or (iv) the rights of the Administrative Agent, the Issuing Bank, or any
Lender to collect the full amounts owing to them under the Loan Documents, as
amended hereby.

 

(c)           The Borrower, each Guarantor, the Administrative Agent, the
Issuing Bank and each Lender do hereby adopt, ratify, and confirm the Credit
Agreement, as amended hereby, and acknowledge and agree that the Credit
Agreement, as amended hereby, is and remains in full force and effect, and the
Borrower and each Guarantor acknowledge and agree that their respective
liabilities and obligations under the Credit Agreement, as amended hereby, and
the other Loan Documents, are not impaired in any respect by this Amendment.

 

(d)           From and after the Amendment Effective Date, all references to the
Credit Agreement and the Loan Documents shall mean such Credit Agreement and
such Loan Documents as amended by this Amendment and the other documents
executed pursuant hereto.  This Amendment is a Loan Document for the purposes of
the provisions of the other Loan Documents.  Without limiting the foregoing, any
breach of representations, warranties, and covenants under this Amendment shall
be a Default or Event of Default, as applicable, under the Credit Agreement.

 

(e)           From and after the Amendment Effective Date, the Borrower shall
indemnify the Administrative Agent, and hold it harmless from, any and all
losses, claims, damages, liabilities and related expenses, including Taxes and
the fees, charges and disbursements of any counsel for any of the foregoing,
arising in connection with the Administrative Agent’s treating, for purposes of
determining withholding Taxes imposed under FATCA, the Credit Agreement as
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

(f)            The Administrative Agent and the Required Lenders acknowledge and
agree that SWR VPP, LLC has heretofore been dissolved in accordance with
Section 7.03 of the Credit Agreement and is no longer a Credit Party or
Guarantor under the Loan Documents.

 

Section 9.              Reaffirmation of the Guaranty.  Each Guarantor hereby
ratifies, confirms, acknowledges and agrees that its obligations under
Article VIII of the Credit Agreement are in full force and effect and that such
Guarantor continues to unconditionally and irrevocably guarantee the full and
punctual payment, when due, whether at stated maturity or earlier by
acceleration or otherwise, all of the Guaranteed Liabilities, as such Guaranteed
Liabilities may have been amended by this Amendment, and its execution and
delivery of this Amendment do not indicate or establish an approval or consent
requirement by such Guarantor under the Credit Agreement in connection with the
execution and delivery of amendments, consents or waivers to the Credit
Agreement or any of the other Loan Documents.

 

Section 10.            Waiver.  Effective on the date hereof until the Amendment
Effective Date, the Administrative Agent, the Issuing Bank, and the Lenders
hereby expressly waive any Event of Default under Sections 7.02 or 7.10 of the
Credit Agreement solely to the extent arising from the execution and delivery of
the Second Lien Loan Documents executed by any Credit Party on the date hereof.

 

5

--------------------------------------------------------------------------------


 

Section 11.            Counterparts.  This Amendment may be signed in any number
of counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument.  This Amendment may be executed by
facsimile or other electronic signature and all such signatures shall be
effective as originals.

 

Section 12.            Successors and Assigns.  This Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted pursuant to the Credit Agreement.

 

Section 13.            Invalidity.  In the event that any one or more of the
provisions contained in this Amendment shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Amendment.

 

Section 14.            Governing Law.  This Amendment shall be construed in
accordance with and governed by the law of the State of New York.

 

Section 15.            Release.  AS A MATERIAL PART OF THE CONSIDERATION FOR THE
ADMINISTRATIVE AGENT AND EACH LENDER ENTERING INTO THIS AMENDMENT, THE BORROWER
AND EACH OTHER CREDIT PARTY, ON BEHALF OF ITSELF AND EACH OF ITS RESPECTIVE
SUBSIDIARIES (EACH A “RELEASOR”) AGREES AS FOLLOWS (THE “RELEASE PROVISION”):

 

(a)           RELEASOR HEREBY RELEASES AND FOREVER DISCHARGES THE ADMINISTRATIVE
AGENT AND EACH LENDER, AND ITS PREDECESSORS, SUCCESSORS, ASSIGNS, OFFICERS,
MANAGERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES, AGENTS, ATTORNEYS (INCLUDING
WITHOUT LIMITATION BRACEWELL LLP), REPRESENTATIVES, PARENT CORPORATIONS,
SUBSIDIARIES, AND AFFILIATES (HEREINAFTER ALL OF THE ABOVE COLLECTIVELY REFERRED
TO AS THE “LENDER GROUP”) JOINTLY AND SEVERALLY FROM ANY AND ALL CLAIMS,
COUNTERCLAIMS, DEMANDS, DAMAGES, DEBTS, AGREEMENTS, COVENANTS, SUITS, CONTRACTS,
OBLIGATIONS, LIABILITIES, ACCOUNTS, OFFSETS, RIGHTS, ACTIONS, AND CAUSES OF
ACTION OF ANY NATURE WHATSOEVER, INCLUDING, WITHOUT LIMITATION, ALL CLAIMS,
DEMANDS, AND CAUSES OF ACTION FOR CONTRIBUTION AND INDEMNITY, WHETHER ARISING AT
LAW OR IN EQUITY, WHETHER PRESENTLY POSSESSED OR POSSESSED IN THE FUTURE,
WHETHER KNOWN OR UNKNOWN, WHETHER LIABILITY BE DIRECT OR INDIRECT, LIQUIDATED OR
UNLIQUIDATED, WHETHER PRESENTLY ACCRUED OR TO ACCRUE HEREAFTER, WHETHER ABSOLUTE
OR CONTINGENT, FORESEEN OR UNFORESEEN, AND WHETHER OR NOT HERETOFORE ASSERTED,
WHICH RELEASOR MAY HAVE OR CLAIM TO HAVE AGAINST ANY OF THE LENDER GROUP IN
CONNECTION WITH THE CREDIT AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS;
PROVIDED, HOWEVER, THAT NO LENDER SHALL BE RELEASED HEREBY FROM ANY OBLIGATION
TO PAY TO RELEASOR ANY AMOUNTS THAT RELEASOR MAY HAVE ON DEPOSIT WITH SUCH
LENDER, IN ACCORDANCE WITH APPLICABLE LAW AND THE TERMS OF THE LOAN

 

6

--------------------------------------------------------------------------------


 

DOCUMENTS AND THE DOCUMENTS ESTABLISHING ANY SUCH DEPOSIT RELATIONSHIP.

 

(b)           RELEASOR AGREES NOT TO SUE ANY OF THE LENDER GROUP OR IN ANY WAY
ASSIST ANY OTHER PERSON OR ENTITY IN SUING THE LENDER GROUP WITH RESPECT TO ANY
CLAIM RELEASED HEREIN.  THE RELEASE PROVISION MAY BE PLEADED AS A FULL AND
COMPLETE DEFENSE TO, AND MAY BE USED AS THE BASIS FOR AN INJUNCTION AGAINST, ANY
ACTION, SUIT, OR OTHER PROCEEDING WHICH MAY BE INSTITUTED, PROSECUTED, OR
ATTEMPTED IN BREACH OF THE RELEASE CONTAINED HEREIN.

 

(c)           RELEASOR ACKNOWLEDGES, WARRANTS, AND REPRESENTS TO THE LENDER
GROUP THAT:

 

(i)            RELEASOR HAS READ AND UNDERSTANDS THE EFFECT OF THE RELEASE
PROVISION. RELEASOR HAS HAD THE ASSISTANCE OF INDEPENDENT COUNSEL OF ITS OWN
CHOICE, OR HAS HAD THE OPPORTUNITY TO RETAIN SUCH INDEPENDENT COUNSEL, IN
REVIEWING, DISCUSSING, AND CONSIDERING ALL THE TERMS OF THE RELEASE PROVISION;
AND IF COUNSEL WAS RETAINED, COUNSEL FOR RELEASOR HAS READ AND CONSIDERED THE
RELEASE PROVISION AND ADVISED RELEASOR TO EXECUTE THE SAME.  BEFORE EXECUTION OF
THIS AMENDMENT, RELEASOR HAS HAD ADEQUATE OPPORTUNITY TO MAKE WHATEVER
INVESTIGATION OR INQUIRY IT MAY DEEM NECESSARY OR DESIRABLE IN CONNECTION WITH
THE SUBJECT MATTER OF THE RELEASE PROVISION.

 

(ii)           RELEASOR IS NOT ACTING IN RELIANCE ON ANY REPRESENTATION,
UNDERSTANDING, OR AGREEMENT NOT EXPRESSLY SET FORTH HEREIN. RELEASOR
ACKNOWLEDGES THAT THE LENDER GROUP HAS NOT MADE ANY REPRESENTATION WITH RESPECT
TO THE RELEASE PROVISION EXCEPT AS EXPRESSLY SET FORTH HEREIN.

 

(iii)          RELEASOR HAS EXECUTED THIS AMENDMENT AND THE RELEASE PROVISION
THEREOF AS ITS FREE AND VOLUNTARY ACT, WITHOUT ANY DURESS, COERCION, OR UNDUE
INFLUENCE EXERTED BY OR ON BEHALF OF ANY PERSON.

 

(iv)          RELEASOR IS THE SOLE OWNER OF THE CLAIMS RELEASED BY THE RELEASE
PROVISION, AND RELEASOR HAS NOT HERETOFORE CONVEYED, ASSIGNED  OR ENCUMBERED ALL
OR ANY PART OF SUCH CLAIMS OR ANY INTEREST IN ANY SUCH CLAIMS TO ANY OTHER
PERSON OR ENTITY.

 

(d)           RELEASOR UNDERSTANDS THAT THE RELEASE PROVISION IS A MATERIAL
CONSIDERATION IN THE AGREEMENT OF THE ADMINISTRATIVE AGENT AND EACH LENDER TO
ENTER INTO THIS AMENDMENT.

 

7

--------------------------------------------------------------------------------


 

(e)           IT IS THE EXPRESS INTENT OF RELEASOR THAT THE RELEASE AND
DISCHARGE SET FORTH IN THE RELEASE PROVISION BE CONSTRUED AS BROADLY AS POSSIBLE
IN FAVOR OF THE LENDER GROUP SO AS TO FORECLOSE FOREVER THE ASSERTION BY
RELEASOR OF ANY CLAIMS RELEASED HEREBY AGAINST THE LENDER GROUP.

 

(f)            IF ANY TERM, PROVISION, COVENANT, OR CONDITION OF THE RELEASE
PROVISION IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE INVALID, ILLEGAL,
OR UNENFORCEABLE, THE REMAINDER OF THE PROVISIONS SHALL REMAIN IN FULL FORCE AND
EFFECT.

 

Section 16.            Entire Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT,
AS AMENDED HEREBY, AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

BORROWER:

CLAYTON WILLIAMS ENERGY, INC.

 

 

 

 

 

 

 

By:

/s/ Michael L. Pollard

 

 

Michael L. Pollard, Senior Vice President

 

 

 

 

 

 

GUARANTORS:

SOUTHWEST ROYALTIES, INC.

 

WARRIOR GAS CO.

 

CWEI ACQUISITIONS, INC.

 

ROMERE PASS ACQUISITION L.L.C.

 

CWEI ROMERE PASS ACQUISITION CORP.

 

BLUE HEEL COMPANY

 

TEX-HAL PARTNERS, INC.

 

DESTA DRILLING GP, LLC

 

WEST COAST ENERGY PROPERTIES GP, LLC

 

CLAJON INDUSTRIAL GAS, INC.

 

CLAYTON WILLIAMS PIPELINE CORPORATION

 

 

 

 

 

 

 

By:

/s/ Michael L. Pollard

 

 

Michael L. Pollard, Senior Vice President

 

 

of each of the Guarantors listed above

 

 

 

 

 

 

 

DESTA DRILLING, L.P.

 

 

 

 

By:

Desta Drilling GP, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Michael L. Pollard

 

 

Michael L. Pollard, Senior Vice President

 

Signature Page to

Amendment No. 4 to Third Amended and Restated Credit Agreement

(Clayton Williams Energy, Inc.)

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT/

 

 

ISSUING BANK/LENDER:

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent, Issuing Bank and a Lender

 

 

 

 

 

 

 

By:

/s/ David M. Morris

 

 

David M. Morris

 

 

Executive Director

 

Signature Page to

Amendment No. 4 to Third Amended and Restated Credit Agreement

(Clayton Williams Energy, Inc.)

 

--------------------------------------------------------------------------------


 

LENDER:

WELLS FARGO BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Courtney Kubesch

 

Name:

Courtney Kubesch

 

Title:

Vice President

 

Signature Page to

Amendment No. 4 to Third Amended and Restated Credit Agreement

(Clayton Williams Energy, Inc.)

 

--------------------------------------------------------------------------------


 

LENDER:

MUFG UNION BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Joshua Patterson

 

Name:

Joshua Patterson

 

Title:

Managing Director

 

Signature Page to

Amendment No. 4 to Third Amended and Restated Credit Agreement

(Clayton Williams Energy, Inc.)

 

--------------------------------------------------------------------------------


 

LENDER:

COMPASS BANK

 

 

 

 

 

 

 

By:

/s/ Kathleen J. Bowen

 

Name:

Kathleen J. Bowen

 

Title:

Managing Director

 

Signature Page to

Amendment No. 4 to Third Amended and Restated Credit Agreement

(Clayton Williams Energy, Inc.)

 

--------------------------------------------------------------------------------


 

LENDER:

FROST BANK

 

 

 

 

 

 

 

By:

/s/ Alex Zemkoski

 

Name:

Alex Zemkoski

 

Title:

Senior Vice President

 

Signature Page to

Amendment No. 4 to Third Amended and Restated Credit Agreement

(Clayton Williams Energy, Inc.)

 

--------------------------------------------------------------------------------


 

LENDER:

TORONTO DOMINION (TEXAS) LLC

 

 

 

 

 

 

 

By:

/s/ Ryan Karim

 

Name:

Ryan Karim

 

Title:

Authorized Signatory

 

Signature Page to

Amendment No. 4 to Third Amended and Restated Credit Agreement

(Clayton Williams Energy, Inc.)

 

--------------------------------------------------------------------------------


 

LENDER:

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

By:

/s/ John Dravenstott

 

 

Name:

John Dravenstott

 

 

Title:

Vice President

 

 

 

Signature Page to

Amendment No. 4 to Third Amended and Restated Credit Agreement

(Clayton Williams Energy, Inc.)

 

--------------------------------------------------------------------------------


 

LENDER:

 

NATIXIS, NEW YORK BRANCH

 

 

 

 

 

 

 

 

By:

/s/ Stuart Murray

 

 

Name:

Stuart Murray

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ Vikram Nath

 

 

Name:

Vikram Nath

 

 

Title:

Vice President

 

 

 

Signature Page to

Amendment No. 4 to Third Amended and Restated Credit Agreement

(Clayton Williams Energy, Inc.)

 

--------------------------------------------------------------------------------


 

LENDER:

 

UBS AG, STAMFORD BRANCH

 

 

 

 

 

 

 

 

By:

/s/ Darlene Arias

 

 

Name:

Darlene Arias

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

By:

/s/ Craig Pearson

 

 

Name:

Craig Pearson

 

 

Title:

Associate Director

 

 

 

Banking Product Services, US

 

 

 

Signature Page to

Amendment No. 4 to Third Amended and Restated Credit Agreement

(Clayton Williams Energy, Inc.)

 

--------------------------------------------------------------------------------


 

LENDER:

 

FIFTH THIRD BANK

 

 

 

 

 

 

 

 

By:

/s/ Justin Bellamy

 

 

Name:

Justin Bellamy

 

 

Title:

Director

 

 

 

Signature Page to

Amendment No. 4 to Third Amended and Restated Credit Agreement

(Clayton Williams Energy, Inc.)

 

--------------------------------------------------------------------------------


 

LENDER:

 

WHITNEY BANK

 

 

 

 

 

 

 

 

By:

/s/ Parker U. Mears

 

 

Name:

Parker U. Mears

 

 

Title:

Vice President

 

 

 

Signature Page to

Amendment No. 4 to Third Amended and Restated Credit Agreement

(Clayton Williams Energy, Inc.)

 

--------------------------------------------------------------------------------


 

LENDER:

BANK OF AMERICA, N.A.,

 

 

 

 

 

 

 

By:

/s/ Raza Jafferi

 

Name:

Raza Jafferi

 

Title:

Vice President

 

Signature Page to

Amendment No. 4 to Third Amended and Restated Credit Agreement

(Clayton Williams Energy, Inc.)

 

--------------------------------------------------------------------------------


 

LENDER:

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

 

 

 

By:

/s/ James Giordano

 

 

Name:

James Giordano

 

 

Title:

Senior Vice-President

 

Signature Page to

Amendment No. 4 to Third Amended and Restated Credit Agreement

(Clayton Williams Energy, Inc.)

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

April 23, 2014

 

among

 

CLAYTON WILLIAMS ENERGY, INC.,

as Borrower

 

CERTAIN SUBSIDIARIES OF BORROWER,

as Guarantors

 

The Lenders Party Hereto

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

WELLS FARGO BANK, N.A.,

as Syndication Agent

 

MUFG UNION BANK, N.A.,

as Documentation Agent

 

and

 

J.P. MORGAN SECURITIES LLC,

as Sole Bookrunner and Lead Arranger

 

$150,000,000 Senior Secured Credit Facility

 

 

 

[g64011km49i001.gif]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

Article I Definitions

1

Section 1.01.

Defined Terms

1

Section 1.02.

Types of Loans and Borrowings

34

Section 1.03.

Terms Generally

34

Section 1.04.

Accounting Terms; GAAP

35

Section 1.05.

[Reserved.]

35

Section 1.06.

Time of Day

35

 

 

 

Article II The Credits

35

Section 2.01.

Commitments

35

Section 2.02.

Termination and Reduction of the Aggregate Commitment

36

Section 2.03.

Additional Lenders; Increases in the Aggregate Commitment

36

Section 2.04.

Loans and Borrowings

37

Section 2.05.

Requests for Borrowings

38

Section 2.06.

Letters of Credit

38

Section 2.07.

Funding of Borrowings

43

Section 2.08.

Interest Elections

43

Section 2.09.

Repayment of Loans; Evidence of Debt

45

Section 2.10.

Optional Prepayment of Loans

45

Section 2.11.

Mandatory Prepayment of Loans

46

Section 2.12.

Fees

47

Section 2.13.

Interest

48

Section 2.14.

Alternate Rate of Interest

49

Section 2.15.

Increased Costs

49

Section 2.16.

Break Funding Payments

50

Section 2.17.

Taxes

51

Section 2.18.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

55

Section 2.19.

Mitigation Obligations; Replacement of Lenders

57

Section 2.20.

Defaulting Lenders

58

 

 

 

Article III Borrowing Base

60

 

i

--------------------------------------------------------------------------------


 

Section 3.01.

Reserve Report; Proposed Borrowing Base

60

Section 3.02.

Scheduled Redeterminations of the Borrowing Base; Procedures and Standards

60

Section 3.03.

Special Redeterminations

61

Section 3.04.

Notice of Redetermination

62

 

 

 

Article IV Representations and Warranties

62

Section 4.01.

Organization; Powers

62

Section 4.02.

Authorization; Enforceability

62

Section 4.03.

Governmental Approvals; No Conflicts

62

Section 4.04.

Financial Condition; No Material Adverse Change

63

Section 4.05.

Properties

63

Section 4.06.

Litigation and Environmental Matters

63

Section 4.07.

Compliance with Laws and Agreements

64

Section 4.08.

Investment Company Status

64

Section 4.09.

Taxes

64

Section 4.10.

ERISA

64

Section 4.11.

Disclosure

65

Section 4.12.

Labor Matters

65

Section 4.13.

Capitalization

65

Section 4.14.

Margin Stock

65

Section 4.15.

Oil and Gas Interests

65

Section 4.16.

Insurance

66

Section 4.17.

Solvency

66

Section 4.18.

Material Sales Contracts

67

Section 4.19.

Common Enterprise

67

Section 4.20.

Anti-Corruption Laws and Sanctions

67

Section 4.21.

EEA Financial Institutions

67

 

 

 

Article V Conditions

68

Section 5.01.

Effective Date

68

Section 5.02.

Each Credit Event

70

 

 

 

Article VI Affirmative Covenants

71

Section 6.01.

Financial Statements; Other Information

71

Section 6.02.

Notices of Material Events

73

Section 6.03.

Existence; Conduct of Business

74

 

ii

--------------------------------------------------------------------------------


 

Section 6.04.

Payment of Obligations

74

Section 6.05.

Maintenance of Properties; Insurance

74

Section 6.06.

Books and Records; Inspection Rights

75

Section 6.07.

Compliance with Laws

75

Section 6.08.

Use of Proceeds and Letters of Credit

75

Section 6.09.

Mortgages and Other Security

75

Section 6.10.

Title Data

76

Section 6.11.

Swap Agreements

76

Section 6.12.

Operation of Oil and Gas Interests

76

Section 6.13.

Material Restricted Subsidiaries

77

Section 6.14.

Pledged Equity Interests

77

Section 6.15.

Designation and Conversion of Restricted and Unrestricted Subsidiaries

78

Section 6.16.

Accounts

79

Section 6.17.

Environmental Matters

79

 

 

 

Article VII Negative Covenants

80

Section 7.01.

Indebtedness

80

Section 7.02.

Liens

82

Section 7.03.

Fundamental Changes

83

Section 7.04.

Dispositions

83

Section 7.05.

Nature of Business

85

Section 7.06.

Investments, Loans, Advances, Guarantees and Acquisitions

85

Section 7.07.

Swap Agreements

87

Section 7.08.

Restricted Payments

88

Section 7.09.

Transactions with Affiliates

88

Section 7.10.

Restrictive Agreements

88

Section 7.11.

Disqualified Stock

89

Section 7.12.

Amendments to Organizational Documents

89

Section 7.13.

Financial Covenants

89

Section 7.14.

Sale and Leaseback Transactions and other Off-Balance Sheet Liabilities

89

Section 7.15.

Senior Notes Restrictions

89

Section 7.16.

Second Lien Debt Restrictions

91

Section 7.17.

Anti-Hoarding

92

Section 7.18.

Lease Restrictions

92

 

iii

--------------------------------------------------------------------------------


 

Article VIII Guarantee of Obligations

92

Section 8.01.

Guarantee of Payment

92

Section 8.02.

Guarantee Absolute

93

Section 8.03.

Guarantee Irrevocable

93

Section 8.04.

Reinstatement

93

Section 8.05.

Subrogation

93

Section 8.06.

Subordination

94

Section 8.07.

Payments Generally

94

Section 8.08.

Setoff

94

Section 8.09.

Formalities

95

Section 8.10.

Limitations on Guarantee

95

Section 8.11.

Keepwell

95

 

 

 

Article IX Events of Default

96

 

 

Article X The Administrative Agent

98

 

 

Article XI Miscellaneous

102

Section 11.01.

Notices

102

Section 11.02.

Waivers; Amendments

103

Section 11.03.

Expenses; Indemnity; Damage Waiver

104

Section 11.04.

Successors and Assigns

106

Section 11.05.

Survival

110

Section 11.06.

Counterparts; Integration; Effectiveness; Electronic Execution

110

Section 11.07.

Severability

111

Section 11.08.

Right of Setoff

111

Section 11.09.

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

112

Section 11.10.

WAIVER OF JURY TRIAL

112

Section 11.11.

Headings

113

Section 11.12.

Confidentiality

113

Section 11.13.

Material Non-Public Information

113

Section 11.14.

Authorization to Distribute Certain Materials to Public-Siders

114

Section 11.15.

Interest Rate Limitation

114

Section 11.16.

USA PATRIOT Act

115

Section 11.17.

Original Credit Agreement

115

Section 11.18.

Reaffirmation and Grant of Security Interest

115

 

iv

--------------------------------------------------------------------------------


 

Section 11.19.

Reallocation of Commitments and Loans

116

Section 11.20.

Release of Guarantees and Liens

116

Section 11.21.

Flood Insurance Regulation

117

Section 11.22.

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

117

 

v

--------------------------------------------------------------------------------


 

EXHIBITS:

 

Exhibit A — Form of Assignment and Assumption

Exhibit B — Form of Counterpart Agreement

Exhibit C — Form of Interest Election Request

Exhibit D — Form of Note

Exhibit E — Form of Lender Certificate

Exhibit F — Form of Tax Certificates

 

SCHEDULES:

 

Schedule 1.01 — Existing Letters of Credit

Schedule 2.01 — Applicable Percentages and Commitments

Schedule 4.04 — Material Liabilities

Schedule 4.06 — Disclosed Matters

Schedule 4.13 — Capitalization

Schedule 7.01 — Existing Indebtedness

Schedule 7.02 — Existing Liens

Schedule 7.04 — Incentive Oil and Gas Interests

Schedule 7.06(c) — Investment Commitments

Schedule 7.06(g) — Existing Investments

Schedule 7.06(l) — Costs Relating to Incentive Oil and Gas Interests

Schedule 7.09 — Transactions with Affiliates

 

vi

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 23, 2014, is
among CLAYTON WILLIAMS ENERGY, INC., a Delaware corporation, as Borrower,
CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors, the LENDERS party hereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

RECITALS

 

WHEREAS, the Borrower, certain Subsidiaries of the Borrower, certain of the
Lenders and JPMorgan Chase Bank, N.A., as administrative agent, have entered
into that certain Second Amended and Restated Credit Agreement, dated as of
November 29, 2010 (as amended, supplemented or otherwise modified from time to
time prior to the Effective Date, the “Original Credit Agreement”), pursuant to
which the lenders party thereto agreed to provide the Borrower with a revolving
credit facility in the form and upon the terms and conditions set forth therein;

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend and restate the Original Credit Agreement in its entirety, and the
Administrative Agent and the Lenders have agreed to do so upon the terms and
conditions set forth herein; and

 

WHEREAS, it is the intent of the parties hereto that this Agreement shall not
constitute a novation of the obligations and liabilities existing under the
Original Credit Agreement or constitute repayment of any such obligations and
liabilities and that this Agreement shall amend and restate the Original Credit
Agreement in its entirety.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto hereby agree that the Original Credit
Agreement is hereby amended and restated in its entirety to read as set forth
herein:

 

Article I

 

Definitions

 

Section 1.01.         Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

 

“Acquisition” means, the acquisition by the Borrower or any Restricted
Subsidiary, whether by purchase, merger (and, in the case of a merger with any
such Person, with such Person being the surviving corporation) or otherwise, of
all or substantially all of the Equity Interest of, or all or substantially all
of the business, property or fixed assets of or business line or unit or a
division of, any other Person primarily engaged in the business of producing oil
or

 

1

--------------------------------------------------------------------------------


 

natural gas or the acquisition by the Borrower or any Restricted Subsidiary of
property or assets consisting of Oil and Gas Interests.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
contractual representative of the Lenders hereunder pursuant to Article X and
not in its individual capacity as a Lender, and any successor agent appointed
pursuant to Article X.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance Payment Contract” means any contract whereby any Credit Party either
(a) receives or becomes entitled to receive (either directly or indirectly) any
payment (an “Advance Payment”) to be applied toward payment of the purchase
price of Hydrocarbons produced or to be produced from Oil and Gas Interests
owned by any Credit Party and which Advance Payment is, or is to be, paid in
advance of actual delivery of such production to or for the account of the
purchaser regardless of such production, or (b) grants an option or right of
refusal to the purchaser to take delivery of such production in lieu of payment,
and, in either of the foregoing instances, the Advance Payment is, or is to be,
applied as payment in full for such production when sold and delivered or is, or
is to be, applied as payment for a portion only of the purchase price thereof or
of a percentage or share of such production; provided that inclusion of the
standard “take or pay” provision in any gas sales or purchase contract or any
other similar contract shall not, in and of itself, constitute such contract as
an Advance Payment Contract for the purposes hereof.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified, except with
respect to an “Affiliate” of Ares, such term shall not include any portfolio
company owned or controlled by Ares.

 

“Aggregate Commitment” means, at any time, the sum of the Commitments of all the
Lenders at such time, as such amount may be reduced or increased from time to
time pursuant to Section 2.02 and Section 2.03; provided that such amount shall
not at any time exceed the lesser of (a) the Borrowing Base then in effect and
(b) the Maximum Facility Amount. As of the Fourth Amendment Effective Date, the
Aggregate Commitment is $100,000,000.

 

“Aggregate Commitment Usage” means, as of any date and for all purposes, the
quotient, expressed as a percentage, of (a) the Aggregate Credit Exposure as of
such date, divided by (b) the Aggregate Commitment as of such date.

 

“Aggregate Credit Exposure” means, as of any date of determination, the sum of
the Credit Exposure of all of the Lenders as of such date.

 

2

--------------------------------------------------------------------------------


 

“Agreement” means this Third Amended and Restated Credit Agreement, dated as of
April 23, 2014, as it may be amended, amended and restated, supplemented or
otherwise modified from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the avoidance of doubt, the
Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate at
approximately 11:00 a.m. London time on such day.  Any change in the Alternate
Base Rate due to a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively.

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Commitment represented by such Lender’s Commitment
at such time; provided that in the case of Section 2.20 only, when a Defaulting
Lender exists, “Applicable Percentage” shall mean the percentage of the
Aggregate Commitment (disregarding any Defaulting Lender’s Commitment)
represented by such Lender’s Commitment.  The initial amount of each Lender’s
Applicable Percentage is as set forth on Schedule 2.01.  If the Aggregate
Commitment has terminated or expired, the Applicable Percentage of any Lender
shall be determined based upon the Aggregate Commitment most recently in effect,
giving effect to any assignments and to any Lender’s status as a Defaulting
Lender at the time of determination.

 

“Applicable Rate” means, with respect to any ABR Loan or Eurodollar Loan, or
with respect to the Unused Commitment Fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Unused Commitment Fee Rate”, as the case may
be, based upon the Borrowing Base Usage applicable on such date:

 

Borrowing Base Usage:

 

ABR
Spread

 

Eurodollar
Spread

 

Unused
Commitment Fee
Rate

 

Equal to or greater than 90%

 

2.500

%

3.500

%

0.500

%

Equal to or greater than 75% and less than 90%

 

2.250

%

3.250

%

0.500

%

Equal to or greater than 50% and less than 75%

 

2.000

%

3.000

%

0.500

%

Equal to or greater than 25% and less than 50%

 

1.750

%

2.750

%

0.500

%

Less than 25%

 

1.500

%

2.500

%

0.500

%

 

Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next change.

 

3

--------------------------------------------------------------------------------


 

“Approved Counterparty” means, at any time and from time to time, (a) any Person
that is approved by the Administrative Agent (such approval not to be
unreasonably withheld) and has (or the credit support provider of such Person
has), at the time the Borrower or any Restricted Subsidiary enters into a Swap
Agreement with such Person, a long term senior unsecured debt credit rating of
BBB+ or better from S&P or Baal or better from Moody’s and (b) any Lender
Counterparty.

 

“Approved Fund” has the meaning assigned to such term in Section 11.04.

 

“Approved Petroleum Engineer” means (a) Netherland, Sewell & Associates, Inc.,
(b) Ryder Scott Company Petroleum Consultants, L.P., (c) Williamson Petroleum
Consultants, Inc., or (d) any reputable firm of independent petroleum engineers
selected by the Borrower and reasonably acceptable to the Administrative Agent.

 

“Ares” means (a) Ares Management LLC, its Affiliated investment managers and
funds or accounts managed by any of them (but excluding any portfolio companies
that are owned in whole or in part by any of the foregoing) and (b) any other
Affiliates of Ares Management LLC or any “person” or “group” of related persons
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) sharing voting power with Ares Management LLC.

 

“Asset Coverage Reserve Report” has the meaning assigned to such term in the
Second Lien Credit Agreement.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
the form of Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Aggregate Commitment.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means chapter 11 of the United States Bankruptcy Code.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination

 

4

--------------------------------------------------------------------------------


 

of the Administrative Agent, has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof,  unless
such ownership interest results in or provides such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permits such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Clayton Williams Energy, Inc., a Delaware corporation, and its
successors and permitted assigns.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Base” means, at any time an amount equal to the amount determined in
accordance with Section 3.01, as the same may be redetermined, adjusted or
reduced from time to time pursuant to Article III.

 

“Borrowing Base Deficiency” means, as of any date, the amount, if any, by which
the Aggregate Credit Exposure on such date exceeds the Borrowing Base in effect
on such date; provided, that, for purposes of determining the existence and
amount of any Borrowing Base Deficiency, obligations under any Letter of Credit
will not be deemed to be outstanding to the extent such obligations are secured
by cash in the manner contemplated by Section 2.06(j).

 

“Borrowing Base Properties” means all Oil and Gas Interests of the Borrower and
the Restricted Subsidiaries evaluated by the Lenders for purposes of
establishing the Borrowing Base.

 

“Borrowing Base Usage” means, as of any date and for all purposes, the quotient,
expressed as a percentage, of (i) the Aggregate Credit Exposure as of such date,
divided by (ii) the Borrowing Base as of such date.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.05.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or

 

5

--------------------------------------------------------------------------------


 

personal property, or a combination thereof, which obligations are required to
be classified and accounted for as capital leases or lease obligations on a
balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Collateral Account” means a deposit account with, and in the name of, the
Administrative Agent, for the benefit of the Lenders, established and maintained
for the deposit of cash collateral required under or in connection with this
Agreement and the other Loan Documents.

 

“Cash Management Agreements” means the agreements, documents, certificates and
instruments evidencing any Cash Management Obligations of any Credit Party.

 

“Cash Management Obligations” means, with respect to any Credit Party, any
obligations of such Credit Party owed to any Lender (or any Affiliate of any
Lender) in respect of treasury management arrangements (including controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services), depositary or other cash management
services, including commercial credit card and merchant card services.

 

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to the Administrative Agent or any Lender, such later date on which the
Administrative Agent or such Lender becomes a party to this Agreement of (a) the
adoption of any law, rule, regulation or treaty, (b) any change in any law,
rule, regulation or treaty or in the interpretation or application thereof by
any Governmental Authority or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 2.15(b), by any lending office of such Lender or by
such Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary,  (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change in Law”
regardless of the date enacted, adopted or issued.

 

“Change of Control” means

 

(a) any “person” or “group” of related persons (as such terms are used in
sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), other than Ares, Clayton Williams, Jr., The Williams
Children’s Partnership, Ltd. or any Related Party thereof (each, a “Permitted
Holder”), is or becomes the beneficial owner (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that such person or group shall be deemed
to have “beneficial ownership” of all shares that such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 35% of the total
voting power of the outstanding capital stock (excluding any debt securities
convertible into equity) normally entitled to vote in the election of

 

6

--------------------------------------------------------------------------------


 

directors (“Voting Stock”) of the Borrower (or its successor by merger,
consolidation or purchase of all or substantially all of its assets) (for
purposes of this clause, such person or group shall be deemed to beneficially
own any Voting Stock held by a parent entity, if such person or group
“beneficially owns” (as defined above), directly or indirectly, more than 35% of
the voting power of the Voting Stock of such parent entity);

 

(b) the first day on which a majority of the members of the board of directors
of the Borrower are not, as of any date of determination, either (i) a member of
the board of directors of the Borrower on March 8, 2016, or (ii) individuals who
were nominated for election or elected to the Borrower’s board of directors with
the approval of the majority of the directors described in clause (i) (or
approved for nomination or election by the majority of directors described in
clause (i) or (ii) hereof) who were members of the Borrower’s board of directors
at the time of such nomination or election;

 

(c) the occurrence of a “Change of Control” as such term is defined in the
Indenture; or

 

(d) the occurrence of a “Change of Control” as such term is defined in the
Second Lien Credit Agreement.

 

“Charges” has the meaning assigned to such term in Section 11.13.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all assets, whether now owned or hereafter acquired by any
Borrower or any other Credit Party, in which a Lien is granted or purported to
be granted to any Secured Party as security for any Obligation.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.02, (b) increased from time to time as a
result of such Lender delivering a Lender Certificate pursuant to Section 2.03,
and (c) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 11.04.  The amount of each Lender’s Commitment
as of the Fourth Amendment Effective Date is set forth on Schedule 2.01.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Current Assets” means, as of any date of determination, the total
of (a) the consolidated current assets of the Borrower and the Restricted
Subsidiaries determined in accordance with GAAP as of such date, plus, all
Unused Commitments as of such date, less (b) any non-cash assets required to be
included in consolidated current assets of the Borrower and

 

7

--------------------------------------------------------------------------------


 

the Restricted Subsidiaries as a result of the application of FASB Accounting
Standards Codification (“ASC”) 815 as of such date.

 

“Consolidated Current Liabilities” means, as of any date of determination, the
total of (a) consolidated current liabilities of the Borrower and the Restricted
Subsidiaries, as determined in accordance with GAAP as of such date, less
(b) current maturities of the Loans, less (c) any non-cash obligations required
to be included in consolidated current liabilities of the Borrower and the
Restricted Subsidiaries as a result of the application of FASB ASC 815 as of
such date, less (d) the current portion of any operating lease obligations to
the extent included in the calculation of consolidated current liabilities of
the Borrower and the Restricted Subsidiaries.

 

“Consolidated Current Ratio” means, as of any date of determination, the ratio
of Consolidated Current Assets to Consolidated Current Liabilities as of such
date.

 

“Consolidated EBITDAX” means, with respect to the Borrower and its Restricted
Subsidiaries for any period, Consolidated Net Income for such period plus,
without duplication and to the extent deducted in the calculation of
Consolidated Net Income for such period, the sum of (a) income or franchise
Taxes paid or accrued; (b) Consolidated Net Interest Expense; (c) amortization,
depletion and depreciation expense; (d) any non-cash losses or charges on any
Swap Agreement resulting from the application of FASB ASC 815 for that period;
(e) oil and gas exploration expenses (including all drilling, completion,
geological and geophysical costs) for such period; (f) losses from Dispositions
of assets outside of the ordinary course of business and other extraordinary or
non-recurring losses; (g)  restructuring costs that have been incurred or
expensed in an amount not to exceed $10,000,000 in the aggregate over the
Availability Period, which costs shall be itemized on the most recently
delivered compliance certificate delivered pursuant to Section 6.01 and are
otherwise reasonably acceptable to the Administrative Agent, and (h) all other
non-cash charges, expenses or losses (excluding non-cash charges that constitute
accruals for future cash charges); minus, to the extent included in the
calculation of Consolidated Net Income, the sum of (i) any non-cash gains on any
Swap Agreements resulting from the application of FASB ASC 815 for that period;
(ii) extraordinary or non-recurring gains; (iii) gains from Dispositions of
assets outside of the ordinary course of business; and (iv) all other non-cash
gains; provided that, with respect to the determination of the Borrower’s
compliance with the Consolidated Senior Debt Leverage Ratio set forth in
Section 7.13(b) for any period, Consolidated EBITDAX shall be adjusted to give
effect, on a pro forma basis and consistent with GAAP, to any Acquisitions or
Dispositions made during such period as if such Acquisition or Disposition, as
the case may be, was made at the beginning of such period.

 

“Consolidated Funded Indebtedness” means, as of any date, without
duplication, Indebtedness of the Borrower and its Restricted Subsidiaries of the
type described in clauses (a), (b), (c), (d), (e), (f), (g) or (h) of the
definition of Indebtedness.

 

“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of the Borrower and its Restricted Subsidiaries, as applicable, determined
on a consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or loss) of any Person accrued prior to the date it
becomes a Restricted Subsidiary of the Borrower, or is merged into or
consolidated with the Borrower or any of its Restricted Subsidiaries, as
applicable, (b) the undistributed earnings of any Restricted Subsidiary of the
Borrower, to the extent that the

 

8

--------------------------------------------------------------------------------


 

declaration or payment of dividends or similar distributions by such Restricted
Subsidiary is not at the time permitted by the terms of any contractual
obligation (other than under any Loan Document) or by any law applicable to such
Restricted Subsidiary and (c) the income (or loss) of any Person in which any
other Person (other than the Borrower or any of its Restricted Subsidiaries) has
an Equity Interest, except to the extent of the amount of dividends or other
distributions actually paid in cash to the Borrower or any of its Restricted
Subsidiaries during such period.

 

“Consolidated Net Interest Expense” means, for the Borrower and the Restricted
Subsidiaries on a consolidated basis for any period, the sum of (a) aggregate
interest expense, amortization or writeoff of debt discount and debt issuance
costs and commissions, discounts and other fees, expenses and charges associated
with Indebtedness plus (b) capitalized interest, minus (c) interest income, in
each case determined in accordance with GAAP.

 

“Consolidated Senior Debt” means, as of any date, without
duplication, Indebtedness of the Borrower and its Restricted Subsidiaries owed
to the Administrative Agent, the Issuing Bank, the Lenders or any of them under
any Loan Document, whether for principal, interest (including post-petition
interest), reimbursement of amounts drawn under any Letter of Credit, funding
indemnification amounts, fees, expenses, indemnification or otherwise.

 

“Consolidated Senior Debt Leverage Ratio” means, with respect to any fiscal
quarter, the ratio of (a) Consolidated Senior Debt as of the end of such fiscal
quarter, to (b) Consolidated EBITDAX for the trailing four fiscal quarter period
ending on the last day of such fiscal quarter.

 

“Consolidated Subsidiaries” means, for any Person, any Subsidiary or other
entity the accounts of which would be consolidated with those of such Person in
its consolidated financial statements in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Core Assets” means the Oil and Gas Interests of the Borrower and its Restricted
Subsidiaries located in Reeves County, Texas (including, the pipeline assets of
Clayton Williams Pipeline Corporation located in Reeves County, Texas).

 

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit B delivered by a Guarantor pursuant to Section 6.13.

 

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its LC Exposure at such
time.

 

“Credit Parties” means collectively, Borrower and each Guarantor, and each
individually, a “Credit Party”.

 

“Crude Oil” means all crude oil and condensate.

 

9

--------------------------------------------------------------------------------


 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to the Administrative Agent, the Issuing Bank or any Lender any
other amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Borrower, the
Administrative Agent or the Issuing Bank in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after written request by the
Administrative Agent or the Issuing Bank, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit under this Agreement, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
by the Administrative Agent or the Issuing Bank of such certification in form
and substance reasonably satisfactory to it and the Administrative Agent, or
(d) has become the subject of (1) a Bankruptcy Event or (2) a Bail-In Action.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 4.06.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease, exchange or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.

 

“Disqualified Stock” means any Equity Interest which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Stock), pursuant to a sinking fund obligation or
otherwise, or is redeemable for any consideration other than other Equity
Interests (which would not constitute Disqualified Stock) at the sole option of
the holder thereof, in whole or in part, on or prior to the date that is 91 days
after the Maturity Date.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is incorporated or formed under the laws of the United States of
America, any state thereof or the District of Columbia.

 

10

--------------------------------------------------------------------------------


 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in
Section 5.01 are satisfied (or waived in accordance with Section 11.02).

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

 

“Eligible Assignee” means any Person that qualifies as an assignee pursuant to
Section 11.04(b)(i); provided that, notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

 

“Engineered Value” means, the value attributed to the Borrowing Base Properties
for purposes of the most recent Redetermination of the Borrowing Base pursuant
to Article III (or for purposes of determining the Initial Borrowing Base in the
event no such Redetermination has occurred), based upon the discounted present
value of the estimated net cash flow to be realized from the production of
Hydrocarbons from the Oil and Gas Interests as set forth in the Reserve Report.

 

“Environmental Laws” means all laws (including common law), rules, regulations,
codes, ordinances, orders, determinations, decrees, judgments, injunctions,
notices or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to the environment, preservation or
reclamation of natural resources, pollution, the management, release or
threatened release of any Hazardous Material or to health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Credit Party directly or indirectly resulting
from or based upon (a) violation of or liability under any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal (or arrangement for the disposal) of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

11

--------------------------------------------------------------------------------


 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Credit Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure of any Plan
to satisfy the minimum funding standard applicable to that Plan for a plan year
under Section 412 of the Code or Section 302 of ERISA; (c) the filing pursuant
to Section 412(d) of the Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by any Credit Party or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by any Credit Party or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Credit Party or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by any Credit Party or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from any Credit Party or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article IX.

 

“Excluded Hedges” means, collectively, Swap Agreements that (a) are basis
differential only swaps for volumes of Natural Gas included under other Swap
Agreements permitted by Section 7.07(a) or (b) are a hedge of volumes of Crude
Oil or Natural Gas by means of a price “floor” for which there exists no
deferred obligation to pay the related premium or other purchase price or the
only deferred obligation is to either pay the premium or other purchase price on
each settlement date so long as such settlement date occurs at least monthly, or
pay the financing for such premium or other purchase price.

 

12

--------------------------------------------------------------------------------


 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender (including any
Issuing Bank), U.S. Federal withholding Taxes imposed on amounts payable to or
for the account of such Lender with respect to an applicable interest in a Loan,
Letter of Credit or Commitment pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan, Letter of Credit or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.19(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.17, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan, Letter of Credit or
Commitment or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.17(f) and (d) any U.S. Federal withholding Taxes imposed under FATCA.

 

“Existing Letters of Credit” means the letters of credit issued under the
Original Credit Agreement and set forth on the attached Schedule 1.01.

 

“Existing Senior Notes” means the 7¾% Senior Notes due April 1, 2019 issued by
the Borrower pursuant to and in accordance with the terms of the Indenture.

 

“Existing Senior Notes Indenture” means that certain Indenture dated as of
March 16, 2011, by and between the Borrower, as issuer, and Wells Fargo Bank,
National Association, as trustee, as amended, restated, supplemented, renewed or
extended or otherwise modified from time to time to the extent permitted by
Section 7.15.

 

“Existing Swap Agreements” means any Swap Agreements entered into between any
Credit Party and any Lender Counterparty (including any Lender Counterparty
under and as defined in the Original Credit Agreement) prior to the Effective
Date and in effect on the Effective Date.

 

13

--------------------------------------------------------------------------------


 

“FASB” means Financial Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

 

“Fee Letter” means that certain fee letter, dated April 23, 2014, among the
Borrower, the Administrative Agent and the Lead Arranger.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of any Credit Party.  Any document delivered
hereunder that is signed by a Financial Officer of a Credit Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Credit Party and such
Financial Officer shall be conclusively presumed to have acted on behalf of such
Credit Party.

 

“First Amendment Effective Date” means November 12, 2014.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Fourth Amendment Effective Date” means March [  ], 2016.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.04.

 

“Gas Balancing Agreement” means any agreement or arrangement whereby the
Borrower or any Restricted Subsidiary, or any other party having an interest in
any Hydrocarbons to be produced from Oil and Gas Interests in which the Borrower
or any Restricted Subsidiary owns an interest, has a right to take more than its
proportionate share of production therefrom.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity properly exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (in this definition, the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment

 

14

--------------------------------------------------------------------------------


 

of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

 

“Guaranteed Liabilities” has the meaning assigned to such term in Section 8.01.

 

“Guarantor” means the Borrower (with respect to the Obligations of the other
Credit Parties) and each Material Restricted Subsidiary that is a party hereto
or hereafter executes and delivers to the Administrative Agent and the Lenders,
a Counterpart Agreement pursuant to Section 6.13 or otherwise.

 

“Hazardous Materials”  means all explosive or radioactive materials, substances
or wastes and all hazardous or toxic materials, substances or wastes or other
chemicals or pollutants, including petroleum or petroleum distillates, asbestos
or asbestos containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other materials, substances or wastes of
any nature regulated pursuant to, or for which liability or standards of conduct
may be imposed under, any Environmental Law.

 

“Hedge Modification” means the amendment, modification, cancellation,
monetization, sale, transfer, assignment, early termination or other disposition
of any Swap Agreement (including any Existing Swap Agreement) by any Credit
Party for Crude Oil or Natural Gas.

 

“Hydrocarbons” means all Crude Oil and Natural Gas produced from or attributable
to the Oil and Gas Interests of the Credit Parties.

 

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

 

“Incentive Partnership” means any trust or limited partnership to which a Credit
Party, as general partner, contributes a portion of its after-payout working
interest in wells drilled within certain areas, and key employees and
consultants who promote the drilling and acquisition programs, as limited
partners contribute cash.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding those incurred
in the ordinary course of business which are not greater than sixty (60) days
past the date of invoice or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP), (e) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to

 

15

--------------------------------------------------------------------------------


 

be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed by such Person, but
limited to the lesser of (i) the amount of such Indebtedness and (ii) the fair
market value of the property securing such Indebtedness, (f) all Guarantees by
such Person of Indebtedness of others to the extent of the lesser of the amount
of such Indebtedness and the maximum stated amount of such Guarantee, (g) all
Capital Lease Obligations of such Person, (h) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (i) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, (j) all net obligations (after giving
effect to any netting requirements) under any Swap Agreement that such Person
would be required to pay if the Swap Agreement were terminated at such time,
(k) attributable Indebtedness in respect of Sale and Leaseback Transactions and
(l) with respect to any Production Payment and Reserve Sale, any warranties or
guaranties of production or payment by such Person with respect to such
Production Payment and Reserve Sale but excluding other contractual obligations
of such Person with respect to such Production Payment and Reserve Sale.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. 
Notwithstanding anything to the contrary contained herein, after giving effect
to the netting contemplated by clause (j) above, (a) in no event shall any
Warrants be deemed to constitute Indebtedness for purposes of this Agreement and
the other Loan Documents and (b) in no event shall any amounts owing to any
Credit Party under any Swap Agreement be deemed to reduce Indebtedness.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a) hereof, Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 11.03.

 

“Indenture” means with respect to (a) the Existing Senior Notes, the Existing
Senior Notes Indenture and (b) any other Senior Notes, any indenture by and
among any Credit Party, as issuer, and a trustee, pursuant to which such Senior
Notes are issued, in each case, as the same may be amended, restated,
supplemented, renewed or extended or otherwise modified from time to time to the
extent permitted by Section 7.15.

 

“Ineligible Institution” has the meaning assigned to it in Section 11.04(b).

 

“Information” has the meaning assigned to such term in Section 11.12.

 

“Initial Borrowing Base” has the meaning assigned to such term in Section 3.01.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of March 8, 2016, among the Administrative Agent, the Second Lien Administrative
Agent, the Borrower and the other Credit Parties party thereto, as the same may
be amended, supplemented or otherwise modified from time to time.

 

16

--------------------------------------------------------------------------------


 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded  to the same number of decimal places as the LIBO Screen Rate) 
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC

 

17

--------------------------------------------------------------------------------


 

Exposure of any Lender at any time shall be its Applicable Percentage of the
total LC Exposure at such time.

 

“Lead Arranger” means J.P. Morgan Securities LLC in its capacity as the lead
arranger.

 

“Lender Certificate” has the meaning assigned to such term in Section 2.03.

 

“Lender Counterparty” means any Lender or any Affiliate of a Lender counterparty
to a Swap Agreement with any Credit Party.

 

“Lender Hedging Obligations” means all obligations arising from time to time
under Swap Agreements permitted hereunder and entered into from time to time
between any Credit Party and a Lender Counterparty (including any such
obligations under any Existing Swap Agreements); provided that if such Lender
Counterparty ceases to be a Lender hereunder or an Affiliate of a Lender
hereunder, Lender Hedging Obligations shall only include such obligations to the
extent arising from transactions entered into at the time such Lender
Counterparty was a Lender hereunder or an Affiliate of a Lender hereunder
pursuant to any Swap Agreement or any Existing Swap Agreement.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or a
Lender Certificate, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption. Unless the context otherwise requires,
the term “Lenders” includes the Issuing Bank.

 

“Letter of Credit” means each Existing Letter of Credit and any letter of credit
issued pursuant to this Agreement.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for U.S. Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that,  if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement and provided,
further, if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate, provided, that, if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”

 

18

--------------------------------------------------------------------------------


 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means this Agreement, any promissory notes executed in
connection herewith, the Security Instruments, the Intercreditor Agreement, the
Letters of Credit (and any applications therefore and reimbursement agreements
related thereto), the Fee Letter and any other agreements executed by any Credit
Party in connection with this Agreement and designated as a Loan Document
therein.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Majority Lenders” means, at any time, Lenders having Credit Exposures and
Unused Commitments representing more than fifty percent (50%) of the sum of the
Aggregate Credit Exposure and all Unused Commitments at such time or, if the
Aggregate Commitment has been terminated, Lenders having Credit Exposures
representing more than fifty percent (50%) of the Aggregate Credit Exposure at
such time.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, financial condition or results of operations of the Borrower
and its Restricted Subsidiaries taken as a whole, (b) the ability of any Credit
Party to perform any of its obligations under this Agreement and the other Loan
Documents or (c) the validity or enforceability of any Loan Document against any
Credit Party which is a party thereto or the rights of or benefits available to
the Lenders under this Agreement and the other Loan Documents.

 

“Material Gas Imbalance” means, with respect to all Gas Balancing Agreements to
which Borrower or any Restricted Subsidiary is a party or by which any Oil and
Gas Interests owned by Borrower or a Restricted Subsidiary is bound, a net
overproduced gas imbalance to Borrower and the Restricted Subsidiaries, taken as
a whole, in excess of $750,000.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of the
Borrower or any one or more of the Restricted Subsidiaries in an aggregate
principal amount exceeding $10,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Restricted Subsidiary in respect of any Swap Agreement at any time shall be the
Swap Termination Value.

 

“Material Restricted Subsidiary” means any Restricted Subsidiary that is a
Domestic Subsidiary and that is not a Non-Material Restricted Subsidiary.

 

“Material Sales Contract” means, as of any date of determination, any agreement
for the sale of Hydrocarbons from the Oil and Gas Interests to which the
Borrower or any Restricted Subsidiary is a party if the aggregate volume of
Hydrocarbons sold pursuant to such agreement during the twelve months
immediately preceding such date equals or exceeds 15% of the

 

19

--------------------------------------------------------------------------------


 

aggregate volume of Hydrocarbons sold by the Borrower and the Restricted
Subsidiaries, on a consolidated basis, from the Oil and Gas Interests during the
twelve months immediately preceding such date.

 

“Maturity Date” means April 23, 2019; provided that if on or prior to October 1,
2018 the Existing Senior Notes are not either (a) amended to extend the
scheduled repayment thereof until no earlier than October 23, 2019 or
(b) retired, redeemed, defeased, repurchased, prepaid or refinanced with the
proceeds of any Permitted Refinancing, the Loans or the issuance of Equity
Interests of the Borrower (or any combination thereof) in accordance with
Section 7.15, then “Maturity Date” shall mean October 1, 2018.

 

“Maximum Facility Amount” means $150,000,000.

 

“Maximum Liability” has the meaning assigned to such term in Section 8.10.

 

“Maximum Rate” has the meaning assigned to such term in Section 11.13.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgaged Properties” means the Oil and Gas Interests described in one or more
duly executed, delivered and filed Mortgages evidencing a first and prior Lien
in favor of the Administrative Agent for the benefit of the Secured Parties and
subject only to the Liens permitted pursuant to Section 7.02.

 

“Mortgages” means all mortgages, deeds of trust, amendments to mortgages,
security agreements, assignments of production, pledge agreements, collateral
mortgages, collateral chattel mortgages, collateral assignments, financing
statements and other documents, instruments and agreements evidencing, creating,
perfecting or otherwise establishing the Liens on the Mortgaged Properties as
required by Section 6.09, which shall be in form and substance reasonably
satisfactory to the Administrative Agent.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate
contributed or has any obligations (current or contingent).

 

“Natural Gas” means all natural gas, distillate or sulphur, natural gas liquids
and all products recovered in the processing of natural gas (other than
condensate) including, without limitation, natural gasoline, coalbed methane
gas, casinghead gas, iso-butane, normal butane, propane and ethane (including
such methane allowable in commercial ethane).

 

“Net Cash Proceeds” means, (A) with respect to any Disposition of any Borrowing
Base Properties (including any Equity Interests of any Restricted Subsidiary
owning Borrowing Base Properties) by the Borrower or any Restricted Subsidiary,
the excess, if any, of (a) the sum of cash and cash equivalents received in
connection with such sale, but only as and when so received, over (b) the sum of
(i) the principal amount of any Indebtedness that is secured by such asset and
that is required to be repaid in connection with the sale thereof (other than
the Loans) and (ii) the out-of-pocket expenses incurred by the Borrower or such
Restricted Subsidiary in connection with such sale, (B) with respect to any
Permitted Refinancing or issuance of Senior

 

20

--------------------------------------------------------------------------------


 

Notes, the cash proceeds received from such Permitted Refinancing or issuance of
Senior Notes, as the case may be, net of underwriting discounts and commissions
and other reasonable costs and expenses associated therewith, including
reasonable legal fees and expenses, and (C) with respect to any Hedge
Modification by the Borrower or any Restricted Subsidiary, the excess, if any,
of (a) the sum of cash and cash equivalents received in connection with such
Hedge Modification (after giving effect to any netting arrangements), over
(b) the out-of-pocket expenses incurred by the Borrower or such Restricted
Subsidiary in connection with such Hedge Modification.

 

“New Lender” shall have the meaning assigned to such term in Section 11.17.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 2.19(c).

 

“Non-Material Restricted Subsidiary” means any Restricted Subsidiary that
(a) does not own or operate, by contract or otherwise, any Oil and Gas Interests
included in the Borrowing Base Properties, (b) does not own assets, properties
and interests having an aggregate fair market value in excess of $1,000,000 and
(c) is not a party to any Guarantee of the Senior Notes or Second Lien Debt.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Obligations” means (a) all obligations of every nature, contingent or
otherwise, whether now existing or hereafter arising, of any Credit Party from
time to time owed to the Administrative Agent, the Issuing Bank, the Lenders or
any of them under any Loan Document, whether for principal, interest (including
post-petition interest), reimbursement of amounts drawn under any Letter of
Credit, funding indemnification amounts, fees, expenses, indemnification or
otherwise, (b) Lender Hedging Obligations and (c) Cash Management Obligations;
provided that the “Obligations” shall exclude any Excluded Swap Obligations.

 

“Off-Balance Sheet Liability” of a Person means (i) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (ii) any liability under any Sale and Leaseback Transaction which
is not a Capital Lease Obligation, (iii) any liability under any so-called
“synthetic lease” transaction entered into by such Person, (iv) any Material Gas
Imbalance, (v) any Advance Payment Contract, or (vi) any obligation arising with
respect to any other transaction which is the functional equivalent of or takes
the place of borrowing but which does not constitute a liability on the balance
sheets of such Person, but excluding from the foregoing clauses (iii) through
(vi) operating leases and usual and customary oil, gas and mineral leases.

 

21

--------------------------------------------------------------------------------


 

“Oil and Gas Interest(s)” means: (a) direct and indirect interests in and rights
with respect to oil, gas, mineral and related properties and assets of any kind
and nature, direct or indirect, including, without limitation, working, royalty
and overriding royalty interests, mineral interests, leasehold interests,
production payments, operating rights, net profits interests, other non-working
interests, contractual interests, non-operating interests and rights in any
pooled, unitized or communitized acreage by virtue of such interest being a part
thereof; (b) interests in and rights with respect to Hydrocarbons and other
minerals or revenues therefrom and contracts and agreements in connection
therewith and claims and rights thereto (including oil and gas leases, operating
agreements, unitization, communitization and pooling agreements and orders,
division orders, transfer orders, mineral deeds, royalty deeds, oil and gas
sales, exchange and processing contracts and agreements and, in each case,
interests thereunder), and surface interests, fee interests, reversionary
interests, reservations and concessions related to any of the foregoing;
(c) easements, rights-of-way, licenses, permits, leases, and other interests
associated with, appurtenant to, or necessary for the operation of any of the
foregoing; (d) interests in oil, gas, water, disposal and injection wells,
equipment and machinery (including well equipment and machinery), oil and gas
production, gathering, transmission, compression, treating, processing and
storage facilities (including tanks, tank batteries, pipelines and gathering
systems), pumps, water plants, electric plants, gasoline and gas processing
plants, refineries and other tangible or intangible, movable or immovable, real
or personal property and fixtures located on, associated with, appurtenant to,
or necessary for the operation of any of the foregoing; and (e) all seismic,
geological, geophysical and engineering records, data, information, maps,
licenses and interpretations.

 

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation, organization or formation, as amended,
and its by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership or formation, as amended, and its partnership
agreement, as amended, (c) with respect to any general partnership, its
partnership agreement, as amended, and (d) with respect to any limited liability
company, its certificate of formation or articles of organization, as amended,
and its limited liability company agreement or operating agreement, as amended.

 

“Original Credit Agreement” has the meaning provided for such term in the first
Recital to this Agreement.

 

“Original Loans” means the loans and other extensions of credit outstanding
under the Original Credit Agreement as of the Effective Date.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution,

 

22

--------------------------------------------------------------------------------


 

delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to
Section 2.19).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Participant” has the meaning assigned to such term in Section 11.04.

 

“Participant Register” has the meaning assigned to such term in Section 11.04.

 

“Payment Currency” has the meaning assigned to such term in Section 8.07.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“PDP Coverage Ratio” means, as of any date of determination, the ratio of
(a) PV10 of Proved Developed Producing Reserves to (b) the sum of (i) the
Obligations and (ii) without duplication of clause (a) above, all obligations
(after giving effect to any netting requirements) under any Swap Agreement that
such Person would be required to pay if the Swap Agreement were terminated at
such time, in each case, as of such date.  Notwithstanding anything to the
contrary contained herein, after giving effect to the netting contemplated by
clause (ii) above, in no event shall amounts owing to any Credit Party under any
Swap Agreement result in a reduction of the obligations referred to in clause
(b).

 

“Permitted Encumbrances” means:

 

(a)          Liens imposed by law for Taxes, assessments or other governmental
charges or levies which are not yet delinquent or which (i) are being contested
in good faith by appropriate proceedings diligently conducted, (ii) the Borrower
or such Restricted Subsidiary, as applicable, has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (iii) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect;

 

(b)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, and contractual Liens granted to operators
and non-operators under oil and gas operating agreements, in each case, arising
in the ordinary course of business or incident to the exploration, development,
operation and maintenance of Oil and Gas Interests and securing obligations that
are not overdue by more than 60 days or which (i) are being contested in good
faith by appropriate proceedings, (ii) the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (iii) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect;

 

23

--------------------------------------------------------------------------------


 

(c)                                  contractual Liens which arise in the
ordinary course of business under operating agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
overriding royalty agreements, marketing agreements, processing agreements, net
profits agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP, that are taken into account in computing the net
revenue interests and working interests of the Borrower or any of its
Subsidiaries warranted in the Security Instruments or this Agreement, which
Liens are limited to the Oil and Gas Interests and related property that is the
subject of such agreement, arising out of or pertaining to the operation or the
production or sale of Hydrocarbons produced from the Oil and Gas Interests,
provided that any such Lien referred to in this clause does not materially
impair the use of the property covered by such Lien for the purposes for which
such property is held by the Borrower or any Restricted Subsidiary or materially
impair the value of such property subject thereto;

 

(d)                                 pledges and deposits in connection with
workers’ compensation, unemployment insurance and other social security laws or
regulations;

 

(e)                                  Liens on cash and securities and deposits
to secure the performance of bids, trade contracts, leases, statutory
obligations (excluding Liens arising under ERISA), surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case which are
in the ordinary course of business and which are in respect of obligations that
are not delinquent or which are being contested in good faith by appropriate
action and for which adequate reserves have been maintained in accordance with
GAAP;

 

(f)                                   Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights and remedies, or under general depositary agreements, and
burdening only deposit accounts or other funds maintained with a creditor
depository institution, provided that no such deposit account is a dedicated
cash collateral account or is subject to restrictions against access by the
depositor in excess of those set forth by regulations promulgated by the Board
and no such deposit account is intended by Borrower or any of its Restricted
Subsidiaries to provide collateral to the depository institution;

 

(g)                                  judgment liens in respect of judgments that
do not constitute an Event of Default under clause (k) of Article IX;

 

(h)                                 easements, zoning restrictions,
rights-of-way, servitudes, permits, surface leases, and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and that, in the aggregate, do not
materially detract from the value of the affected property or materially impair
the use of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Restricted Subsidiary;

 

24

--------------------------------------------------------------------------------


 

(i)                                     royalties, overriding royalties,
reversionary interests and similar burdens granted by the Borrower or any
Restricted Subsidiary with respect to the Oil and Gas Interests owned by the
Borrower or such Restricted Subsidiary, as the case may be, if the net
cumulative effect of such burdens does not operate to deprive the Borrower or
any Restricted Subsidiary of any material right in respect of its assets or
properties (except for rights customarily granted with respect to such
interests) and the net cumulative effect is deducted in the calculation of
Engineered Value;

 

(j)                                    Liens arising from Uniform Commercial
Code financing statement filings regarding operating leases entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of business
covering the property under the lease;

 

(k)                                 unperfected Liens reserved in leases (other
than oil and gas leases) or arising by operation of law for rent or compliance
with the lease in the case of leasehold estates; and

 

(l)                                     defects in or irregularities of title
(other than defects or irregularities of title to Oil and Gas Interests), if
such defects or irregularities do not deprive the Borrower or any Restricted
Subsidiary of any material right in respect of its assets or properties;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(a) U.S. Government Securities;

 

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

 

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

 

“Permitted Junior Liens” means a Lien, junior to the Liens securing the
Obligations and the obligations under the Second Lien Loan Documents, granted by
the Borrower and any Guarantor in favor of the holders of Permitted Junior Lien
Debt (or any collateral agent, trustee

 

25

--------------------------------------------------------------------------------


 

or representative in connection therewith), at any time, upon any property of
the Borrower or any Guarantor to secure the Permitted Junior Lien Obligations.

 

“Permitted Junior Lien Debt” means any Indebtedness of the Borrower and the
Guarantors constituting a Permitted Refinancing of the Senior Notes to the
extent permitted by Section 7.01(g) and Section 7.15 that is secured by a
Permitted Junior Lien and that is subject to the Intercreditor Agreement.

 

“Permitted Junior Lien Obligations” means Permitted Junior Lien Debt and all
other obligations in respect thereof.

 

“Permitted Refinancing” means any Indebtedness of the Borrower or any Restricted
Subsidiary, and Indebtedness constituting Guarantees thereof by the Borrower or
any Restricted Subsidiary, incurred or issued in exchange for, or renewing or
extending, or the Net Cash Proceeds of which are used to extend, refinance,
renew, replace, defease or refund, Existing Senior Notes, in whole or in part,
from time to time; provided that (a) the principal amount of such Permitted
Refinancing does not exceed the principal amount of the Indebtedness being so
refinanced (it being understood and agreed that (i) if the principal amount of
the Indebtedness being so refinanced is reduced in connection with a debt
exchange or similar transaction, then the principal amount of such Permitted
Refinancing shall not exceed the principal amount of the Indebtedness being so
refinanced after taking into account any discount or reduction that may have
resulted from such exchange or similar transaction and (ii) such Permitted
Refinancing shall not consist of additional borrowings or issuances of
Indebtedness above what is required to refinance the Indebtedness being so
refinanced), (b) such Permitted Refinancing does not provide for any scheduled
repayment, mandatory redemption or payment of a sinking fund obligation prior to
the date that is 180 days after the fifth anniversary of the Effective Date
(except for any customary offer to redeem such Indebtedness required as a result
of asset sales or the occurrence of a “Change of Control” under and as defined
in the Indenture), (c) the covenant, default and remedy provisions of such
Permitted Refinancing, taken as a whole, are not materially more restrictive to
the Borrower and its Subsidiaries than those imposed by the Existing Senior
Notes being refinanced, (d) the mandatory prepayment, repurchase and redemption
provisions of such Permitted Refinancing, taken as a whole, are not materially
more restrictive to the Borrower and its Subsidiaries than those imposed by the
Existing Senior Notes being refinanced, (e) the cash interest rate, the overall
effective interest cost and the weighted average yield (with the comparative
determinations to be made by the Administrative Agent in a manner consistent
with generally accepted finance practices) applicable to such Permitted
Refinancing does not exceed the greater of (i) the cash interest rate, the
overall effective interest cost and the weighted average yield (as calculated
above) of the Existing Senior Notes being refinanced and (ii) the prevailing
market cash interest rate, overall effective interest cost and weighted average
yield (as calculated above) then in effect for similarly situated credits at the
time such Permitted Refinancing is incurred (provided that such cash interest
rate, the overall effective interest cost and the weighted average yield (as
calculated above) shall not in any event exceed 17.5%), (f) (i) the default
interest rate shall not exceed the applicable non-default interest rate by more
than two percent (2.0%) per annum and (ii) any make-whole premiums, non-call
protections or other premiums must be on prevailing market terms (provided that
in no event shall a make-whole premium, non-call protection or other premium
period be in excess of 60% of the overall maturity period of the Permitted
Refinancing), (g) such Permitted Refinancing is

 

26

--------------------------------------------------------------------------------


 

unsecured or secured solely by Permitted Junior Liens, (h) no Subsidiary of the
Borrower is required to Guarantee such Permitted Refinancing unless such
Subsidiary is (or concurrently with any such Guarantee becomes) a Guarantor
hereunder, and (i) to the extent such Permitted Refinancing is or is intended to
be expressly subordinate to the payment in full of all of the Obligations, the
subordination provisions contained therein are either (x) on substantially the
same terms or at least as favorable to the Secured Parties as the subordination
provisions contained in the Existing Senior Notes being refinanced or
(y) reasonably satisfactory to the Administrative Agent and the Majority
Lenders.

 

“Permitted Second Lien Refinancing” means any Indebtedness of the Borrower or
any Restricted Subsidiary, and Indebtedness constituting Guarantees thereof by
the Borrower or any Restricted Subsidiary, incurred or issued in exchange for,
or renewing or extending, or the Net Cash Proceeds of which are used to extend,
refinance, renew, replace, defease or refund, the Second Lien Credit Agreement,
in whole only, from time to time; provided that such Permitted Second Lien
Refinancing shall be incurred in compliance with Section 7.16.

 

“Permitted Second Lien Refinancing Charges” means, without duplication, (a) any
payment-in-kind interest in connection with the Second Lien Debt hereunder and
(b) any payment-in-kind interest, make-whole amounts, prepayment premiums and
costs, fees and expenses, in each case, in connection with a Permitted Second
Lien Refinancing.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Petroleum Industry Standards” means Definitions for Oil and Gas Reserves
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Credit Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its office located
at 270 Park Avenue, New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Production Payment and Reserve Sale” means the grant or transfer by the
Borrower or any of its Restricted Subsidiaries to any Person of a royalty,
overriding royalty, net profits interest, production payment, partnership or
other interest in Oil and Gas Interests, reserves or the right to receive all or
a portion of the production or the proceeds from the sale of production
attributable to such properties where the holder of such interest has recourse
solely to such production or proceeds of production, subject to the obligation
of the grantor or transferor to operate and maintain, or cause the subject
interests to be operated and maintained, in a reasonably prudent manner or other
customary standard or subject to the obligation of the grantor

 

27

--------------------------------------------------------------------------------


 

or transferor to indemnify for environmental, title or other matters customary
in the oil and gas business, including any such grants or transfers pursuant to
incentive programs on terms that are reasonably customary in the oil and gas
business for geologists, geophysicists or other providers of technical services
to the Borrower or any of its Restricted Subsidiaries.

 

“Projections” means the Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with the historical financial statements described in Section 4.04
and after giving effect to the Transactions, together with appropriate
supporting details and a statement of underlying assumptions, in each case in
form and substance satisfactory to the Lenders and for the period from the
Effective Date through December 31, 2015.

 

“Proved Developed Producing Reserves” means oil and gas reserves that, in
accordance with Petroleum Industry Standards, are classified as both “Proved
Reserves” and “Developed Producing Reserves.”

 

“Proved Reserves” means oil and gas reserves that, in accordance with Petroleum
Industry Standards, are classified as both “Proved Reserves” and one of the
following: (a) “Developed Producing Reserves”, (b) “Developed Non-Producing
Reserves” or (c) “Undeveloped Reserves”.

 

“Public-Sider” means a Lender or any representative of such Lender that does not
want to receive material non-public information within the meaning of the
federal and state securities laws.

 

“PV10” means, in respect of the Proved Developed Producing Reserves of any
Credit Parties’ Oil and Gas Interests set forth in the most recently delivered
Reserve Report, the present value of future cash flows (discounted at ten
percent (10%) per annum) (a) calculated in accordance with SEC guidelines but
using Strip Price for crude oil and natural gas liquids (WTI Cushing) and
natural gas (Henry Hub), (b) calculated by (i) in the case of a Reserve Report
due on April 1 of any year, an Approved Petroleum Engineer and (ii) in the case
of a Reserve Report due on October 1 of any year or as otherwise required under
this Agreement, at the Borrower’s option, a petroleum engineer employed by the
Borrower or an Approved Petroleum Engineer, in each case, in such person’s
reasonable judgment after having reviewed the information from the most recently
delivered Reserve Report, (c) as set forth in the Reserve Report most recently
delivered under this Agreement, (d) as adjusted to give effect to Swap
Agreements permitted by this Agreement as in effect on the date of such
determination and (e) as adjusted to give pro forma effect to all Dispositions
or Acquisitions completed since the date of the Reserve Report.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

28

--------------------------------------------------------------------------------


 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Redetermination” means any Scheduled Redetermination or Special
Redetermination.

 

“Redetermination Date” means each date on which the Borrowing Base is
redetermined pursuant to the terms hereof, which shall be (a) with respect to
any Scheduled Redetermination, on or about May 1 and November 1 of each year,
commencing November 1, 2014, (b) with respect to any Special Redetermination
requested by the Borrower pursuant to Section 3.03, the first day of the first
month which is not less than twenty (20) days following the date of a request by
the Borrower for a Special Redetermination and (c) with respect to any Special
Redetermination requested by the Required Lenders, the date notice of such
Redetermination is delivered to the Borrower pursuant to Section 3.04.

 

“Register” has the meaning assigned to such term in Section 11.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Credit Exposures and
Unused Commitments representing at least sixty-six and two-thirds percent
(66-2/3%) of the sum of the Aggregate Credit Exposure and all Unused Commitments
of all Lenders at such time or, if the Aggregate Commitment has been terminated,
Lenders having Credit Exposures representing at least sixty-six and two-thirds
percent (66-2/3%) of the Aggregate Credit Exposure of all Lenders at such time.

 

“Requirements of Law” means, as to any Person, any order, law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Reserve Report” means an unsuperseded engineering analysis of the Borrowing
Base Properties, in form and substance reasonably acceptable to the
Administrative Agent, prepared in accordance with customary and prudent
practices in the petroleum engineering industry.

 

“Reserve Report Certificate” means, with respect to any Reserve Report or Asset
Coverage Reserve Report, a certificate from a Responsible Officer certifying
that in all material respects: (a) such report is based on information
reasonably available to the Borrower; (b) the Borrower or its Subsidiaries owns
good and defensible title to the Oil and Gas Interests evaluated in such report
(except any such Oil and Gas Interests that have been Disposed of since the date
of such report as permitted by this Agreement) and such properties are free and
clear of all Liens except for Liens permitted by Section 7.02; (c) except as set
forth on an exhibit to the Reserve Report Certificate, on a net basis there are
no gas imbalances, take-or-pay or other prepayments with respect to its Oil and
Gas Interests evaluated in such report which would require the Borrower or any
Subsidiary to deliver Hydrocarbons either generally or produced from Oil and Gas
Interests at some future time without then or thereafter receiving full payment
therefor; (d) except as set forth on an exhibit to the Reserve Report
Certificate, none of the Borrower’s or its

 

29

--------------------------------------------------------------------------------


 

Subsidiaries’ Oil and Gas Interests have been Disposed of since the last
delivery of the corresponding report, which exhibit shall describe in reasonable
detail such Dispositions; (e) attached to the Reserve Report Certificate is a
list of all Material Sales Contracts and all material marketing agreements;
(f) the Borrower is in compliance with Section 6.09; and (g) except as set forth
on an exhibit to the Reserve Report Certificate, all such properties are owned
by the Borrower or a Guarantor.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, principal accounting officer, treasurer or
assistant treasurer of a Credit Party.  Any document delivered hereunder that is
signed by a Responsible Officer of a Credit Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Credit Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Credit Party.

 

“Restricted Contribution” means (a) any gift, payment or other contribution to a
charity or other charitable organization in excess of $100,000 per fiscal year
unless consented to by the Administrative Agent or (b) any gift, payment or
other contribution to a political party, political group or other political
organization.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any Restricted
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in the Borrower or any Restricted Subsidiary.

 

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

 

“S&P” means Standard & Poor’s.

 

“Sale and Leaseback Transaction” means any sale or other transfer of any
property by any Person with the intent to lease such property as lessee.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan, and Syria and Crimea).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person controlled by any such Person.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, the United Nations
Security Council and the European Union, each as amended, supplemented or
substituted from time to time.

 

30

--------------------------------------------------------------------------------


 

“SEC” means the Securities and Exchange Commission of the United States of
America.

 

“Scheduled Redetermination” means any redetermination of the Borrowing Base
pursuant to Section 3.02.

 

“Second Lien Administrative Agent” means Wilmington Trust, National Association
in its capacity as administrative agent for the secured creditors under the
Second Lien Credit Agreement, and its successor or successors in such capacity.

 

“Second Lien Credit Agreement” means that certain Credit Agreement, dated as of
March 8, 2016, among the Borrower, the Guarantors, the lenders from time to time
party thereto and the Second Lien Administrative Agent, as the same may be
amended, restated, supplemented, renewed, extended or otherwise modified from
time to time.

 

“Second Lien Debt” means the loans and other Indebtedness incurred pursuant to
the Second Lien Loan Documents and any Permitted Second Lien Refinancing
thereof.

 

“Second Lien Loan Documents” means the Second Lien Credit Agreement and any
other agreements executed by any Credit Party in connection therewith.

 

“Secured Party” means each of the Administrative Agent, any Lender, any Lender
Counterparty and any Affiliate of any Lender to which Obligations are owed,
including any Cash Management Obligations and Lender Hedging Obligations.

 

“Security Agreement” means that certain Third Amended and Restated Pledge and
Security Agreement dated as of the Fourth Amendment Effective Date, in favor of
the Administrative Agent for the benefit of the Secured Parties.

 

“Security Instruments” means collectively, the Security Agreement and all
Mortgages, deeds of trust, security agreements, pledge agreements, guaranty
agreements (other than this Agreement), collateral assignments and all other
collateral documents, now or hereafter executed and delivered by the Borrower or
any other Person (other than Swap Agreements with the Lenders or any Affiliate
of a Lender or participation or similar agreements between any Lender and any
other lender or creditor with respect to any Indebtedness pursuant to this
Agreement) as security for the payment or performance of the Obligations, all
such documents to be in form and substance reasonably satisfactory to the
Administrative Agent.

 

“Senior Notes” means (a) the Existing Senior Notes, (b) any senior, senior
subordinated or senior convertible notes issued by the Borrower pursuant to a
Permitted Refinancing of the Existing Senior Notes (including any Permitted
Junior Lien Debt) and (c) any senior, senior subordinated or senior convertible
notes issued by the Borrower pursuant to a Permitted Refinancing of the Senior
Notes (including any Permitted Junior Lien Debt), as the same may be amended,
restated, supplemented, renewed or extended or otherwise modified from time to
time to the extent permitted by Section 7.01(g) and Section 7.15.

 

“Senior Notes Documents” means the Senior Notes, the Indenture and any documents
or instruments contemplated by or executed in connection with any of them (and
designated therein

 

31

--------------------------------------------------------------------------------


 

as having been executed in connection with the Senior Notes), in each case, as
amended, modified, supplemented or restated from time to time to the extent
permitted by Section 7.15.

 

“Sole Bookrunner” means J.P. Morgan Securities LLC in its capacity as the sole
bookrunner.

 

“Special Redetermination” means any redetermination of the Borrowing Base made
pursuant to Section 3.03.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentage shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Strip Price” means, at any time, the forward month prices as of the date
designated by the Borrower, which shall not be 30 days earlier than the date of
any determination for purposes of Section 2.03, for the most comparable
hydrocarbon commodity applicable to such future production month for a five-year
period (or such shorter period if forward month prices are not quoted for a
reasonably comparable hydrocarbon commodity for the full five-year period), with
such prices escalated at two percent (2%) each year thereafter based on the last
quoted forward month price of such period, as such prices are (i) quoted on the
New York Mercantile Exchange as of the determination date and (ii) adjusted by
appropriate management adjustments for additions to reserves and depletion or
sale of reserves since the date of such Reserve Report, adjusted for any basis
differential as of the date of determination.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person (a) of which Equity Interests representing more than 50% of the
equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.  Unless the context otherwise
clearly requires, references herein to a “Subsidiary” refer to a Subsidiary of
the Borrower.

 

“Super-Majority Lenders” means, at any time, Lenders having Credit Exposures and
Unused Commitments representing at least eighty percent (80%) of the sum of the
Aggregate Credit Exposure and all Unused Commitments at such time or, if the
Aggregate Commitment has

 

32

--------------------------------------------------------------------------------


 

been terminated, Lenders having Credit Exposures representing at least eighty
percent (80%) of the Aggregate Credit Exposure of all Lenders at such time.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions (other than, with respect to any Credit
Party, forward contracts for the purchase by, and physical delivery to, a Credit
Party of commodities used or consumed by such Credit Party in the ordinary
course of business); provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Credit Parties shall be a
Swap Agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s) and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Agreements, as
determined by the counterparties to such Swap Agreements.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Third Lien Loan Documents” means, in the case of a Permitted Refinancing
secured by Permitted Junior Liens, the credit agreement, loan agreement, note
agreement, promissory note, indenture or any other agreement or instrument
evidencing or governing such Indebtedness and any other agreements executed by
any Credit Party in connection with such Indebtedness.

 

“Transactions” means (a) the execution, delivery and performance by the Credit
Parties of this Agreement and the other Loan Documents, (b) the borrowing of
Loans, (c) the use of the proceeds thereof, and (d) the issuance of Letters of
Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated as
such on Schedule 4.13 or which the Borrower has designated in writing to the
Administrative Agent to be an Unrestricted Subsidiary pursuant to Section 6.15.

 

33

--------------------------------------------------------------------------------


 

“Unused Commitment Fee” has the meaning assigned to such term in
Section 2.12(a).

 

“Unused Commitment” means, with respect to each Lender at any time, the lesser
of (a) such Lender’s Applicable Percentage of the Borrowing Base then in effect
minus such Lender’s Credit Exposure at such time and (b) such Lender’s
Commitment at such time minus such Lender’s Credit Exposure at such time.

 

“U.S. Government Securities” means direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency or instrumentality thereof to the extent
such obligations are entitled to the full faith and credit of the United States
of America), in each case maturing within one year from the date of acquisition
thereof.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“Warrants” means any and all warrants issued by any Credit Party to the extent
constituting Indebtedness.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Credit Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02.                          Types of Loans and Borrowings.  For
purposes of this Agreement, Loans may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or an “ABR Loan”).  Borrowings also may be classified
and referred to by Type (e.g., a “Eurodollar Borrowing” or an “ABR Borrowing”).

 

Section 1.03.                          Terms Generally.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to

 

34

--------------------------------------------------------------------------------


 

include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

Section 1.04.                          Accounting Terms; GAAP.  Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Majority Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein.

 

Section 1.05.                          [Reserved.]

 

Section 1.06.                          Time of Day.  Unless otherwise specified,
all references to times of day shall be references to Central time (daylight or
standard, as applicable).

 

Article II

 

The Credits

 

Section 2.01.                          Commitments.  Subject to the terms and
conditions set forth herein, each Lender that was a Lender under and as defined
in the Original Credit Agreement agrees to continue the Original Loans and each
Lender agrees to make one or more Loans to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate principal amount
that will not result in (a) such Lender’s Credit Exposure exceeding the lesser
of (i) such Lender’s Applicable Percentage of the Borrowing Base then in effect
and (ii) such Lender’s Commitment or (b) the Aggregate Credit Exposure exceeding
the lesser of (i) the Borrowing Base then in effect and (ii) the Aggregate
Commitment.  Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Loans.

 

35

--------------------------------------------------------------------------------


 

Section 2.02.                          Termination and Reduction of the
Aggregate Commitment.

 

(a)                               Unless previously terminated, the Aggregate
Commitment shall terminate on the Maturity Date.

 

(b)                               The Borrower may at any time terminate, or
from time to time reduce, the Aggregate Commitment; provided that (i) each
reduction of the Aggregate Commitment shall be in an amount that is an integral
multiple of $1,000,000 and not less than $1,000,000 and shall be applied among
the Lenders in accordance with each Lender’s Applicable Percentage and (ii) the
Borrower shall not terminate or reduce the Aggregate Commitment if, after giving
effect to any concurrent prepayment of the Loans in accordance with Section 2.10
and Section 2.11, the Aggregate Credit Exposure would exceed the Aggregate
Commitment. If at any time the Borrowing Base is reduced to zero, then the
Aggregate Commitment shall terminate on the effective date of such reduction.

 

(c)                                The Borrower shall notify the Administrative
Agent of any election to terminate or reduce the Aggregate Commitment under
paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Aggregate Commitment delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Any termination of the
Aggregate Commitment shall be permanent.  Each reduction of the Aggregate
Commitment shall be made ratably among the Lenders in accordance with each
Lender’s Applicable Percentage.

 

Section 2.03.                          Additional Lenders; Increases in the
Aggregate Commitment.  If (a) no Default exists as of the date of such increase
or would be caused by such increase, (b) immediately after giving effect to such
increase, the Aggregate Commitment does not exceed the lesser of (i) the
Borrowing Base then in effect and (ii) the Maximum Facility Amount, and (c) at
the time of and immediately after giving effect to such increase, the Borrower
(1) is in pro forma compliance with the financial covenants set forth in
Section 7.13 and (2) the PDP Coverage Ratio, on a pro forma basis assuming the
facility hereunder is fully drawn, is no less than 1.20 to 1.00 as of the last
day of the most recently ended fiscal quarter for which the financial statements
and compliance certificate required under Section 6.01 have been delivered to
the Administrative Agent and the Lenders, calculated as though such increase
occurred prior to the end of such fiscal quarter, the Borrower may, at any time
and from time to time, with the consent of the Administrative Agent, increase
the Aggregate Commitment in a minimum amount of $10,000,000 and integral
multiples of $1,000,000 in excess thereof by providing written notice of such
increase to the Administrative Agent.  Each Lender shall have the right, but not
the obligation, in each such Lender’s sole discretion, to provide a portion of
such increase in the Aggregate Commitment up to the portion of such increase
that such Lender’s existing Commitment bears to the aggregate amount of the
existing Commitments of all Lenders electing to participate in such requested
increase by executing and delivering to the Borrower and the Administrative
Agent a certificate substantially in the form of Exhibit E hereto (a “Lender
Certificate”). In the event that within 10 Business Days of the Administrative
Agent’s receipt of such written notice, the existing Lenders fail to provide
increases in their respective

 

36

--------------------------------------------------------------------------------


 

Commitments sufficient to satisfy such requested increase in the Aggregate
Commitment, the Borrower may adjust the previously requested increase to reflect
the increased Commitments of existing Lenders or one or more financial
institutions reasonably acceptable to the Administrative Agent may become a
Lender under this Agreement by executing and delivering to the Borrower and the
Administrative Agent a Lender Certificate. Upon receipt by the Administrative
Agent of Lender Certificates representing increases to existing Lender
Commitments and/or Commitments from new Lenders as provided in this Section 2.03
in an aggregate amount equal to the requested increase (as the same may have
been adjusted), (1) the Aggregate Commitment (including the Commitment of any
Person that becomes a Lender by delivery of such a Lender Certificate)
automatically without further action by the Borrower, the Administrative Agent
or any Lender shall be increased on the effective date set forth in such Lender
Certificates by the amount indicated in such Lender Certificates, (2) the
Register shall be amended to add the Commitment of each additional Lender or to
reflect the increase in the Commitment of each existing Lender, and the
Applicable Percentages of the Lenders shall be adjusted accordingly to reflect
each additional Lender or the increase in the Commitment of each existing
Lender, (3) any such additional Lender shall be deemed to be a party in all
respects to this Agreement and any other Loan Documents to which the Lenders are
a party, and (4) upon the effective date set forth in such Lender Certificate,
any such Lender party to a Lender Certificate shall purchase and each existing
Lender shall assign to such Lender a pro rata portion of the outstanding Credit
Exposure of each of the existing Lenders such that the Lenders (including any
additional Lender, if applicable) shall have the appropriate portion of the
Aggregate Credit Exposure of the Lenders (based in each case on such Lender’s
Applicable Percentage, as revised pursuant to this Section), and the Borrower
shall have paid to the Lenders any amounts due pursuant to Section 2.16 as a
result of such purchase and assignment.

 

Section 2.04.                          Loans and Borrowings.

 

(a)                               Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
respective Commitments.  The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b)                               Subject to Section 2.14, each Borrowing shall
be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith.  Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

 

(c)                                At the commencement of each Interest Period
for any Eurodollar Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $1,000,000.  At the
time that each ABR Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $1,000,000;
provided that an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the Aggregate Commitment or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e).  Borrowings of more than one Type

 

37

--------------------------------------------------------------------------------


 

may be outstanding at the same time; provided that there shall not at any time
be more than a total of four (4) Eurodollar Borrowings outstanding.

 

(d)                               Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Eurodollar Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date.

 

Section 2.05.                          Requests for Borrowings.  To request a
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 11:00 a.m., on the date of the proposed
Borrowing (so long as such date is a Business Day); provided that no such notice
shall be required for any deemed request of an ABR Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e).  Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower.  Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.04:

 

(i)                                 the aggregate amount of the requested
Borrowing;

 

(ii)                              the date of such Borrowing, which shall be a
Business Day;

 

(iii)                           whether such Borrowing is to be an ABR Borrowing
or a Eurodollar Borrowing;

 

(iv)                          in the case of a Eurodollar Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

 

(v)                             the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.07.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.06.                          Letters of Credit.

 

(a)                               General.  Subject to the terms and conditions
set forth herein, the Borrower may request the issuance of Letters of Credit as
the applicant thereof for the support of its or its Restricted Subsidiaries’
obligations in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period. 
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the

 

38

--------------------------------------------------------------------------------


 

Borrower to, or entered into by the Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made to any Person (i) to fund any activity or
business of or with any Sanctioned Person, or in any country or territory, that
at the time of such funding is the subject of any Sanctions or (ii) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement.

 

(b)                               Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed $15,000,000 and (ii) the Aggregate Credit Exposure
shall not exceed the lesser of (1) the Borrowing Base then in effect and (2) the
Aggregate Commitment.

 

(c)                                Expiration Date.  Each Letter of Credit
(other than any Existing Letter of Credit) shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date. Each Existing Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the
expiration date of such Existing Letter of Credit as in effect on the Effective
Date (or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (ii) the date that is five Business Days prior to the
Maturity Date.

 

(d)                               Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the Issuing Bank or the Lenders,
the Issuing Bank hereby grants to each Lender, and each Lender hereby acquires
from the Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason.  Each

 

39

--------------------------------------------------------------------------------


 

Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Aggregate Commitment, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.

 

(e)                                Reimbursement. If the Issuing Bank shall make
any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 noon on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m. on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
12:00 noon on the Business Day immediately following the day that the Borrower
receives such notice; provided that the Borrower shall, subject to the
conditions to borrowing set forth herein, be deemed to have requested that such
payment be financed with an ABR Borrowing in an equivalent amount and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Borrowing.  If the Borrower fails
to make such payment when due, the Administrative Agent shall notify each Lender
of the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof.  Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders.  Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear.  Any payment made by a
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

 

(f)                                 Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder.  Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason

 

40

--------------------------------------------------------------------------------


 

of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)                                Disbursement Procedures.  The Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.

 

(h)                               Interim Interest.  If the Issuing Bank shall
make any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made (either with its
own funds or a Borrowing under Section 2.06(e)), the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Loans.  Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

 

(i)                                   Replacement of the Issuing Bank.  The
Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Bank.  At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.12(b).  From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement

 

41

--------------------------------------------------------------------------------


 

with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require.  After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

(j)                                  Cash Collateralization.

 

(i)                                 If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than
sixty-six and two-thirds percent (662/3%) of the total LC Exposure) demanding
the deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in the Cash Collateral Account an amount in cash equal to the total LC
Exposure as of such date plus any accrued and unpaid interest thereon, if any;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article IX.

 

(ii)                              All cash collateral provided by the Borrower
or any other Credit Party pursuant to the request of the Administrative Agent in
accordance with Section 2.20(c) shall be deposited in the Cash Collateral
Account.

 

(iii)                           Deposits in the Cash Collateral Account made
pursuant to either the foregoing paragraph (i) of this Section 2.06(j) or
Section 2.20(c) shall be held by the Administrative Agent as collateral for the
payment and performance of the Obligations under this Agreement and Borrower
hereby grants a security interest in such cash and each deposit account
(including the Cash Collateral Account) into which such cash is deposited to
secure the Obligations under this Agreement.  The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over the Cash Collateral Account.  Other than any interest earned on
the investment of such deposits, which investments shall be made at the option
and sole discretion of the Administrative Agent but in consultation with the
Borrower and at the Borrower’s risk and expense, such deposits shall not bear
interest.  Interest or profits, if any, on such investments shall accumulate in
such account.  Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Lenders with LC Exposure representing sixty-six and
two-thirds percent (662/3%) or more of the total LC Exposure), be applied to
satisfy other Obligations under this Agreement and to the extent any excess
remains after payment in full in cash of all Obligations and the termination of
all Commitments, such excess shall be released to the Borrower.

 

42

--------------------------------------------------------------------------------


 

(v)                             If the Borrower is required to provide an amount
of cash collateral pursuant to either paragraph (i) of this Section 2.06(j) or
Section 2.20(c), the amount of such cash collateral (to the extent not applied
as aforesaid) shall be returned to the Borrower within one (1) Business Day
after (x) in the case of cash collateral provided pursuant to paragraph
(i) above, all Events of Default have been cured or waived and (y) in the case
of cash collateral provided pursuant to Section 2.20(c), the date on which such
cash collateral is no longer required pursuant to Section 2.20(c).

 

Section 2.07.                          Funding of Borrowings.

 

(a)                               Each Lender shall make each Loan to be made by
it hereunder on the proposed date thereof solely by wire transfer of immediately
available funds by 12:00 noon to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders.  Except in
respect of the provisions of this Agreement covering the reimbursement of
Letters of Credit, the Administrative Agent will make such Loans available to
the Borrower by promptly crediting the amounts so received in the aforesaid
account of the Administrative Agent to a deposit account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the Issuing
Bank.

 

(b)                               Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed time any Borrowing is
required to be made by such Lender in accordance with paragraph (a) of this
Section that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate reasonably determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans.  If such Lender pays such amount to the Administrative Agent, then
the principal portion of such payment shall constitute such Lender’s Loan
included in such Borrowing.

 

Section 2.08.                          Interest Elections.

 

(a)                               Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders

 

43

--------------------------------------------------------------------------------


 

holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

 

(b)                               To make an election pursuant to this Section,
the Borrower shall notify the Administrative Agent of such election by telephone
by the time that a Borrowing Request would be required under Section 2.05 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in the form attached hereto as Exhibit C and signed by the Borrower.

 

(c)                                Each telephonic and written Interest Election
Request shall specify the following information in compliance with Section 2.04:

 

(i)                                 the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                              the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                           whether the resulting Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing; and

 

(iv)                          if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period,” unless otherwise agreed upon by the Borrower and the
Administrative Agent.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                               Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Majority Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

 

44

--------------------------------------------------------------------------------


 

Section 2.09.                          Repayment of Loans; Evidence of Debt.

 

(a)                               The Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Loan on the Maturity Date.

 

(b)                               Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

 

(c)                                The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Type thereof and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)                               The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement; and
provided further that to the extent there is any conflict between the accounts
maintained pursuant to paragraph (b) or (c) of this Section and the Register
maintained pursuant to Section 11.04, the Register shall control.

 

(e)                                Any Lender may request that Loans made by it
be evidenced by a promissory note.  In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and in
the form attached hereto as Exhibit D.  Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 11.04) be represented by one or more promissory
notes in such form.

 

Section 2.10.                          Optional Prepayment of Loans.

 

(a)                               The Borrower shall have the right at any time
and from time to time to prepay without premium or penalty any Borrowing in
whole and or in part, subject to prior notice in accordance with paragraph
(b) of this Section and to payment of any funding indemnification amounts
required by Section 2.16.

 

(b)                               The Borrower shall notify the Administrative
Agent by telephone (confirmed by telecopy) of any prepayment hereunder (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 11:00 a.m.,
three Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., one Business Day
before the date of prepayment.  Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination or reduction of the
Aggregate Commitment as contemplated by Section 2.02, then such notice of
prepayment

 

45

--------------------------------------------------------------------------------


 

may be revoked if such notice of termination or reduction is revoked in
accordance with Section 2.02.  Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.04.  Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.

 

Section 2.11.                          Mandatory Prepayment of Loans.

 

(a)                                Except as otherwise provided in clauses (b),
(c), (d) and (e) of this Section 2.11, in the event a Borrowing Base Deficiency
exists, the Borrower shall, within thirty (30) days after written notice from
the Administrative Agent to the Borrower of such Borrowing Base Deficiency,
either (i) by instruments satisfactory in form and substance to the
Administrative Agent, provide additional security satisfactory to the Required
Lenders in their sole discretion to eliminate such Borrowing Base Deficiency,
(ii) prepay, without premium or penalty, the principal amount of the Loans (and
cash collateralize any portion of such Borrowing Base Deficiency attributable to
LC Exposure) in an amount sufficient to eliminate such Borrowing Base
Deficiency, (iii) notify the Administrative Agent that it intends to prepay,
without premium or penalty (but subject to any funding indemnification amounts
required by Section 2.16), the principal amount of such Borrowing Base
Deficiency in not more than five (5) equal monthly installments plus accrued
interest thereon and make the first such monthly payment on the 30th day after
the Borrower’s receipt of notice of such Borrowing Base Deficiency or
(iv) exercise any combination of options (i), (ii) and (iii) above to eliminate
such Borrowing Base Deficiency.

 

(b)                                Upon any redetermination or adjustment to the
Borrowing Base as a result of a Disposition of any Borrowing Base Properties
(including a Disposition of Equity Interests of a Restricted Subsidiary)
pursuant to Section 7.04(j), the Borrower shall (i) prepay the Loans (and cash
collateralize any portion of such Borrowing Base Deficiency attributable to LC
Exposure) to the extent necessary to eliminate any Borrowing Base Deficiency
that may have occurred as a result of such Disposition within one (1) Business
Day of the date it or any Restricted Subsidiary consummates such Disposition,
and (ii) in the case of any exchange of Borrowing Base Properties for other Oil
and Gas Interests, take all actions reasonably necessary that are requested by
the Administrative Agent to cause such Oil and Gas Interests received in such
exchange to become additional security for the Obligations by instruments
satisfactory in form and substance to the Administrative Agent.

 

(c)                                 Upon any redetermination or adjustment to
the Borrowing Base as a result of a Hedge Modification pursuant to
Section 7.04(j), the Borrower shall prepay the Loans (and cash collateralize any
portion of such Borrowing Base Deficiency attributable to LC Exposure) to the
extent necessary to eliminate any Borrowing Base Deficiency that may have
occurred as a result of such Hedge Modification promptly, and in any event by
the later of (A) the date that is one (1) Business Day after the date it or any
Restricted Subsidiary receives the Net Cash Proceeds from such Hedge
Modification or (B) the date of such redetermination or adjustment to the
Borrowing Base.

 

46

--------------------------------------------------------------------------------


 

(d)                                [Reserved.]

 

(e)                                 In the event that the Aggregate Credit
Exposure exceeds the lesser of the Maximum Facility Amount and the sum of the
Commitments of all the Lenders at such time, the Borrower shall immediately
prepay, subject to any funding indemnification amounts required by Section 2.16,
the principal amount of the Loans (and cash collateralize any such excess
attributable to LC Exposure) to the extent necessary to eliminate such excess.

 

(f)                                  Amounts applied to the prepayment of
Borrowings pursuant to this Section shall be first applied ratably to ABR
Borrowings then outstanding and, upon payment in full of all outstanding ABR
Borrowings, second, to Eurodollar Borrowings then outstanding, and if more than
one Eurodollar Borrowing is then outstanding, to each such Eurodollar Borrowing
beginning with the Eurodollar Borrowing with the least number of days remaining
in the Interest Period applicable thereto and ending with the Eurodollar
Borrowing with the most number of days remaining in the Interest Period
applicable thereto. Any prepayments pursuant to this Section shall be
accompanied by accrued interest to the extent required by Section 2.13 and any
funding indemnification amounts required by Section 2.16.

 

Section 2.12.                          Fees.

 

(a)                               The Borrower agrees to pay to the
Administrative Agent, for the account of each Lender, an unused commitment fee
(the “Unused Commitment Fee”) equal to the Applicable Rate times the daily
average of the total Unused Commitments.  Such Unused Commitment Fee shall be
calculated on the basis of a year consisting of 360 days.  The Unused Commitment
Fee shall be payable in arrears on the last day of March, June, September and
December of each year, commencing with the first such date to occur after the
Effective Date, and on the Maturity Date for any period then ending for which
the Unused Commitment Fee shall not have been theretofore paid.  In the event
the Aggregate Commitment terminates on any date other than the last day of
March, June, September or December of any year, the Borrower agrees to pay to
the Administrative Agent, for the account of each Lender, on the date of such
termination, the pro rata portion of the Unused Commitment Fee due for the
period from the last day of the immediately preceding March, June, September or
December, as the case may be, to the date such termination occurs.

 

(b)                               The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Rate used to determine the interest rate applicable to
Eurodollar Loans on the face amount of each Letter of Credit during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee for
each Letter of Credit equal to 0.125% per annum on the face amount of such
Letter of Credit during the period from and including the Effective Date to but
excluding the later of the date of termination of the Aggregate Commitment and
the date on which there ceases to be any LC Exposure (but in no event less than
$500 per annum), as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.  Participation fees and fronting fees accrued through
and including the last day of March, June, September and December of each

 

47

--------------------------------------------------------------------------------


 

year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Aggregate
Commitment terminates and any such fees accruing after the date on which the
Aggregate Commitment terminates shall be payable on demand.  Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(c)                                The Borrower agrees to pay to the
Administrative Agent and J.P. Morgan Securities LLC, for their respective
accounts, the fees set forth in the Fee Letter payable to the Administrative
Agent and J.P. Morgan Securities LLC and such other fees payable in the amounts
and at the times separately agreed upon between the Borrower, the Administrative
Agent and J.P. Morgan Securities LLC.

 

(d)                               All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent (or
to the Issuing Bank, in the case of fees payable to it) for distribution, in the
case of Unused Commitment Fees and participation fees, to the Lenders.  Fees
paid shall not be refundable under any circumstances.

 

Section 2.13.                          Interest.

 

(a)                               The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)                               The Loans comprising each Eurodollar Borrowing
shall bear interest at the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate.

 

(c)                                Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.

 

(d)                               Accrued interest on each Loan shall be payable
in arrears on each Interest Payment Date for such Loan and upon termination of
the Aggregate Commitment and on the Maturity Date; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Loan prior to the end of the Availability Period at a time
when no Borrowing Base Deficiency exists), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

 

48

--------------------------------------------------------------------------------


 

(e)                                All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

Section 2.14.                          Alternate Rate of Interest.  If prior to
the commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Majority Lenders that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

Section 2.15.                          Increased Costs.

 

(a)                               If any Change in Law shall:

 

(i)                                 impose, modify or deem applicable any
reserve, special deposit, liquidity or similar requirement (including any
compulsory loan requirement, insurance charge or other assessment) against
assets of, deposits with or for the account of, or credit extended by, any
Lender (except any such reserve requirement reflected in the Adjusted LIBO Rate)
or the Issuing Bank;

 

(ii)                              impose on any Lender or the Issuing Bank or
the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or any Letter of
Credit or participation therein; or

 

(iii)                           subject any Recipient to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

49

--------------------------------------------------------------------------------


 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to increase
the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

 

(b)                               If any Lender or the Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or the Issuing
Bank’s capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy and liquidity),
then from time to time the Borrower will pay to such Lender or the Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.

 

(c)                                A certificate of a Lender or the Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or the
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)                               Failure or delay on the part of any Lender or
the Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

Section 2.16.                          Break Funding Payments.  In the event of
(a) the payment of any principal of any Eurodollar Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant

 

50

--------------------------------------------------------------------------------


 

hereto (regardless of whether such notice may be revoked under
Section 2.10(b) and is revoked in accordance therewith), (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.03 or
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event.  In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

 

Section 2.17.                          Taxes.

 

(a)                               Payments Free of Taxes.  Any and all payments
by or on account of any obligation of any Credit Party under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Credit Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(b)                               Payment of Other Taxes by the Borrower.  The
Credit Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(c)                                Evidence of Payments.  As soon as practicable
after any payment of Taxes by any Credit Party to a Governmental Authority
pursuant to this Section 2.17, such Credit Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(d)                               Indemnification by the Borrower.  The Credit
Parties shall jointly and severally indemnify each Recipient, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to

 

51

--------------------------------------------------------------------------------


 

amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority; provided, however, that the Credit Parties
shall not be required to make any payment pursuant to this Section 2.17 if the
Agent or Lender, as the case may be, makes demand for such payment more than
eighteen months after the earlier of (i) the date on which the relevant
Governmental Authority makes written demand upon such Person for payment of such
Indemnified Taxes, and (ii) the date on which such Person has made payment of
such Indemnified Taxes.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.  From and after
the Fourth Amendment Effective Date, the Borrower shall indemnify the
Administrative Agent, and hold it harmless from, any and all losses, claims,
damages, liabilities and related expenses, including Taxes and the fees, charges
and disbursements of any counsel for any of the foregoing, arising in connection
with the Administrative Agent’s treating, for purposes of determining
withholding Taxes imposed under FATCA, the Loans as qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

(e)                                Indemnification by the Lenders.  Each Lender
shall severally indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that any Credit Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Credit Parties to do so), (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 11.04(c) relating to the maintenance of
a Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)                                 Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the

 

52

--------------------------------------------------------------------------------


 

Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an executed IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding Tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, an executed IRS
Form W-8BEN-E or IRS Form W-8BEN (or applicable successor form) establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN-E or IRS
Form W-8BEN (or applicable successor form) establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(2)                                 an executed IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit F-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the

 

53

--------------------------------------------------------------------------------


 

Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) an executed IRS
Form W-8BEN-E or IRS Form W-8BEN (or applicable successor form); or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, an executed IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN-E, IRS Form W-8BEN (or applicable successor form),
a U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Recipient under any
Loan Document would be subject to U.S. Federal withholding Tax imposed by FATCA
if such Recipient were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Recipient shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Recipient has complied with
such Recipient’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

54

--------------------------------------------------------------------------------


 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                                Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.17 (including by the payment of additional amounts pursuant to this
Section 2.17), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 2.17 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g)  (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(h)                               Survival.  Each party’s obligations under this
Section 2.17 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

 

(i)                                   Defined Terms.  For purposes of this
Section 2.17, the term “Lender” includes any Issuing Bank and the term
“applicable law” includes FATCA.

 

Section 2.18.                          Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.

 

(a)                               The Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
Section 2.16 or Section 2.17, or otherwise) prior to 12:00 noon on the date when
due, in immediately available funds, without set-off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at Mail Code IL1-0010,
10 South Dearborn, Floor 07, Chicago, Illinois, 60603-2003, except payments to
be made directly to the Issuing Bank as expressly provided herein and except
that payments pursuant to Section 2.15, Section 2.16, Section 2.17 and
Section 11.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such

 

55

--------------------------------------------------------------------------------


 

payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension. 
All payments hereunder shall be made in Dollars.

 

(b)                               If at any time insufficient funds are received
by and available to the Administrative Agent to pay fully all amounts of
principal, unreimbursed LC Disbursements, interest and fees then due hereunder,
such funds shall be applied (i) first, towards payment of interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties; provided
that in the event such funds are received by and available to the Administrative
Agent as a result of the exercise of any rights and remedies with respect to any
collateral under the Security Instruments, the parties entitled to a ratable
share of such funds pursuant to the foregoing clause (ii) and the determination
of each parties’ ratable share shall include, on a pari passu basis, (x) the
Lender Counterparties with respect to Lender Hedging Obligations then due and
owing to each Lender Counterparty by any Credit Party (after giving effect to
any netting agreements) and (y) any Lender or any of its Affiliates with respect
to Cash Management Obligations then due and owing to such Lender or any of its
Affiliates by any Credit Party.  Excluded Swap Obligations with respect to any
Guarantor shall not be paid with amounts received from such Guarantor or its
assets, but appropriate adjustments shall be made with respect to payments from
other Credit Parties to preserve the allocation to the Obligations otherwise set
forth above in this Section.

 

(c)                                If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim

 

56

--------------------------------------------------------------------------------


 

with respect to such participation as fully as if such Lender were a direct
creditor of the Borrower in the amount of such participation.

 

(d)                               Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

(e)                                If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.06(d) or Section 2.06(e),
Section 2.07(b), Section 2.18(d) or Section 11.03(c), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent or the
Issuing Bank to satisfy such Lender’s obligations to it under such Sections
until all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section, in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

 

Section 2.19.                          Mitigation Obligations; Replacement of
Lenders.

 

(a)                               If any Lender requests compensation under
Section 2.15, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or Section 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(b)                               If any Lender requests compensation under
Section 2.15, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.17 or if any Lender becomes a Defaulting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 11.04), all its interests, rights (other than its existing
rights to payments pursuant to Sections 2.15 or

 

57

--------------------------------------------------------------------------------


 

2.17) and obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

(c)                                If (i) in connection with any proposed
increase in the Borrowing Base or proposed amendment, modification, termination,
waiver or consent with respect to any of the provisions of this Agreement or any
other Loan Document that requires approval of all of the Lenders, each Lender or
each Lender affected thereby under Section 11.02, the consent of the
Super-Majority Lenders shall have been obtained but the consent of one or more
of such other Lenders (each a “Non-Consenting Lender”) whose consent is required
has not been obtained, or (ii) any Lender becomes a Defaulting Lender; then, in
each case, the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, elect to replace such Non-Consenting Lender
or Defaulting Lender, as the case may be, as a Lender party to this Agreement in
accordance with and subject to the restrictions contained in, and consents
required by Section 11.04; provided that (x) the Borrower shall have received
the prior written consent of the Administrative Agent (and if a Commitment is
being assigned, the Issuing Bank), which consent shall not unreasonably be
withheld and (y) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts). 
A Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply or, in the case of a Defaulting Lender, such Lender is no longer
a Defaulting Lender.

 

Section 2.20.                                                         
Defaulting Lenders.  Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

(a)                                 the fees shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Lender pursuant to
Section 2.12(a);

 

(b)                                 the Commitment and Credit Exposure of such
Defaulting Lender shall not be included in determining whether the
Super-Majority Lenders, the Required Lenders or the Majority Lenders have taken
or may take any action hereunder (including any consent to any

 

58

--------------------------------------------------------------------------------


 

amendment, waiver or other modification pursuant to Section 11.02), provided
that (i) any waiver, consent, amendment or modification otherwise requiring the
consent of such Lender or each affected Lender shall require the consent of such
Defaulting Lender, (ii) any waiver, consent, amendment or modification requiring
the consent of all Lenders shall require the consent of such Defaulting Lender
(except in respect of any increases in the Maximum Facility Amount) and
(iii) the Commitment of such Defaulting Lender may not be increased or extended,
nor amounts owed to such Lender reduced (except as expressly provided herein),
or the final maturity thereof extended, without the consent of such Defaulting
Lender.

 

(c)                                  if any LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of the LC Exposure of
such Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Credit Exposures plus such Defaulting
Lender’s LC Exposure does not exceed the total of all non-Defaulting Lenders’
Commitments;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall, within
one (1) Business Day following notice by the Administrative Agent, cash
collateralize for the benefit of the Issuing Bank only the Borrower’s
obligations corresponding to such Defaulting Lender’s LC Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 2.06(j) for so long as such LC Exposure
is outstanding;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above,
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)                              if the LC Exposure of the non-Defaulting
Lenders is reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentages; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s LC Exposure is neither cash collateralized nor reallocated pursuant to
clauses (i) or (ii) above, then, without prejudice to any rights or remedies of
the Issuing Bank or any Lender hereunder, all letter of credit fees payable
under Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall
be payable to the Issuing Bank until and to the extent that such LC Exposure is
cash collateralized and/or reallocated; and

 

(d)                                 so long as such Lender is a Defaulting
Lender, the Issuing Bank shall not be required to issue, amend, or increase any
Letter of Credit, unless it is satisfied that the related exposure and the
Defaulting Lender’s then outstanding LC Exposure will be 100% covered by

 

59

--------------------------------------------------------------------------------


 

the Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.20(c), and any
participating interests in any newly issued or increased Letter of Credit shall
be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and such Defaulting Lender shall not participate therein).

 

If (i) a Bankruptcy Event or a Bail-In Action with respect to any Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Issuing Bank shall not be
required to issue, amend, or increase any Letter of Credit, unless the Issuing
Bank shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Issuing Bank to defease any risk to it in respect of such
Lender hereunder.

 

In the event that the Administrative Agent, the Borrower, and the Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.

 

Article III

 

Borrowing Base

 

Section 3.01.                          Reserve Report; Proposed Borrowing Base. 
During the period from the Effective Date until the first Redetermination after
the Effective Date, the Borrowing Base shall be $415,000,000 (the “Initial
Borrowing Base”).  As soon as available and in any event by April 1 and
October 1 of each year, beginning October 1, 2014, the Borrower shall deliver to
the Administrative Agent and each Lender a Reserve Report, prepared as of the
immediately preceding December 31 and June 30, respectively, in form and
substance reasonably satisfactory to the Administrative Agent and prepared by an
Approved Petroleum Engineer (or, in the case of the Reserve Report due on
October 1 of each year, by one or more petroleum engineers employed by the
Borrower), said Reserve Report to utilize economic and pricing parameters
established from time to time by the Administrative Agent, together with such
other information, reports and data concerning the value of the Borrowing Base
Properties as the Administrative Agent shall deem reasonably necessary to
determine the value of such Borrowing Base Properties.  Simultaneously with the
delivery to the Administrative Agent and the Lenders of each Reserve Report, the
Borrower shall submit to the Administrative Agent and each Lender the Borrower’s
requested amount of the Borrowing Base as of the next Redetermination Date. 
Promptly after the receipt by the Administrative Agent of such Reserve Report
and the Borrower’s requested amount for the Borrowing Base, the Administrative
Agent shall submit to the Lenders a recommended amount of the Borrowing Base to
become effective for the period commencing on the next Redetermination Date.

 

Section 3.02.                          Scheduled Redeterminations of the
Borrowing Base; Procedures and Standards.  Based in part on the Reserve Reports
made available to the Administrative Agent and the Lenders pursuant to
Section 3.01, the Lenders shall redetermine the Borrowing Base on or

 

60

--------------------------------------------------------------------------------


 

prior to the next Redetermination Date (or such date promptly thereafter as
reasonably possible based on the engineering and other information available to
the Lenders).  Any Borrowing Base which becomes effective as a result of any
Redetermination of the Borrowing Base shall be subject to the following
restrictions: (a) such Borrowing Base shall not exceed the amount of the
Borrowing Base requested by the Borrower, (b) such Borrowing Base shall not
exceed the Maximum Facility Amount, (c) to the extent such Borrowing Base
represents an increase in the Borrowing Base in effect prior to such
Redetermination, such Borrowing Base must be approved by all Lenders, and (d) to
the extent such Borrowing Base represents a decrease in the Borrowing Base in
effect prior to such Redetermination or a reaffirmation of such prior Borrowing
Base, such Borrowing Base must be approved by the Administrative Agent and
Required Lenders.  If a redetermined Borrowing Base is not approved by the
Administrative Agent and Required Lenders within twenty (20) days after the
submission to the Lenders by the Administrative Agent of its recommended
Borrowing Base pursuant to Section 3.01, or by all Lenders within such twenty
(20) day period in the case of any increase in the Borrowing Base, the
Administrative Agent shall notify each Lender that the recommended Borrowing
Base has not been approved and request that each Lender submit to the
Administrative Agent within ten (10) days thereafter its proposed Borrowing
Base.  Promptly following the 10th day after the Administrative Agent’s request
for each Lender’s proposed Borrowing Base, the Administrative Agent shall
determine the Borrowing Base for such Redetermination by calculating the highest
Borrowing Base then acceptable to the Administrative Agent and a number of
Lenders sufficient to constitute Required Lenders (or all Lenders in the case of
an increase in the Borrowing Base).  Each Redetermination shall be made by the
Lenders in their sole discretion, but based on the Administrative Agent’s and
such Lender’s usual and customary procedures for evaluating Oil and Gas Interest
as such exist at the time of such Redetermination, and including adjustments to
reflect the effect of any Swap Agreements of the Borrower and the Restricted
Subsidiaries as such exist at the time of such Redetermination.  The Borrower
acknowledges and agrees that each Redetermination shall be based upon the loan
collateral value which each Agent and each Lender in its sole discretion (using
such methodology, assumptions and discount rates as the Administrative Agent and
such Lender customarily uses in assigning collateral value to Oil and Gas
Interests) assigns to the Borrowing Base Properties consisting of proved
reserves at the time in question and based upon such other credit factors
consistently applied (including, without limitation, the assets, liabilities,
cash flow, business, properties, prospects, management and ownership of the
Credit Parties) as the Administrative Agent and such Lender customarily
considers in evaluating similar oil and gas credits.  It is expressly understood
that the Administrative Agent and Lenders have no obligation to designate the
Borrowing Base at any particular amounts, except in the exercise of their
discretion, whether in relation to the Aggregate Commitment or otherwise. If the
Borrower does not furnish all information, reports and data required to be
delivered by any date specified in this Article III, unless such failure is not
the fault of the Borrower, the Administrative Agent and Lenders may nonetheless
designate the Borrowing Base at any amounts which the Administrative Agent and
Lenders in their reasonable discretion determine and may redesignate the
Borrowing Base from time to time thereafter until the Administrative Agent and
Lenders receive all such information, reports and data, whereupon the
Administrative Agent and Lenders shall designate a new Borrowing Base, in
accordance with the other provisions of this Section.

 

Section 3.03.                          Special Redeterminations.  In addition to
Scheduled Redeterminations, the Borrower shall be permitted to request a Special
Redetermination of the Borrowing Base once

 

61

--------------------------------------------------------------------------------


 

between each Scheduled Redetermination and the Required Lenders shall be
permitted to request a Special Redetermination once between each Scheduled
Redetermination.  Any request by the Borrower pursuant to this Section 3.03
shall be submitted to the Administrative Agent and each Lender and at the time
of such request (or within twenty (20) days thereafter in the case of the
Reserve Report) the Borrower shall (1) deliver to the Administrative Agent a
Reserve Report prepared as of a date prior to the date of such request that is
reasonably acceptable to the Administrative Agent and such other information
which the Administrative Agent shall reasonably request, and (2) notify the
Administrative Agent of the Borrowing Base requested by the Borrower in
connection with such Special Redetermination.  Any request by the Required
Lenders pursuant to this Section 3.03 shall be submitted to the Administrative
Agent and the Borrower. Any Special Redetermination shall be made by the
Administrative Agent and Lenders in accordance with the procedures and standards
set forth in Section 3.02; provided that no Reserve Report is required to be
delivered to the Administrative Agent in connection with any Special
Redetermination requested by the Required Lenders pursuant to this Section 3.03.

 

Section 3.04.                          Notice of Redetermination.  Promptly
following any Redetermination of the Borrowing Base, the Administrative Agent
shall notify the Borrower of the amount of the redetermined Borrowing Base,
which Borrowing Base shall be effective as of the date specified in such notice,
and such Borrowing Base shall remain in effect for all purposes of this
Agreement until the next Redetermination.

 

Article IV

 

Representations and Warranties

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

Section 4.01.                          Organization; Powers.  Each Credit Party
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

Section 4.02.                          Authorization; Enforceability.  The
Transactions are within each Credit Party’s corporate, limited liability company
or partnership powers and have been duly authorized by all necessary corporate,
limited liability company or partnership and, if required, actions by equity
holders.  This Agreement has been duly executed and delivered by each Credit
Party and constitutes a legal, valid and binding obligation of each Credit
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

Section 4.03.                          Governmental Approvals; No Conflicts. 
The Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect or have been made or
to be made in connection with the filing of the Security Instruments

 

62

--------------------------------------------------------------------------------


 

to secure the Obligations, (b) will not violate any Requirement of Law
applicable to the Borrower or any Restricted Subsidiary, (c) will not violate or
result in a default under any indenture, agreement or other instrument
evidencing Material Indebtedness or a Material Sales Contract binding upon the
Borrower or any Restricted Subsidiary or any of their respective assets, or give
rise to a right thereunder to require any payment to be made by the Borrower or
any Restricted Subsidiary, and (d) will not result in the creation or imposition
of any Lien on any asset of the Borrower or any Restricted Subsidiary not
otherwise permitted under Section 7.02.

 

Section 4.04.                          Financial Condition; No Material Adverse
Change.

 

(a)                               The Borrower has heretofore furnished to the
Lenders the audited consolidated balance sheet and related statements of income,
stockholders equity and cash flows of the Borrower and its Consolidated
Subsidiaries as of and for the fiscal year ended December 31, 2013, reported on
by KPMG LLP, independent public accountants.  Such financial statements,
together with any notes and management discussions related thereto appearing in
the Borrower’s Form 10-K filed with the SEC on March 11, 2014, present fairly,
in all material respects, the financial position and results of operations and
cash flows of the Borrower and its Consolidated Subsidiaries as of such dates
and for such periods in accordance with GAAP and, except as set forth on
Schedule 4.04, show all material indebtedness and other liabilities, direct or
contingent of the Borrower and its Consolidated Subsidiaries as of the date
thereof, including liabilities for Taxes, material commitments and Indebtedness.

 

(b)                               Since December 31, 2013, no event or
circumstance which has had or could reasonably be expected to have a Material
Adverse Effect has occurred.

 

Section 4.05.                          Properties.

 

(a)                               Except as otherwise provided in Section 4.15
with respect to Oil and Gas Interests, the Borrower and each Restricted
Subsidiary has good title to, or valid leasehold interests in, all such real and
personal property material to its business, except for (i) minor defects in
title that do not, in the aggregate, interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes and (ii) Liens permitted under Section 7.02.

 

(b)                               The Borrower and each Restricted Subsidiary
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to its business, and the use thereof by the
Borrower and such Restricted Subsidiaries, as the case may be, does not infringe
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

Section 4.06.                          Litigation and Environmental Matters.

 

(a)                               There are no actions, suits or proceedings by
or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
Restricted Subsidiary, (i) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect

 

63

--------------------------------------------------------------------------------


 

after taking into account insurance proceeds or other recoveries from third
parties actually received (other than the Disclosed Matters) or (ii) that
involve this Agreement or the Transactions.

 

(b)                               Except for the Disclosed Matters and except
with respect to any other matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect after taking
into account insurance proceeds or other recoveries from third parties actually
received, neither the Borrower nor any Restricted Subsidiary, to the Borrower’s
knowledge, (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received written notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any claim with respect to any
Environmental Liability.

 

(c)                                Since the date of this Agreement, there has
been no change in the status of the Disclosed Matters that, individually or in
the aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

 

Section 4.07.                          Compliance with Laws and Agreements.  The
Borrower and each Restricted Subsidiary is in compliance with all Requirements
of Law applicable to it or its property, its Organizational Documents and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  No Default has
occurred and is continuing.

 

Section 4.08.                          Investment Company Status.  Neither the
Borrower nor any Restricted Subsidiary is an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940.

 

Section 4.09.                          Taxes.  The Borrower and each Restricted
Subsidiary has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

 

Section 4.10.                          ERISA.  No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect.  The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of FASB Statement 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $1,000,000 the
fair market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of FASB Statement 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $1,000,000 the fair market value of the assets of all such underfunded
Plans.

 

64

--------------------------------------------------------------------------------


 

Section 4.11.                          Disclosure.  The Borrower has disclosed
to the Lenders all agreements, instruments and corporate or other restrictions
to which it or any Restricted Subsidiary is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  None of the other reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrower or any Restricted Subsidiary to the Administrative Agent or any Lender
in connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading as of the date made or deemed made;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based on
assumptions believed to be reasonable at the time and, if such projected
financial information was delivered prior to the Effective Date, as of the
Effective Date.

 

Section 4.12.                          Labor Matters.  There are no strikes,
lockouts or slowdowns against the Borrower or any of its Restricted Subsidiaries
pending or, to the knowledge of the Borrower, threatened that could reasonably
be expected to have a Material Adverse Effect.  The hours worked by and payments
made to employees of the Borrower and, to the knowledge of the Borrower, to
employees of its Restricted Subsidiaries have not been in violation of the Fair
Labor Standards Act or any other Law dealing with such matters to the extent
that such violation could reasonably be expected to have a Material Adverse
Effect.

 

Section 4.13.                          Capitalization.  Schedule 4.13 lists as
of the Effective Date, (a) for the Borrower and each Restricted Subsidiary, its
full legal name and its jurisdiction of organization and (b) for each Restricted
Subsidiary, the number of shares of capital stock or other Equity Interests
outstanding and the owner(s) of such shares or Equity Interests.

 

Section 4.14.                          Margin Stock.  Neither the Borrower nor
any Restricted Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U issued by the Federal
Reserve Board), and no part of the proceeds of any Loan will be used to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying margin stock.

 

Section 4.15.                          Oil and Gas Interests.  Each Credit Party
has good and defensible title to all Proved Reserves included in the Oil and Gas
Interests (for purposes of this Section 4.15, “proved Oil and Gas Interests”)
described in the most recent Reserve Report provided to the Administrative Agent
(other than such Proved Reserves that have been subsequently disposed of in
compliance with this Agreement), free and clear of all Liens except Liens
permitted pursuant to Section 7.02.  All such proved Oil and Gas Interests are
valid, subsisting, and in full force and effect in all material respects, and
all rentals, royalties, and other amounts due and payable in respect thereof
have been duly paid except for such rentals, royalties and other amounts that
are amounts being contested in good faith by appropriate proceedings and for
which the Borrower or the applicable Restricted Subsidiary has set aside on its
books adequate reserves, or except to the extent such rentals, royalties and
other amounts due, if left unpaid, would not result in the loss or forfeiture of
Oil and Gas Interests having an aggregate fair market value in excess of

 

65

--------------------------------------------------------------------------------


 

$10,000,000.  Without regard to any consent or non-consent provisions of any
joint operating agreement covering any Credit Party’s proved Oil and Gas
Interests, such Credit Party’s share of (a) the costs for each proved Oil and
Gas Interest described in the Reserve Report (other than for such proved Oil and
Gas Interests that have been subsequently disposed of in compliance with this
Agreement) is not materially greater than the decimal fraction set forth in the
Reserve Report, before and after payout, as the case may be, and described
therein by the respective designations “working interests,” “WI,” “gross working
interest,” “GWI,” or similar terms (except in such cases where there is a
corresponding increase in the net revenue interest), and (b) production from,
allocated to, or attributed to each such proved Oil and Gas Interest is not
materially less than the decimal fraction set forth in the Reserve Report,
before and after payout, as the case may be, and described therein by the
designations “net revenue interest,” “NRI,” or similar terms.  The wells drilled
in respect of proved producing Oil and Gas Interests described in the Reserve
Report (other than wells drilled in respect of such proved producing Oil and Gas
Interests that have been subsequently disposed of in compliance with this
Agreement) (1) are capable of, and are presently, either producing Hydrocarbons
in commercially profitable quantities or in the process of being worked over or
enhanced, and the Credit Party that owns such proved producing Oil and Gas
Interests is currently receiving payments for its share of production, with no
funds in respect of any thereof being presently held in suspense, other than any
such funds being held in suspense pending delivery of appropriate division
orders, and (2) have been drilled, bottomed, completed, and operated in
compliance with all applicable laws, in the case of clauses (1) and (2), except
where any failure to satisfy clause (1) or to comply with clause (2) would not
have a Material Adverse Effect, and no such well which is currently producing
Hydrocarbons is subject to any material penalty in production by reason of such
well having produced in excess of its allowable production.

 

Section 4.16.                          Insurance.  The certificate signed by a
Responsible Officer that attests to the existence of, and summarizes, the
property and casualty insurance program maintained by the Credit Parties that
has been furnished by the Borrower to the Administrative Agent and the Lenders
as of the Effective Date, is complete and accurate in all material respects as
of the Effective Date and demonstrates the Borrower’s and the Restricted
Subsidiaries’ compliance with Section 6.05.

 

Section 4.17.                          Solvency.

 

(a)                                Immediately after the consummation of the
Transactions and immediately following the making of the initial Borrowing, if
any, made on the Effective Date and after giving effect to the application of
the proceeds thereof, (1) the fair value of the assets of the Credit Parties on
a consolidated basis, at a fair valuation, will exceed the debts and
liabilities, subordinated, contingent or otherwise, of the Credit Parties on a
consolidated basis; (2) the present fair saleable value of the real and personal
property of the Credit Parties on a consolidated basis will be greater than the
amount that will be required to pay the probable liability of the Credit Parties
on a consolidated basis on their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (3) the Credit Parties on a consolidated basis will be able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (4) the Credit Parties on
a consolidated basis will not have unreasonably

 

66

--------------------------------------------------------------------------------


 

small capital with which to conduct the businesses in which they are engaged as
such businesses are now conducted and are proposed to be conducted after the
date hereof.

 

(b)                                The Credit Parties do not intend to, and do
not believe that they will, incur debts beyond their ability to pay such debts
as they mature, taking into account the timing of and amounts of cash to be
received by it and the timing of the amounts of cash to be payable on or in
respect of its Indebtedness.

 

Section 4.18.                          Material Sales Contracts.  No Credit
Party is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any Material Sales Contract to
which it is a party, except where such default could not reasonably be expected
to result in a Material Adverse Effect.

 

Section 4.19.                          Common Enterprise.  The successful
operation and condition of each of the Credit Parties is dependent on the
continued successful performance of the functions of the group of the Credit
Parties as a whole and the successful operation of each of the Credit Parties is
dependent on the successful performance and operation of each other Credit
Party.  Each Credit Party expects to derive benefit (and its board of directors
or other governing body has determined that it may reasonably be expected to
derive benefit), directly and indirectly, from (i) successful operations of each
of the other Credit Parties and (ii) the credit extended by the Lenders to the
Borrower hereunder, both in their separate capacities and as members of the
group of companies.  Each Credit Party has determined that execution, delivery,
and performance of this Agreement and any other Loan Documents to be executed by
such Credit Party is within its purpose, will be of direct and indirect benefit
to such Credit Party, and is in its best interest.

 

Section 4.20.                          Anti-Corruption Laws and Sanctions.  The
Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and employees and to the knowledge of the Borrower its
directors and agents insofar as the same are acting on behalf of the Borrower or
its Subsidiaries, (x) are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects and (y) have not and will not do business,
enter into transactions or store with, purchase or receive money from, transport
from, to or with, sell goods or give money to, a Sanctioned Person.  None of
(a) the Borrower, any Subsidiary or any of their respective directors, officers
or employees, or (b) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person.  No
Borrowing or Letter of Credit, use of proceeds or other transaction contemplated
by the Credit Agreement will violate Anti-Corruption Laws or applicable
Sanctions.

 

Section 4.21.                          EEA Financial Institutions.  No Credit
Party is an EEA Financial Institution.

 

67

--------------------------------------------------------------------------------


 

Article V

 

Conditions

 

Section 5.01.                          Effective Date.  The obligations (i) of
the Lenders to continue the Original Loans and the obligation of the Lenders to
make Loans and (ii) of the Issuing Bank to permit the Existing Letters of Credit
to remain outstanding and to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 11.02):

 

(a)                               The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include telecopy or electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

 

(b)                               The Administrative Agent shall have received
(i) a certificate of each Credit Party, dated the Effective Date and executed by
its Secretary or Assistant Secretary, which shall (A) certify the resolutions of
its board of directors, members or other body authorizing the execution,
delivery and performance of the Loan Documents to which it is a party,
(B) identify by name and title and bear the signatures of the officers of such
Credit Party authorized to sign the Loan Documents to which it is a party, and
(C) contain appropriate attachments, including the certificate of formation or
articles of incorporation or organization of each Credit Party certified by the
relevant authority of the jurisdiction of organization of such Credit Party and
a true and correct copy of its by-laws or operating, management or partnership
agreement, and (ii) a good standing certificate for each Credit Party from its
jurisdiction of organization.

 

(c)                                The Administrative Agent shall have received
a favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of Vinson & Elkins LLP, counsel for the
Credit Parties, covering such matters relating to the Credit Parties, this
Agreement or the Transactions as the Administrative Agent shall reasonably
request.  The Credit Parties hereby request such counsel to deliver such
opinion.

 

(d)                               The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by a Responsible Officer of the
Borrower, confirming that the Credit Parties have (i) complied with the
conditions set forth in paragraphs (k) and (l) of this Section 5.01 and
paragraphs (a), (b) and (c) of Section 5.02, (ii) complied with the covenants
set forth in Section 6.05 (and demonstrating such compliance by the attachment
of an insurance summary and insurance certificates evidencing the coverage
described in such summary) and (iii) complied with the requirements of
Section 6.09 and Section 6.10.

 

(e)                                The Administrative Agent, the Lenders and
J.P. Morgan Securities LLC shall have received all fees and other amounts due
and payable on or prior to the Effective Date under this Agreement and the Fee
Letter, and, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder, including all reasonable fees, expenses and disbursements of counsel
for the Administrative Agent to the extent invoiced on or prior to the Effective
Date, together with such additional amounts as shall

 

68

--------------------------------------------------------------------------------


 

constitute such counsel’s reasonable estimate of expenses and disbursements to
be incurred by such counsel in connection with the recording and filing of
Mortgages (and/or Mortgage amendments) and financing statements; provided, that,
such estimate shall not thereafter preclude further settling of accounts between
the Borrower and the Administrative Agent.

 

(f)                                   The Administrative Agent shall have
received the Security Agreement, duly executed and delivered by the appropriate
Credit Parties, together with such other assignments, conveyances, amendments,
agreements and other writings, including, without limitation, UCC-1 financing
statements creating Liens prior and superior in right to any other Person,
subject to the Liens permitted under Section 7.02, in all of the Collateral in
which a security interest is required to be granted pursuant to the Security
Instruments, including all of the Equity Interests of each Restricted Subsidiary
now or hereafter owned by Borrower or any Restricted Subsidiary.

 

(g)                                  The Administrative Agent shall have
received promissory notes duly executed by the Borrower for each Lender that has
requested the delivery of a promissory note pursuant to and in accordance with
Section 2.09(e).

 

(h)                               In the event any Loans are made on the
Effective Date, the Administrative Agent shall have received a Borrowing Request
acceptable to the Administrative Agent and in accordance with Section 2.05
setting forth the Loans requested by the Borrower on the Effective Date, the
Type and amount of each Loan and the accounts to which such Loans are to be
funded.

 

(i)                                   If the initial Borrowing includes the
issuance of one or more Letters of Credit, the Administrative Agent shall have
received a written request in accordance with Section 2.06 of this Agreement.

 

(j)                                  The Administrative Agent shall have
received such financing statements (including, without limitation, the financing
statements referenced in subclause (f) above) as Administrative Agent shall
specify to fully evidence and perfect all Liens contemplated by the Loan
Documents, all of which shall be filed of record in such jurisdictions as the
Administrative Agent shall require in its sole discretion.

 

(k)                                 Each Credit Party shall have obtained
all approvals required from any Governmental Authority and all consents of other
Persons, in each case that are necessary or advisable in connection with the
Transactions and each of the foregoing shall be in full force and effect and in
form and substance reasonably satisfactory to the Administrative Agent.  All
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority which would restrain, prevent or otherwise
impose adverse conditions on the transactions contemplated by the Loan Documents
or the financing thereof and no action, request for stay, petition for review or
rehearing, reconsideration, or appeal with respect to any of the foregoing shall
be pending, and the time for any applicable agency to take action to set aside
its consent on its own motion shall have expired.

 

(l)                                     There shall not exist any action, suit,
investigation, litigation or proceeding or other legal or regulatory
developments, pending or threatened in any court or before any arbitrator or
Governmental Authority that, in the reasonable opinion of Administrative Agent,
singly or in the aggregate, materially impairs the Transactions, the financing
thereof or any of the

 

69

--------------------------------------------------------------------------------


 

other transactions contemplated by the Loan Documents or that could reasonably
be expected to result in a Material Adverse Effect.

 

(m)                           All partnership, corporate and other proceedings
taken or to be taken in connection with the Transactions and all documents
incidental thereto shall be reasonably satisfactory in form and substance to
Administrative Agent and its counsel, and Administrative Agent and such counsel
shall have received all such counterpart originals or certified copies of such
documents as Administrative Agent may reasonably request.

 

(n)                               The Administrative Agent and the Lenders shall
have received the Projections and all of the financial statements described in
Section 4.04(a).

 

(o)                               The Administrative Agent shall have received a
solvency certificate dated the Effective Date and signed by a Financial Officer
of the Borrower.

 

(p)                               The Administrative Agent shall have received
such other instruments and documents incidental and appropriate to the
transactions provided for herein as the Administrative Agent or its special
counsel may reasonably request prior to the Effective Date, and all such
documents shall be in form and substance satisfactory to the Administrative
Agent.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations (i) of the Lenders to continue
the Original Loans and the obligation of the Lenders to make Loans and (ii) of
the Issuing Bank to permit the Existing Letters of Credit to remain outstanding
and to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 11.02)
at or prior to 3:00 p.m. on May 30, 2014 (and, in the event such conditions are
not so satisfied or waived, the Aggregate Commitment shall terminate at such
time).

 

Section 5.02.                          Each Credit Event.  The obligation of
each Lender to make a Loan on the occasion of any Borrowing, and of the Issuing
Bank to issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

 

(a)                               The representations and warranties of each
Credit Party set forth in this Agreement and the other Loan Documents shall be
true and correct on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.

 

(b)                               At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default shall have occurred and be
continuing.

 

(c)                                At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Borrowing Base Deficiency exists or
would be caused thereby.

 

70

--------------------------------------------------------------------------------


 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.

 

Article VI

 

Affirmative Covenants

 

Until the Aggregate Commitment has expired or been terminated and the principal
of and interest on each Loan and all fees payable hereunder shall have been paid
in full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Administrative Agent and the Lenders that:

 

Section 6.01.                          Financial Statements; Other Information. 
The Borrower will furnish to the Administrative Agent and each Lender:

 

(a)                               within 90 days after the end of each fiscal
year of the Borrower, the audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows of the Borrower
and its Consolidated Subsidiaries as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by KPMG LLP or other independent public accountants reasonably
acceptable to the Administrative Agent (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

 

(b)                               within 45 days after the end of each fiscal
quarter of the Borrower, (i) the consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows of the Borrower
and its Consolidated Subsidiaries as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, and (ii) a quarterly operating and capital expenditures
budget, and financial forecasts, including cash flow projections covering
proposed fundings, repayments, additional advances, investments and other cash
receipts and disbursements, each for the following fiscal quarter in a format
reasonably consistent with the projections, budgets and forecasts theretofore
provided to the Lenders, and promptly following the preparation thereof,
material updates to any of the foregoing from time to time prepared by
management of the Borrower;

 

(c)                                concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate in a form reasonably
acceptable to Administrative Agent signed by a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken

 

71

--------------------------------------------------------------------------------


 

with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 7.13;

 

(d)                               concurrently with the delivery of financial
statements under clause (a) or (b) above, notice of the date and time of a
conference call with Lenders to discuss financial information, which conference
calls the Borrower shall host not later than 5 Business Days after such
distribution; provided that any conference call hosted by the Borrower which is
generally available to holders of its debt and/or equity securities shall
satisfy this condition;

 

(e)                                within sixty (60) days after the conclusion
of each fiscal year, the Borrower’s annual operating and capital expenditure
budgets, and financial forecasts, including cash flow projections covering
proposed fundings, repayments, additional advances, investments and other cash
receipts and disbursements, each for the following fiscal year in a format
reasonably consistent with projections, budgets and forecasts theretofore
provided to the Lenders, and promptly following the preparation thereof,
material updates to any of the foregoing from time to time prepared by
management of the Borrower;

 

(f)                                 promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by the Borrower or any Restricted Subsidiary with the Securities
and Exchange Commission, or any Governmental Authority succeeding to any or all
of the functions of said Commission, or with any national securities exchange,
or distributed by the Borrower to its shareholders generally, as the case may
be;

 

(g)                                promptly following the delivery of any Asset
Coverage Reserve Report to the Second Lien Administrative Agent, a copy of such
Asset Coverage Reserve Report and a Reserve Report Certificate and
(ii) promptly, but in any event within two (2) Business Days upon delivery or
receipt, copies of all material written notices received by the Borrower in
connection with the Second Lien Loan Documents or the Third Lien Loan Documents;

 

(h)                               together with the Reserve Reports required
under Section 3.01 or the Asset Coverage Reserve Reports required under clause
(g) above, a report, in reasonable detail, setting forth (i) the Swap Agreements
then in effect, the notional volumes of and prices for, on a monthly basis and
in the aggregate, the Crude Oil and Natural Gas for each such Swap Agreement and
the term of each such Swap Agreement, (ii) the notional volumes of Crude Oil and
Natural Gas for each such Swap Agreement and (iii) a list of the top fifteen
(15) customers purchasing Hydrocarbons from the Borrower or any Subsidiary in
the six month period prior to the “as of” date of the most recently delivered
Reserve Report or Asset Coverage Reserve Report, as applicable; and

 

(i)                                   promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary, or compliance with the terms of
this Agreement, as the Administrative Agent or any Lender may reasonably
request.

 

Documents required to be delivered pursuant to this Section 6.01 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (1) on

 

72

--------------------------------------------------------------------------------


 

which the Borrower posts such documents, or provides a link thereto, on the
Borrower’s website on the Internet at www.claytonwilliams.com or (2) on which
such documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) upon request, the Borrower shall
deliver paper copies of such documents to the Administrative Agent or any Lender
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Borrower shall notify the
Administrative Agent and, upon request, each Lender (by telecopier or electronic
mail) of the posting of any such documents and, upon request, provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the compliance
certificates required by Section 6.01(c) to the Administrative Agent.  Except
for such compliance certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

Section 6.02.                          Notices of Material Events.  The Borrower
will furnish to the Administrative Agent and each Lender prompt written notice
of the following:

 

(a)                               as soon as possible, but in any event within 5
days of obtaining knowledge thereof, the occurrence of any Default;

 

(b)                               as soon as possible, but in any event within
15 days after obtaining knowledge of the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting any Credit Party or any Affiliate thereof that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

 

(c)                                as soon as possible, but in any event within
15 days after the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Restricted Subsidiaries in an aggregate amount
exceeding $1,000,000;

 

(d)                               as soon as possible, but in any event within
15 days after obtaining knowledge of any release by any Credit Party, or any
other Person of any Hazardous Material into the environment, which could
reasonably be expected to have a Material Adverse Effect;

 

(e)                                as soon as possible, but in any event within
15 days after any notice alleging any violation of any Environmental Law by any
Credit Party or any other Environmental Liability, which could reasonably be
expected to have a Material Adverse Effect;

 

(f)                                 as soon as possible, but in any event within
15 days after the occurrence of any breach or default under, or repudiation or
termination of, any Material Sales Contract, which could reasonably be expected
to have a Material Adverse Effect;

 

(g)                                promptly following the execution and delivery
thereof, copies of any amendment, modification, waiver or other change to the
Second Lien Loan Documents or Third Lien Loan

 

73

--------------------------------------------------------------------------------


 

Documents, together with a certificate of a Responsible Officer certifying that
such copies are true, correct and complete as of the date of delivery;

 

(h)                               promptly following the furnishing or receipt
thereof, copies of any default notices under the Second Lien Loan Documents or
Third Lien Loan Documents not otherwise required to be furnished to the Lenders
pursuant to any other provisions of this Agreement; and

 

(i)                                   as soon as possible, but in any event
within five days of becoming aware of any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

To the extent applicable, each notice delivered under this Section shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

 

Section 6.03.                          Existence; Conduct of Business.  The
Borrower will, and will cause each Restricted Subsidiary to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 7.03 or any Disposition permitted under Section 7.04 nor shall the
Borrower or any Restricted Subsidiary be required to preserve any right or
franchise unrelated to the Borrowing Base Properties if the Borrower or such
Restricted Subsidiary determines that the preservation thereof is no longer
desirable in the conduct of its business and that the loss thereof is not
adverse in any material respect to the Administrative Agent or any Lender.

 

Section 6.04.                          Payment of Obligations.  The Borrower
will, and will cause each Restricted Subsidiary to, pay its obligations,
including Tax liabilities, that, if not paid, could result in a Material Adverse
Effect before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Restricted Subsidiary, as
applicable, has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect or any
Collateral becoming subject to forfeiture or loss as a result of such contest.

 

Section 6.05.                          Maintenance of Properties; Insurance. 
The Borrower will, and will cause each Restricted Subsidiary and use
commercially reasonable efforts to cause each operator of Borrowing Base
Properties to:

 

(a)                               keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, and

 

(b)                               maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.  Upon request of the Administrative
Agent, the Borrower will furnish or cause to be furnished to the Administrative
Agent from time to time a summary of the respective insurance coverage of the
Borrower and its

 

74

--------------------------------------------------------------------------------


 

Restricted Subsidiaries in form and substance reasonably satisfactory to the
Administrative Agent, and, if requested, will furnish the Administrative Agent
copies of the applicable policies.  Upon demand by Administrative Agent, the
Borrower will cause any insurance policies covering any such property to be
endorsed (a) to provide that such policies may not be cancelled, reduced or
affected in any manner for any reason without fifteen (15) days prior notice to
Administrative Agent, (b) to include the Administrative Agent as loss payee with
respect to all property/casualty policies and additional insured with respect to
all liability policies and (c) to provide for such other matters as the Lenders
may reasonably require.

 

Section 6.06.                          Books and Records; Inspection Rights. 
The Borrower will, and will cause each Restricted Subsidiary to, keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities.  The
Borrower will, and will cause each Restricted Subsidiary to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

 

Section 6.07.                          Compliance with Laws.  The Borrower will,
and will cause each Restricted Subsidiary to, comply with all Requirements of
Law applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

Section 6.08.                          Use of Proceeds and Letters of Credit. 
The proceeds of the Loans will be used only to (a) pay the fees, expenses and
transaction costs of the Transactions, (b) prepay, redeem or defease the
Existing Senior Notes and the Indebtedness under the Second Lien Credit
Agreement to the extent permitted under Section 7.15 or Section 7.16, as
applicable, and (c) finance the working capital needs of the Borrower, including
capital expenditures, and for general corporate purposes of the Borrower and the
Guarantors, in the ordinary course of business, including the exploration,
acquisition and development of Oil and Gas Interests.  No part of the proceeds
of any Loan will be used, whether directly or indirectly, to purchase or carry
any margin stock (as defined in Regulation U issued by the Board).  Letters of
Credit will be issued only to support general corporate purposes of the Borrower
and the Restricted Subsidiaries. The Borrower will not request any Borrowing or
Letter of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C)  in any manner that
would result in the violation of any Sanctions applicable to any party hereto. 
The Borrower will not fund all or part of any repayment of the Obligations out
of proceeds derived from transactions which would be prohibited by Sanctions or
would otherwise cause any Person to be in breach of Sanctions.

 

Section 6.09.                          Mortgages and Other Security.  The
Borrower will, and will cause each Material Restricted Subsidiary to, execute
and deliver to the Administrative Agent, for the

 

75

--------------------------------------------------------------------------------


 

benefit of the Secured Parties, (a) by no later than each Redetermination Date
(or a later date acceptable to the Administrative Agent in its sole discretion)
and, at the request of the Administrative Agent, at any time between Borrowing
Base Redeterminations, Mortgages in form and substance reasonably acceptable to
the Administrative Agent together with such other assignments, conveyances,
amendments, agreements and other writings, including, without limitation, UCC-1
financing statements (each duly authorized and executed, as applicable) as the
Administrative Agent shall reasonably deem necessary or appropriate to grant,
evidence and perfect and maintain Liens in Oil and Gas Interests having an
Engineered Value equal to or greater than ninety percent (90%) or such higher
percentage as the Administrative Agent may require at any time an Event of
Default is continuing of the Engineered Value of the Oil and Gas Interests
included in the Borrowing Base Properties as reflected on the Reserve Report
most recently delivered to the Administrative Agent pursuant to Section 3.01 or
Section 3.03, (b) promptly after entering into any such agreement (to the extent
not already subject to a Lien pursuant to the Security Instruments), collateral
assignments of all right, title and interest of any Credit Party in and to any
gathering, handling, storing, processing, transportation, supply, pipeline or
marketing agreement with any Affiliate that is not a Credit Party, and
(c) Security Instruments in form and substance reasonably acceptable to the
Administrative Agent together with such other assignments, conveyances,
amendments, agreements and other writings, including, without limitation, UCC-1
financing statements (each duly authorized and executed, as applicable), as the
Administrative Agent shall reasonably deem necessary or appropriate to grant,
evidence and perfect Liens in substantially all personal property of the
Borrower or such Restricted Subsidiary, as the case may be, in each case,
subject only to Permitted Encumbrances and other Liens permitted under
Section 7.02.

 

Section 6.10.                          Title Data.  The Borrower will, and will
cause each Restricted Subsidiary to, by no later than 45 days after the Fourth
Amendment Effective Date (or a later date acceptable to the Administrative Agent
in its sole discretion) and from time to time thereafter at the request of the
Administrative Agent, deliver to the Administrative Agent title information in
form and substance reasonably acceptable to the Administrative Agent with
respect to that portion of the Oil and Gas Interests evaluated by such Reserve
Report as the Administrative Agent shall deem reasonably necessary or
appropriate to verify (i) the title of the Credit Parties to not less than
seventy percent (70%) of the Engineered Value of the Borrowing Base Properties
that are required to be subject to a Mortgage pursuant to Section 6.09, and
(ii) the validity, perfection and priority of the Liens created by such
Mortgages and such other matters regarding such Mortgages as Administrative
Agent shall reasonably request.

 

Section 6.11.                          Swap Agreements.  Upon the request of the
Administrative Agent, the Borrower shall, within thirty (30) days of such
request, provide to the Administrative Agent copies of all agreements, documents
and instruments evidencing the Swap Agreements not previously delivered to the
Administrative Agent, certified as true and correct by a Responsible Officer of
the Borrower, and such other information regarding such Swap Agreements as the
Administrative Agent may reasonably request.

 

Section 6.12.                          Operation of Oil and Gas Interests.

 

(a)                               The Borrower will, and will cause each
Restricted Subsidiary to, maintain, develop and operate its Oil and Gas
Interests in a good and workmanlike manner, and observe

 

76

--------------------------------------------------------------------------------


 

and comply with all of the terms and provisions, express or implied, of all oil
and gas leases relating to such Oil and Gas Interests so long as such Oil and
Gas Interests are capable of producing Hydrocarbons and accompanying elements in
paying quantities, except where such failure to comply could not reasonably be
expected to have a Material Adverse Effect.

 

(b)                               Borrower will, and will cause each Restricted
Subsidiary to, comply in all respects with all contracts and agreements
applicable to or relating to its Oil and Gas Interests or the production and
sale of Hydrocarbons and accompanying elements therefrom, except to the extent a
failure to so comply could not reasonably be expected to have a Material Adverse
Effect.

 

Section 6.13.                          Material Restricted Subsidiaries.  In the
event any Person is or becomes a Material Restricted Subsidiary, Borrower will
(a) promptly take all action necessary to comply with Section 6.14, (b) promptly
take all such action and execute and deliver, or cause to be executed and
delivered, to the Administrative Agent all such opinions, documents,
instruments, agreements, and certificates similar to those described in Sections
5.01(b) and 5.01(c) that the Administrative Agent may reasonably request, and
(c) promptly cause such Material Restricted Subsidiary to (i) become a party to
this Agreement and Guarantee the Obligations by executing and delivering to the
Administrative Agent a Counterpart Agreement in the form of Exhibit B, (ii) to
the extent required to comply with Section 6.09, execute and deliver Mortgages
and other Security Instruments creating Liens prior and superior in right to any
other Person, subject to Permitted Encumbrances, in such Material Restricted
Subsidiary’s Oil and Gas Interests and substantially all of such Material
Restricted Subsidiary’s personal property, and (iii) to the extent required to
comply with Section 6.10, all title opinions and other information.  Upon
delivery of any such Counterpart Agreement to the Administrative Agent, notice
of which is hereby waived by each Credit Party, such Material Restricted
Subsidiary shall be a Guarantor and shall be as fully a party hereto as if such
Material Restricted Subsidiary were an original signatory hereto.  Each Credit
Party expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Credit Party
hereunder.  This Agreement shall be fully effective as to any Credit Party that
is or becomes a party hereto regardless of whether any other Person becomes or
fails to become or ceases to be a Credit Party hereunder.  With respect to each
such Material Restricted Subsidiary, the Borrower shall promptly send to the
Administrative Agent written notice setting forth with respect to such Person
the date on which such Person became a Material Restricted Subsidiary of the
Borrower, and supplement the data required to be set forth in the Schedules to
this Agreement as a result of the acquisition or creation of such Material
Restricted Subsidiary; provided that such supplemental data must be reasonably
acceptable to the Administrative Agent.

 

Section 6.14.                          Pledged Equity Interests.  On the date
hereof and at the time hereafter that any Material Restricted Subsidiary of the
Borrower is created or acquired or any Unrestricted Subsidiary or Non-Material
Restricted Subsidiary becomes a Material Restricted Subsidiary, the Borrower and
the Material Restricted Subsidiaries (as applicable) shall execute and deliver
to the Administrative Agent for the benefit of the Secured Parties, the Security
Agreement (or an amendment or supplement to, or amendment and restatement of,
the Security Agreement), in form and substance reasonably acceptable to the
Administrative Agent, from the Borrower and/or the Material Restricted
Subsidiaries (as applicable) covering all Equity Interests owned by the Borrower
or such Material Restricted Subsidiaries in such Material Restricted
Subsidiaries,

 

77

--------------------------------------------------------------------------------


 

together with all certificates (or other evidence acceptable to the
Administrative Agent) evidencing the issued and outstanding Equity Interests of
each such Material Restricted Subsidiary of every class owned by such Credit
Party (as applicable) which, if certificated, shall be duly endorsed or
accompanied by stock powers executed in blank (as applicable), as the
Administrative Agent shall deem necessary or appropriate to grant, evidence and
perfect a first priority security interest in the issued and outstanding Equity
Interests owned by Borrower or any Material Restricted Subsidiary in each
Material Restricted Subsidiary.

 

Section 6.15.                          Designation and Conversion of Restricted
and Unrestricted Subsidiaries.

 

(a)                                 Unless designated as an Unrestricted
Subsidiary on Schedule 4.13 as of the Effective Date or thereafter, assuming
compliance with Section 6.15(b), any Person that becomes a Subsidiary of the
Borrower or any of its Restricted Subsidiaries shall be classified as a
Restricted Subsidiary.

 

(b)                                 The Borrower may designate by prior written
notice thereof to the Administrative Agent, any Restricted Subsidiary, including
a newly formed or newly acquired Subsidiary, as an Unrestricted Subsidiary if
(i) immediately prior, and after giving effect, to such designation, (A) the
representations and warranties of the Borrower and its Restricted Subsidiaries
contained in each of the Loan Documents are true and correct in all material
respects on and as of such date as if made on and as of the date of such
redesignation (or, if stated to have been made expressly as of an earlier date,
were true and correct in all material respects as of such date), and (B) no
Default exists or would result therefrom (and the Borrower shall be in
compliance, on a pro forma basis, with the covenants set forth in Section 7.13);
(ii) such Subsidiary (A) is not the owner or the operator, by contract or
otherwise, of any Oil and Gas Interests and (B) is not a guarantor or the
primary obligor with respect to any indebtedness, liabilities or other
obligations under any Senior Notes, Second Lien Debt or other Material
Indebtedness; and (iii) the Investment deemed to be made in such Subsidiary
pursuant to the next sentence would be permitted to be made at the time of such
designation under Section 7.06.  The designation of any Restricted Subsidiary as
an Unrestricted Subsidiary shall constitute an Investment in an Unrestricted
Subsidiary in an amount equal to the aggregate amount of the Borrower’s or any
Restricted Subsidiary’s Investments previously made in or to such Subsidiary. 
Except as provided in this Section 6.15(b), no Restricted Subsidiary may be
redesignated as an Unrestricted Subsidiary.

 

(c)                                  The Borrower may designate by prior written
notice thereof to the Administrative Agent any Unrestricted Subsidiary to be a
Restricted Subsidiary if (i) immediately prior, and after giving effect to such
designation, the representations and warranties of the Borrower and its
Restricted Subsidiaries contained in each of the Loan Documents are true and
correct in all material respects on and as of such date as if made on and as of
the date of such redesignation (or, if stated to have been made expressly as of
an earlier date, were true and correct in all material respects as of such
date), (ii) no Default exists or would result therefrom (and the Borrower shall
be in compliance, on a pro forma basis, with the covenants set forth in
Section 7.13) and (iii) the Borrower is in compliance with the requirements of
Section 6.09.  Any such designation shall (x) be treated as a cash dividend in
an amount equal to the lesser of the fair market value of the Borrower’s direct
and indirect ownership interest in such Subsidiary or the amount of the
Borrower’s cash investment previously made for purposes of the limitation on

 

78

--------------------------------------------------------------------------------


 

Investments under Section 7.06(b) or under any other subsection of Section 7.06,
as the case may be, and (y) constitute the incurrence at the time of such
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time.

 

Section 6.16.                          Accounts.  No Credit Party shall
establish or maintain a deposit account, securities account or commodities
account, without delivering to the Administrative Agent a control agreement
signed by the Administrative Agent, the depository bank, the other parties
thereto and the applicable Credit Party, and otherwise in form and substance
reasonably satisfactory to the Administrative Agent, covering the applicable
deposit account, securities account or commodities account; provided, however,
that in the case of any deposit account, securities account or commodities
account acquired pursuant to an acquisition permitted under Section 7.06 (and
which was not formed in contemplation of such acquisition), so long as such
acquiring Credit Party provides the Administrative Agent with written notice of
the existence of such deposit account, securities account or commodities account
within five (5) Business Days following the date of such acquisition (or such
later date as the Administrative Agent may agree in its sole discretion), such
Credit Party will have thirty (30) days (or such later date as the
Administrative Agent may agree in its sole discretion) to subject such deposit
account, securities account or commodities account to a control agreement
reasonably satisfactory to the Administrative Agent; provided, further, that
with respect to the accounts maintained by the Credit Parties as of the Fourth
Amendment Effective Date, the Credit Parties shall execute and deliver such
control agreements with respect to such accounts within thirty (30) days of the
Fourth Amendment Effective Date (or such later date as the Administrative Agent
may agree in its sole discretion).  Other than accounts as to which the time
limit set forth in the proviso in the immediately preceding sentence has not
expired, none of the Credit Parties will deposit or maintain Collateral
(including the proceeds thereof) in a deposit account, securities account or
commodities account that is not subject to a control agreement.  Other than in
the case of the accounts maintained with West Texas National Bank, Wells Fargo
Investments and Lee County National Bank on the Fourth Amendment Effective Date
and any deposit account, securities account or commodities account acquired
pursuant to an acquisition permitted under Section 7.06 (and which was not
formed in contemplation of such acquisition), unless the Administrative Agent
otherwise consents in writing, each Credit Party shall maintain, and shall cause
each of its Subsidiaries to maintain, at all times its deposit accounts,
securities accounts and commodities accounts with the Lenders; provided that to
the extent that any Credit Party replaces any account acquired pursuant to an
acquisition permitted under Section 7.06 that is not maintained with a Lender,
such replacement account shall be maintained with a Lender.  Notwithstanding the
foregoing, this Section 6.16 shall not apply to any deposit account exclusively
used for trust, payroll taxes and other employee wage and benefit payments to or
for the benefit of any Credit Party’s employees.

 

Section 6.17.                          Environmental Matters.  If an Event of
Default is continuing or if the Administrative Agent at any time has a
reasonable basis to believe that there exists a violation of any Environmental
Law by the Borrower or any Restricted Subsidiary or that there exists any other
Environmental Liabilities that would reasonably be expected to result in a
Material Adverse Effect, then the Borrower and each relevant Restricted
Subsidiary shall, promptly upon the receipt of a request from the Administrative
Agent, cause the performance of, or allow the Administrative Agent access to the
real property for the purpose of conducting, an environmental assessment,
including subsurface sampling of soil and groundwater, and cause the preparation
of

 

79

--------------------------------------------------------------------------------


 

a report.  Such assessments and reports, to the extent not conducted by the
Administrative Agent, shall be conducted and prepared by a reputable
environmental consulting firm acceptable to the Administrative Agent and shall
be in form and substance acceptable to the Administrative Agent.  The Borrower
shall be responsible for (and reimburse the Administrative Agent for) all costs
associated with any such assessments and reports.

 

Article VII

 

Negative Covenants

 

Until the Aggregate Commitment has expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the
Administrative Agent and the Lenders that:

 

Section 7.01.                          Indebtedness.  The Borrower will not, nor
will it permit any of its Restricted Subsidiaries to, create, incur, assume or
permit to exist any Indebtedness, except:

 

(a)                               the Obligations and Guarantees of the
Obligations;

 

(b)                               Indebtedness existing on the date hereof and
set forth in Schedule 7.01 and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof
(except by an amount equal to the reasonable premium paid and fees and expenses
reasonably incurred therewith);

 

(c)                                intercompany Indebtedness between the
Borrower and any Restricted Subsidiary or between Restricted Subsidiaries to the
extent permitted by Section 7.06(b); provided that any such Indebtedness owed by
either the Borrower or a Guarantor shall be subordinated to the Indebtedness on
terms set forth in the Article VIII or on such terms as are reasonably
acceptable to the Administrative Agent; provided, further, that upon the request
of the Administrative Agent at any time, such Indebtedness shall be evidenced by
promissory notes having terms reasonably satisfactory to the Administrative
Agent, and the sole originally executed counterparts thereof shall be pledged
and delivered to the Administrative Agent, for the benefit of the Secured
Parties, as security for the Obligations;

 

(d)                               (i) Indebtedness of the Borrower and the
Restricted Subsidiaries incurred to finance the acquisition, construction or
improvement of any fixed or capital assets (including office equipment, data
processing equipment and motor vehicles), including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any assets or
secured by a Lien on any assets prior to the acquisition thereof or (ii) any
Indebtedness of any Restricted Subsidiary issued and outstanding on or prior to
the date on which such Restricted Subsidiary was acquired by the Borrower or any
Restricted Subsidiary, and not incurred in contemplation thereof, in a
transaction permitted hereunder, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (A) with respect to the Indebtedness incurred pursuant to
clause (i) of this Section 7.01(d), such Indebtedness is incurred prior to or
within 180 days after such acquisition or the completion of such construction or
improvement and (B) the aggregate principal amount

 

80

--------------------------------------------------------------------------------


 

of Indebtedness permitted by this Section 7.01(d) at any time outstanding shall
not exceed the greater of (1) $7,500,000 and (2) 5% of the Borrowing Base then
in effect;

 

(e)                                Indebtedness (other than Indebtedness for
borrowed money) incurred or deposits made by the Borrower or any Restricted
Subsidiary (i) under worker’s compensation laws, unemployment insurance laws or
similar legislation, (ii) in connection with bids, tenders, contracts (other
than for the payment of Indebtedness) or leases to which the Borrower or any
Restricted Subsidiary is a party, (iii) to secure public or statutory
obligations of the Borrower or any Restricted Subsidiary, and (iv) of cash or
U.S. Government Securities made to secure the performance of statutory
obligations, surety, stay, customs and appeal bonds to which the Borrower or any
Restricted Subsidiary is party in connection with the operation of the Oil and
Gas Interests, in each case in the ordinary course of business;

 

(f)                                 Indebtedness of the Borrower or any
Restricted Subsidiary under (i) Swap Agreements to the extent permitted under
Section 7.07, (ii) Advance Payment Contracts permitted under Section 7.14 and
(iii) Sale and Leaseback Transactions to the extent permitted under
Section 7.14;

 

(g)                                Indebtedness under the Senior Notes,
including any Indebtedness constituting Guarantees thereof by the Borrower or
any Restricted Subsidiary and any Permitted Refinancing thereof; provided that
at the time of and immediately after giving effect to any Permitted Refinancing
thereof, (i) no Default shall have occurred and be continuing and (ii) the
Borrower shall be in pro forma compliance with Section 7.13; provided, further,
that, with respect to any Indebtedness consisting of Permitted Junior Lien Debt,
at least three (3) Business Days prior to the incurrence of such Indebtedness,
the Borrower shall deliver to the Administrative Agent a certificate of a
Responsible Officer certifying that such Indebtedness is permitted under the
Loan Documents and the Intercreditor Agreement;

 

(h)                               Guarantees in respect of Indebtedness
otherwise permitted pursuant to this Section 7.01;

 

(i)                                   [Reserved];

 

(j)                                  Indebtedness in connection with the
endorsement of negotiable instruments, Cash Management Obligations and other
similar obligations in respect of netting services, overdraft protection and
similar arrangements, in each case in the ordinary course of business;

 

(k)                               Indebtedness in respect of insurance premium
financing for insurance being acquired or maintained by the Borrower or any
Restricted Subsidiary under customary terms and conditions;

 

(l)                                   other unsecured Indebtedness of the
Borrower or any Restricted Subsidiary; provided that the aggregate principal
amount of Indebtedness permitted by this clause (l) shall not exceed $7,500,000
at any time outstanding; and

 

(m)                           Indebtedness incurred pursuant to the Second Lien
Loan Documents (and any Permitted Second Lien Refinancing thereof) in an
aggregate principal amount not to exceed the

 

81

--------------------------------------------------------------------------------


 

sum of (i) $350,000,000 and (ii) any Permitted Second Lien Financing Charges, as
such amount may be reduced pursuant to Section 7.16(b)(i).

 

Section 7.02.                          Liens.  The Borrower will not, nor will
it permit any of its Restricted Subsidiaries to, create, incur, assume or permit
to exist any Lien on any property or asset now owned or hereafter acquired by
it, except:

 

(a)                               any Lien created pursuant to this Agreement or
the Security Instruments;

 

(b)                               Permitted Encumbrances;

 

(c)                                any Lien on any property or asset of the
Borrower or any Restricted Subsidiary existing on the date hereof and set forth
in Schedule 7.02; provided that (i) such Lien shall not apply to any other
property or asset of the Borrower or any other Restricted Subsidiary (other than
proceeds and accessions and additions to such property) and (ii) such Lien shall
secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

 

(d)                               any Lien existing on any property or asset
prior to the acquisition thereof by the Borrower or any Restricted Subsidiary or
existing on any property or asset of any Person that becomes a Restricted
Subsidiary after the date hereof prior to the time such Person becomes a
Restricted Subsidiary; provided that (i) such Lien secures Indebtedness
permitted by clause (d) of Section 7.01, (ii) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary, as the case may be, (iii) such Lien shall not apply to
any other property or assets of the Borrower or any other Restricted Subsidiary
and (iv) such Lien shall secure only those obligations which it secures on the
date of such acquisition or the date such Person becomes a Restricted
Subsidiary, as the case may be and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

 

(e)                                Liens on fixed or capital assets (including
office equipment, data processing equipment and motor vehicles) acquired,
constructed or improved by the Borrower or any Restricted Subsidiary; provided
that (i) such Liens secure Indebtedness permitted by clause (d) of Section 7.01,
(ii) such Liens and the Indebtedness secured thereby are incurred prior to or
within 180 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
Liens shall not apply to any other property or assets of the Borrower or any
other Restricted Subsidiaries (other than proceeds and accessions and additions
to such property);

 

(f)                                 [Reserved];

 

(g)                                Liens securing insurance premium financing
under customary terms and conditions, provided that no such Lien may extend to
or cover any property other than the insurance being acquired with such
financing, the proceeds thereof and any unearned or refunded insurance premiums
related thereto;

 

82

--------------------------------------------------------------------------------


 

(h)                               Liens on property not constituting the
Collateral and not otherwise permitted by this Section 7.02 so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds (as to the Borrower and
all Restricted Subsidiaries) $5,000,000 at any one time;

 

(i)                                   Liens securing Indebtedness permitted
pursuant to Section 7.01(m); provided that such Liens are subject to the
Intercreditor Agreement; and

 

(j)                                  Permitted Junior Liens securing the Senior
Notes.

 

Section 7.03.                          Fundamental Changes.  The Borrower will
not, nor will it permit any of its Restricted Subsidiaries to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or Dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing:

 

(a)                                 any Restricted Subsidiary may merge into the
Borrower in a transaction in which the Borrower is the surviving entity;

 

(b)                                 any Restricted Subsidiary may merge into any
other Restricted Subsidiary in a transaction in which the surviving entity is a
Restricted Subsidiary;

 

(c)                                  any Restricted Subsidiary may Dispose of
its assets to the Borrower or to another Restricted Subsidiary;

 

(d)                                 Dispositions permitted by Section 7.04 may
be made; and

 

(e)                                  any Restricted Subsidiary may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders.

 

Section 7.04.                          Dispositions.  The Borrower will not, and
will not permit any Restricted Subsidiary to, Dispose of any property except:

 

(a)                                 the sale of Hydrocarbons in the ordinary
course of business;

 

(b)                                 farmouts of undeveloped acreage and
assignments in connection with such farmouts; provided that Dispositions made
pursuant to this Section 7.04(b) shall not exceed, together with all Investments
made in the form of, or pursuant to, farm-out agreements or development
agreements (including any drillco agreements) or other similar agreements
pursuant to Section 7.06(d), $10,000,000 in the aggregate;

 

(c)                                  the Disposition of equipment and other
property in the ordinary course of business, that is obsolete or no longer
necessary in the business of the Borrower or any of its Restricted Subsidiaries
or that is being replaced by equipment of comparable value and utility;

 

83

--------------------------------------------------------------------------------


 

(d)                                 the Disposition of Equity Interests in
Unrestricted Subsidiaries;

 

(e)                                  Liens permitted by
Section 7.02, Investments permitted by Section 7.06 and Restricted Payments
permitted by Section 7.08;

 

(f)                                   Dispositions of Permitted Investments in
the ordinary course of business;

 

(g)                                  any Credit Party may dispose of its
property to another Credit Party;

 

(h)                                 sales or discounts of overdue accounts
receivable in the ordinary course of business, in connection with the compromise
or collection thereof, and not in connection with any financing transaction;

 

(i)                                     the Borrower or any Restricted
Subsidiary may directly Dispose of Borrowing Base Properties or indirectly
Dispose of Borrowing Base Properties pursuant to a Disposition of all, but not
less than all, of the Equity Interests of any Restricted Subsidiary or enter
into Hedge Modifications; provided that the sum of (A) the Engineered Value (as
assigned by the Administrative Agent) of all Borrowing Base Properties directly
and indirectly Disposed of plus (B) the economic effect (as determined by the
Administrative Agent) of all Hedge Modifications entered into between Scheduled
Redeterminations does not exceed, in the aggregate for the Borrower and the
Restricted Subsidiaries taken as a whole, five percent (5%) of the Borrowing
Base most recently determined; provided, further, that Borrower shall promptly
and in any event within three (3) Business Days thereafter, provide written
notice to the Administrative Agent of any such Hedge Modification, setting forth
in reasonable detail the terms of such Hedge Modification;

 

(j)                                    so long as no Default exists or would
exist after giving effect to such Disposition or Hedge Modification, as the case
may be, the Borrower and the Restricted Subsidiaries may directly Dispose of
Borrowing Base Properties or indirectly Dispose of Borrowing Base Properties
pursuant to a Disposition of all, but not less than all, of the Equity Interests
of any Restricted Subsidiary and enter into Hedge Modifications not otherwise
permitted by Section 7.04(i); provided that:

 

(i) the Borrower provides the Administrative Agent with (A) at least fifteen
(15) days prior written notice of such Disposition or (B) notice of such Hedge
Modification within three (3) Business Days thereafter, setting forth in
reasonable detail the Borrowing Base Properties that are subject to such
Disposition or the terms of such Hedge Modification, as the case may be;

 

(ii) the Borrowing Base shall be reduced, effective immediately upon such
Disposition or Hedge Modification by (A) in the case of a Disposition, an amount
equal to the value, if any, assigned to such property in the Borrowing Base then
in effect (as determined by the Administrative Agent and the Required Lenders)
or (B) in the case of a Hedge Modification, the economic effect of such Hedge
Modification (as determined by the Administrative Agent and the Required
Lenders);

 

(iii) with respect to any Hedge Modification, all consideration received by the
Borrower or Restricted Subsidiary as a result of such Hedge Modification is cash
and

 

84

--------------------------------------------------------------------------------


 

such cash is held by the Borrower in a segregated account subject to a first
priority security interest in favor of the Administrative Agent to secure the
Obligations pending the completion of the Administrative Agent’s determination
of the economic effect of such Hedge Modification pursuant to any adjustment to
the Borrowing Base referenced in clause (ii) above;

 

(iv)(A) with respect to any Disposition of Borrowing Base Properties, the
consideration received shall be at least equal to the fair market value of the
Oil and Gas Interests subject to such Disposition and (B) with respect to any
Hedge Modification, the consideration received for such Hedge Modification is at
least equal to fair market value, in each case, as reasonably determined in good
faith by the board of directors of the Borrower and, if requested by the
Administrative Agent, the Borrower shall deliver to the Administrative Agent a
certificate of a Responsible Officer certifying to that effect;

 

(v) with respect to any Disposition of Borrowing Base Properties, at least 90%
of the consideration received by the Borrower or any Restricted Subsidiary in
respect of any such Disposition is cash or cash equivalents;

 

(vi) the Borrower prepays the Loans (and cash collateralizes any portion of such
Borrowing Base Deficiency attributable to LC Exposure) to the extent required by
Sections 2.11(b) and 2.11(c) as a result of such Disposition or Hedge
Modification (as determined after giving effect to the Administrative Agent’s
determination of the economic effect of such Hedge Modification pursuant to
clause (ii) above), which prepayment (and cash collateralization, if any) may be
made with the amounts deposited in the segregated account described in clause
(iii) above; and

 

(vii) unless otherwise approved in writing by all of the Lenders, such
Disposition by the Borrower or the Restricted Subsidiaries (whether pursuant to
one transaction or a series of related transactions) is not a direct or indirect
Disposition of all or substantially all of the Borrowing Base Properties; and

 

(k)                                 provided no Default exists or would result
therefrom, the Disposition of Oil and Gas Interests to the Incentive
Partnerships and to various employees of the Borrower and its Restricted
Subsidiaries as incentive compensation to such employees, in each case to the
extent set forth on Schedule 7.04 and as in effect on the Fourth Amendment
Effective Date.

 

Section 7.05.                          Nature of Business.  The Borrower will
not, nor will it permit any of its Restricted Subsidiaries to, engage to any
material extent in any business other than businesses of the type conducted by
the Borrower and its Restricted Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

 

Section 7.06.                          Investments, Loans, Advances, Guarantees
and Acquisitions.  The Borrower will not, nor will it permit any of its
Restricted Subsidiaries to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly owned Restricted Subsidiary prior
to such merger) any capital stock, evidences of Indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any Indebtedness
of, or make or permit to

 

85

--------------------------------------------------------------------------------


 

exist any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit (all of the foregoing,
“Investments”), except:

 

(a)                               Permitted Investments;

 

(b)                               Investments (i) made by any Credit Party in or
to any Credit Party, (ii) made by any Restricted Subsidiary in or to any Credit
Party, (iii) made by the Borrower or any Restricted Subsidiary in or to any
Unrestricted Subsidiary in an aggregate amount for all such Investments at any
one time outstanding not to exceed $5,000,000, and (iv) made by the Borrower or
any Restricted Subsidiary in or to any Non-Material Restricted Subsidiary in an
aggregate amount for all such Investments at any one time outstanding not to
exceed $1,000,000;

 

(c)                                Investments made by the Borrower or any
Restricted Subsidiary pursuant to the commitments in effect on the Fourth
Amendment Effective Date set forth on Schedule 7.06(c); provided that the
Borrower’s or any Restricted Subsidiary’s commitments set forth on Schedule
7.06(c) shall not be increased or otherwise altered in any manner adverse to the
interests of the Borrower or any of its Restricted Subsidiaries, on the one
hand, and the Lenders, on the other hand, unless otherwise consented to by the
Administrative Agent;

 

(d)                               Guarantees constituting Indebtedness permitted
by Section 7.01 (other than Guarantees in respect of Capital Lease Obligations)
and performance guarantees, in each case incurred in the ordinary course of
business;

 

(e)                                Investments by the Borrower and its
Restricted Subsidiaries that are (i) customary in the oil and gas business,
(ii) made in the ordinary course of the Borrower’s or such Restricted
Subsidiary’s business, and (iii) made in the form of, or pursuant to, oil, gas
and mineral leases, operating agreements, farm-in agreements, farm-out
agreements, development agreements, unitization agreements, joint bidding
agreements, services contracts and other similar agreements that a reasonable
and prudent oil and gas industry owner or operator would find acceptable;
provided that Investments made in the form of, or pursuant to, farm-out
agreements or development agreements (including any drillco agreements) or other
similar agreements shall not exceed, together with all Dispositions made
pursuant to Section 7.04(b), $10,000,000 in the aggregate;

 

(f)                                 Investments consisting of Swap Agreements to
the extent permitted under Section 7.07;

 

(g)                                Investments existing as of the date hereof
and set forth on Schedule 7.06(g);

 

(h)                               Investments consisting of (i) loans and
advances to employees for moving, entertainment, travel and other similar
expenses in the ordinary course of business and (ii) other short term loans to
employees not to exceed, with respect to the foregoing clauses (i) and
(ii) together, $250,000 in the aggregate at any time outstanding;

 

(i)                                   Investments representing the non-cash
portion of the consideration received for any Disposition of any assets
permitted under Section 7.04, not to exceed 10% of the total consideration
received for such Disposition;

 

86

--------------------------------------------------------------------------------


 

(j)                                  demand deposits with financial
institutions, prepaid expenses and extensions of trade credit in the ordinary
course of business (and any Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss);

 

(k)                               other Investments by the Borrower and the
Restricted Subsidiaries; provided that, on the date any such Investment is made,
the amount of such Investment, together with all other Investments made pursuant
to this clause (k) of Section 7.06 (in each case determined based on the cost of
such Investment) since the Effective Date, does not exceed in the aggregate
$5,000,000 plus the amount of dividends, distributions and returns of capital,
in each case, consisting of cash and cash equivalents, received by the Borrower
or the applicable Restricted Subsidiary from Investments made under this
Section 7.06(k); and

 

(l)                                   Investments by the Borrower or any
Restricted Subsidiary consisting of the payment of each Incentive Partnership’s
share of the costs and expenses incurred to drill, complete and operate oil and
gas wells located on the properties covered by the Oil and Gas Interests owned
by such Incentive Partnership to the extent set forth on Schedule 7.06(l) and as
in effect on the Fourth Amendment Effective Date.

 

Section 7.07.                          Swap Agreements.  The Borrower will not,
nor will the Borrower permit any of its Restricted Subsidiaries to, enter into
any Swap Agreement, except the Existing Swap Agreements and Swap Agreements
entered into in the ordinary course of business and not for speculative purposes
to:

 

(a)                               hedge or mitigate Crude Oil and Natural Gas
price risks to which the Borrower or any Restricted Subsidiary has actual
exposure (whether or not treated as a hedge for accounting purposes under GAAP);
provided that at the time the Borrower or any Restricted Subsidiary enters into
any such Swap Agreement, such Swap Agreement (x) does not have a term greater
than sixty (60) months from the date such Swap Agreement is entered into, and
(y) when aggregated with all other Swap Agreements then in effect would not
cause the aggregate notional volume per month for each of Crude Oil and Natural
Gas, calculated separately, under all Swap Agreements then in effect (other than
Excluded Hedges) to exceed, as of the date such Swap Agreement is executed,
(A) for any month during the first three years of the forthcoming five year
period, eighty percent (80%) of the “forecasted production from total proved
reserves” (as defined below) of the Borrower and the Restricted Subsidiaries,
taken as a whole, and (B) for any month during the last two years of the
forthcoming five year period, eighty percent (80%) of the “forecasted production
from proved producing reserves” of the Borrower and the Restricted Subsidiaries,
taken as a whole; and

 

(b)                               effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Restricted Subsidiary.

 

As used in this Section 7.07, “forecasted production from proved producing
reserves” and “forecasted production from total proved reserves” means the
forecasted production from proved producing reserves or total proved reserves,
as the case may be, of each of Crude Oil and Natural Gas as reflected in the
most recent Reserve Report delivered to the

 

87

--------------------------------------------------------------------------------


 

Administrative Agent pursuant to Section 3.01, after giving effect to any pro
forma adjustments for the consummation of any Acquisitions or Dispositions since
the effective date of such Reserve Report.

 

Each Credit Party and each Lender agrees and acknowledges that (i) the Existing
Swap Agreements are Swap Agreements permitted under this Section 7.07, (ii) as
of the Effective Date, the counterparty to each Existing Swap Agreement is a
Lender Counterparty (or was a Lender Counterparty under and as defined in the
Original Credit Agreement), (iii) the obligations of the Credit Parties under
the Existing Swap Agreements are included in the defined term “Lender Hedging
Obligations” and such obligations are entitled to the benefits of, and are
secured by the Liens granted under, the Security Instruments, and (iv) as of the
Effective Date, the aggregate notional volume of Hydrocarbons under all Swap
Agreements of the Credit Parties then in effect does not exceed the percentages
of forecasted production from total proved reserves and forecasted production
from proved producing reserves, as the case may be, permitted pursuant to this
Section 7.07 (calculated as if a Credit Party was entering into a new
transaction under a Swap Agreement on the Effective Date).

 

Section 7.08.                          Restricted Payments.  The Borrower will
not, nor will it permit any of its Restricted Subsidiaries to, declare or make,
or agree to pay or make, directly or indirectly, any (a) Restricted Payment,
except that (i) the Borrower may declare and pay dividends with respect to its
Equity Interests payable solely in additional shares of its common stock,
(ii) any Restricted Subsidiary may make Restricted Payments to the Borrower or
any Guarantor, and (iii) Restricted Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests or (b) Restricted Contribution.

 

Section 7.09.                          Transactions with Affiliates.  The
Borrower will not, nor will it permit any of its Restricted Subsidiaries to,
sell, lease or otherwise transfer any property or assets to, or purchase, lease
or otherwise acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates, except (a) in the ordinary
course of business at prices and on terms and conditions not less favorable to
the Borrower or such Restricted Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Borrower and its Restricted Subsidiaries or between or among
Restricted Subsidiaries not involving any other Affiliate, (c) transactions
described on Schedule 7.09, (d) any Restricted Payment permitted by Section 7.08
and (e) Investments permitted by Section 7.06.

 

Section 7.10.                          Restrictive Agreements.  The Borrower
will not, nor will it permit any of its Restricted Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Restricted Subsidiary to create, incur or permit
to exist any Lien upon any of its property or assets to secure the Obligations,
or (b) the ability of any Restricted Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the Borrower or any Restricted Subsidiary or to Guarantee
Indebtedness of the Borrower or any Restricted Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
this Agreement, the Second Lien Loan Documents or the Indenture (or any
documents evidencing or relating to the issuance of any permitted Senior Notes
or any Permitted Refinancing or any Second Lien Debt), and (ii)

 

88

--------------------------------------------------------------------------------


 

clause (a) of the foregoing shall not apply to (A) restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (B) customary provisions in leases and other
contracts restricting the assignment thereof and (C) restrictions with respect
to Oil and Gas Interests that are not Borrowing Base Properties and are not
included in the most recent Reserve Report delivered pursuant to Section 3.01.

 

Section 7.11.                          Disqualified Stock.  The Borrower will
not, nor will it permit any of its Restricted Subsidiaries to, issue any
Disqualified Stock.

 

Section 7.12.                          Amendments to Organizational Documents. 
The Borrower will not, nor will it permit any of its Restricted Subsidiaries to,
enter into or permit any modification or amendment of, or waive any material
right or obligation of any Person under its Organizational Documents if the
effect thereof would be materially adverse to the Administrative Agent or any
Lender or violate Section 7.10.

 

Section 7.13.                          Financial Covenants.

 

(a)                               Consolidated Current Ratio.  The Borrower will
not permit the Consolidated Current Ratio as of the last day of any fiscal
quarter ending on or after the Effective Date, to be less than 1.00 to 1.00.

 

(b)                               Leverage Ratio.  The Borrower will not permit
the Consolidated Senior Debt Leverage Ratio as of the last day of any fiscal
quarter to be greater than 2.00 to 1.00.

 

Section 7.14.                          Sale and Leaseback Transactions and other
Off-Balance Sheet Liabilities.  The Borrower will not, nor will it permit any
Restricted Subsidiary to, enter into or suffer to exist any (i) Sale and
Leaseback Transaction, except Sale and Leaseback Transactions in which the
aggregate amount of liability incurred by the Borrower or any Restricted
Subsidiary does not exceed $5,000,000 for all such Sale and Leaseback
Transactions, taken as a whole, or (ii) any other transaction pursuant to which
it incurs or has incurred Off-Balance Sheet Liabilities, except for (x) Swap
Agreements permitted under the terms of Section 7.07 and (y) Advance Payment
Contracts; provided that the aggregate amount of all Advance Payments received
by the Borrower or any Restricted Subsidiary that have not been satisfied by
delivery of production at any time does not exceed, in the aggregate $5,000,000.

 

Section 7.15.                          Senior Notes Restrictions.  The Borrower
will not, nor will it permit any Restricted Subsidiary to, directly or
indirectly, retire, redeem, defease, repurchase, pay or prepay any part of the
principal of, or interest on, the Senior Notes other than (a) retirements,
redemptions, defeasances, repurchases, payments or prepayments on the Senior
Notes in an aggregate amount not to exceed $50,000,000; provided that both
before and after giving pro forma effect to such retirement, redemption,
defeasance, repurchase, payment or prepayment, (x) there are no outstanding
Loans hereunder (other than Letters of Credit) and (y) the Borrower shall have
at least $25,000,000 of unrestricted cash, (b) a Permitted Refinancing of the
Senior Notes and (c) regularly scheduled payments of interest in an aggregate
amount not to exceed $50,000,000 in any fiscal year.  The Borrower will not, nor
will it permit any of its Restricted Subsidiaries to, enter into or permit any
modification or amendment of the Senior Notes

 

89

--------------------------------------------------------------------------------


 

Documents the effect of which is to (i) increase the maximum principal amount of
the Senior Notes or the rate of interest on any of the Senior Notes (other than
as a result of the imposition of a default rate of interest in accordance with
the terms of the Senior Notes Documents), (ii) change or add any event of
default or any covenant with respect to the Senior Notes Documents if the effect
of such change or addition is to cause any one or more of the Senior Notes
Documents to be more restrictive on the Borrower or any of its Subsidiaries than
such Senior Notes Documents were prior to such change or addition, (iii) shorten
the dates upon which scheduled payments of principal or interest on the Senior
Notes are due, (iv) change any redemption or prepayment provisions of the Senior
Notes, (v) alter the subordination provisions, if any, with respect to any of
the Senior Notes Documents, (vi) grant any Liens in any assets of the Borrower
or any of its Subsidiaries, except for Permitted Junior Liens, or (vii) permit
any Subsidiary to Guarantee the Senior Notes unless such Subsidiary is (or
concurrently with any such Guarantee becomes) a Guarantor hereunder.

 

Section 7.16.                          Second Lien Debt Restrictions.  The
Borrower will not, and will not permit any Restricted Subsidiary to:

 

(a)                               directly or indirectly, retire, redeem,
defease, repurchase, pay or prepay any part of the principal of, or interest on,
or make any other payment in respect of, the Second Lien Debt other than:

 

(i)                                     regularly scheduled payments of interest
and fees and expense reimbursement and indemnification obligations;

 

(ii)                                  optional prepayments in connection with a
Permitted Second Lien Refinancing; and

 

(iii)                               mandatory prepayments required by the Second
Lien Credit Agreement in effect as of the Fourth Amendment Effective Date, so
long as both before and after giving effect to such prepayment (x) no Default or
Event of Default exists or is continuing and (y) no Borrowing Base Deficiency
exists; provided that if such Default or Event of Default is cured or waived or
such Borrowing Base Deficiency no longer exists, then such prepayment may be
paid following such cure or waiver;

 

(b)                               enter into or permit any refinancing of the
Second Lien Loan Documents, unless:

 

(i)                                     the principal amount of such refinancing
does not exceed the principal amount of the Second Lien Debt being so refinanced
(it being understood and agreed that (x) if the principal amount of the
Indebtedness being so refinanced is reduced by any payment, prepayment or
commitment reduction or in connection with a debt exchange or similar
transaction, then the principal amount of such refinancing shall not exceed the
principal amount of the Indebtedness being so refinanced after taking into
account any discount or reduction that may have resulted from such payment,
prepayment, commitment reduction, exchange or similar transaction and (y) such
refinancing shall not consist of additional borrowings or issuances of
Indebtedness above what is

 

90

--------------------------------------------------------------------------------


 

required to refinance the Indebtedness being so refinanced) plus any Permitted
Second Lien Refinancing Charges;

 

(ii)                                  the covenant, default and remedy
provisions of such refinancing are not materially more restrictive to the
Borrower and its Subsidiaries than those imposed by the Second Lien Credit
Agreement being refinanced, unless such provisions are proposed by the Borrower
to be incorporated into the applicable Loan Documents;

 

(iii)                               no restrictions are imposed on the
Borrower’s or any Restricted Subsidiary’s ability to make payments on the
Obligations other than those existing in the Second Lien Credit Agreement as in
effect on the date hereof;

 

(iv)                              such refinancing is subject to the
Intercreditor Agreement;

 

(v)                                 no Subsidiary of the Borrower is required to
Guarantee such refinancing unless such Subsidiary is (or concurrently with any
such Guarantee becomes) a Guarantor hereunder; and

 

(vi)                              such Permitted Refinancing does not provide
for any scheduled repayment, mandatory redemption (excluding, for the avoidance
of doubt, mandatory prepayments) or payment of a sinking fund obligation prior
to the date that is 91 days after the Maturity Date; or

 

(c)                                enter into or permit any modification or
amendment of the Second Lien Loan Documents, the effect of which is to:

 

(i)                                     permit any payments not otherwise
permitted by clause (a) above or modify or amend the Second Lien Loan Documents
in a manner that contravenes any of the provisions of clause (b) above (after
giving effect to such provisions so that they apply to such modification or
amendment and the applicable Second Lien Loan Documents);

 

(ii)                                  adversely affect the Lien priority rights
of the Secured Parties or the rights of the Secured Parties to receive payments
owing pursuant to the Loan Documents;

 

(iii)                               except as otherwise provided for in the
Intercreditor Agreement, add any Liens securing the collateral granted under the
Second Lien Loan Documents;

 

(iv)                              confer any additional rights on any holder of
Second Lien Debt in a manner adverse to any Secured Party;

 

(v)                                 move up the timing of any stated maturity,
interest payment date or amortization payment, in each case, as set forth in the
Second Lien Credit Agreement as in effect on the Fourth Amendment Effective
Date; or

 

91

--------------------------------------------------------------------------------


 

(vi)                              contravene any of the provisions of the
Intercreditor Agreement or breach any of the provisions of the other Loan
Documents.

 

Section 7.17.                          Anti-Hoarding.  To the extent any Loans
are outstanding as of the end of the last Business Day of each week, the
Borrower will not permit the aggregate amount of unrestricted cash held by it
and its Restricted Subsidiaries, as of such Business Day, to exceed
$30,000,000.  If, as of the end of any such Business Day, any Loans are
outstanding and unrestricted cash exceeds such amount (excluding, at the
Borrowers’ option, any outstanding checks), then on such Business Day (or, with
the Administrative Agent’s written consent, within one Business Day thereafter),
the Borrower shall, to the extent of such excess, prepay to the Administrative
Agent for the ratable benefit of the Lenders the outstanding principal amount of
the Loans. Such prepayment may be waived, extended or amended with the consent
of the Required Lenders and the Borrowers.  To effectuate the payment required
hereunder, the Borrower hereby authorizes any Lender, in its capacity as a
depository bank, to, upon written notice from the Administrative Agent, initiate
debit entries to any and all accounts held by any Borrower or any Subsidiary
thereof with such bank and to debit the amount set forth in such written notice
(which, for the avoidance of doubt, shall be an amount not to exceed the lesser
of (i) the outstanding principal amount of the Loans and (ii) such excess
amount) from such accounts.  The foregoing authorizations to initiate debit
entries shall remain in full force and effect until the Administrative Agent
terminates such respective arrangement.  The Borrower represents that such
Borrower or a Subsidiary thereof, or any one or more of them, is and will be the
owner(s) of all funds in such accounts.  The Borrower, for itself and its
Subsidiaries, acknowledges that (x) such debit entries may cause an overdraft of
such accounts which may result in such bank’s refusal to honor items drawn on
such accounts until adequate deposits are made to such account, (y) such bank is
under no duty or obligation to initiate any debit entry for any purpose and
(z) if a debit is not made, the payment may be late or past due.

 

Section 7.18.                          Lease Restrictions.  The Borrower and its
Restricted Subsidiaries shall not, without the consent of the Administrative
Agent, allow more than ten percent (10%) of the net acreage consisting of Core
Assets of the Borrower and its Restricted Subsidiaries, measured as of the
Fourth Amendment Effective Date, to lapse, expire or otherwise terminate in any
manner; provided that such percentage shall be adjusted following the Fourth
Amendment Effective Date to take into account any disposition of Core Assets as
reasonably determined between the Borrower and the Administrative Agent (it
being understood and agreed that such adjustment referred to in this proviso
shall not in and of itself result in a Default or an Event of Default).

 

Article VIII

 

Guarantee of Obligations

 

Section 8.01.                          Guarantee of Payment.  Each Guarantor
unconditionally and irrevocably guarantees to the Administrative Agent for the
benefit of the Secured Parties, the punctual payment of all Obligations now or
which may in the future be owing by any Credit Party (the “Guaranteed
Liabilities”).  This Guarantee is a guaranty of payment and not of collection
only.  The Administrative Agent shall not be required to exhaust any right or
remedy or take any action

 

92

--------------------------------------------------------------------------------


 

against the Borrower or any other Person or any collateral.  The Guaranteed
Liabilities include interest accruing after the commencement of a proceeding
under bankruptcy, insolvency or similar laws of any jurisdiction at the rate or
rates provided in the Loan Documents, the Swap Agreements between any Credit
Party and any Lender Counterparty and the Cash Management Agreements, as the
case may be.  Each Guarantor agrees that, as between the Guarantor and the
Administrative Agent, the Guaranteed Liabilities may be declared to be due and
payable for the purposes of this Guarantee notwithstanding any stay, injunction
or other prohibition which may prevent, delay or vitiate any declaration as
regards the Borrower or any other Guarantor and that in the event of a
declaration or attempted declaration, the Guaranteed Liabilities shall
immediately become due and payable by each Guarantor for the purposes of this
Guarantee.

 

Section 8.02.                          Guarantee Absolute.  Each Guarantor
guarantees that the Guaranteed Liabilities shall be paid strictly in accordance
with the terms of this Agreement, the Swap Agreements and the Cash Management
Agreements to which any Secured Party is a party.  The liability of each
Guarantor hereunder is absolute and unconditional irrespective of:  (a) any
change in the time, manner or place of payment of, or in any other term of, all
or any of the Loan Documents or the Guaranteed Liabilities, or any other
amendment or waiver of or any consent to departure from any of the terms of any
Loan Document or Guaranteed Liability, including any increase or decrease in the
rate of interest thereon; (b) any release or amendment or waiver of, or consent
to departure from, any other guaranty or support document, or any exchange,
release or non-perfection of any collateral, for all or any of the Loan
Documents or Guaranteed Liabilities; (c) any present or future law, regulation
or order of any jurisdiction (whether of right or in fact) or of any agency
thereof purporting to reduce, amend, restructure or otherwise affect any term of
any Loan Document or Guaranteed Liability; (d) without being limited by the
foregoing, any lack of validity or enforceability of any Loan Document or
Guaranteed Liability; and (e) any other setoff, defense or counterclaim
whatsoever (in any case, whether based on contract, tort or any other theory)
with respect to the Loan Documents or the transactions contemplated thereby
which might constitute a legal or equitable defense available to, or discharge
of, the Borrower or a Guarantor (other than the defense of payment or
performance).

 

Section 8.03.                          Guarantee Irrevocable.  This Guarantee is
a continuing guaranty of the payment of all Guaranteed Liabilities now or
hereafter existing under this Agreement, the Swap Agreements to which any
Secured Party is a party and the Cash Management Agreements, and shall remain in
full force and effect until payment in full of all Guaranteed Liabilities and
other amounts payable hereunder and until this Agreement, the Swap Agreements
and the Cash Management Agreements are no longer in effect or, if earlier, when
the Guarantor has been designated an Unrestricted Subsidiary in accordance with
Section 6.15(b).

 

Section 8.04.                          Reinstatement.  This Guarantee shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment of any of the Guaranteed Liabilities is rescinded or must otherwise
be returned by the Administrative Agent, any Lender or any Lender Counterparty
on the insolvency, bankruptcy or reorganization of the Borrower, or any other
Credit Party, or otherwise, all as though the payment had not been made.

 

Section 8.05.                          Subrogation.  No Guarantor shall exercise
any rights which it may acquire by way of subrogation, by any payment made under
this Guarantee or otherwise, until all the Guaranteed Liabilities have been paid
in full and this Agreement and the Swap Agreements are no

 

93

--------------------------------------------------------------------------------


 

longer in effect.  If any amount is paid to the Guarantor on account of
subrogation rights under this Guarantee at any time when all the Guaranteed
Liabilities have not been paid in full, the amount shall be held in trust for
the benefit of the Secured Parties and shall be promptly paid to the
Administrative Agent to be credited and applied to the Guaranteed Liabilities,
whether matured or unmatured or absolute or contingent, in accordance with the
terms of this Agreement and the Swap Agreements.  If any Guarantor makes payment
to any Secured Party of all or any part of the Guaranteed Liabilities and all
the Guaranteed Liabilities are paid in full and this Agreement and the Swap
Agreements are no longer in effect, the Administrative Agent, Lenders and Lender
Counterparties shall, at such Guarantor’s request, execute and deliver to such
Guarantor appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to such Guarantor of
an interest in the Guaranteed Liabilities resulting from the payment.

 

Section 8.06.                          Subordination.  Without limiting the
rights of the Administrative Agent, the Lenders and the Lender Counterparties
under any other agreement, any liabilities owed by the Borrower to any Guarantor
in connection with any extension of credit or financial accommodation by any
Guarantor to or for the account of the Borrower, including but not limited to
interest accruing at the agreed contract rate after the commencement of a
bankruptcy or similar proceeding, are hereby subordinated to the Guaranteed
Liabilities, and such liabilities of the Borrower to such Guarantor, if the
Administrative Agent so requests after the occurrence and during the
continuation of a Default, shall be collected, enforced and received by any
Guarantor as trustee for the Administrative Agent and shall be paid over to the
Administrative Agent on account of the Guaranteed Liabilities but without
reducing or affecting in any manner the liability of the Guarantor under the
other provisions of this Guarantee.

 

Section 8.07.                          Payments Generally.  All payments by the
Guarantors shall be made in the manner, at the place and in the currency (the
“Payment Currency”) required by the Loan Documents and the Swap Agreement, as
the case may be; provided, however, that if the Payment Currency is other than
Dollars any Guarantor may, at its option (or, if for any reason whatsoever any
Guarantor is unable to effect payments in the foregoing manner, such Guarantor
shall be obligated to) pay to the Administrative Agent at its principal office
the equivalent amount in Dollars computed at the selling rate of the
Administrative Agent or a selling rate chosen by the Administrative Agent, most
recently in effect on or prior to the date the Guaranteed Liability becomes due,
for cable transfers of the Payment Currency to the place where the Guaranteed
Liability is payable.  In any case in which any Guarantor makes or is obligated
to make payment in Dollars, the Guarantor shall hold the Administrative Agent,
the Lenders and the Lender Counterparties harmless from any loss incurred by the
Administrative Agent, any Lender or any Lender Counterparty arising from any
change in the value of Dollars in relation to the Payment Currency between the
date the Guaranteed Liability becomes due and the date the Administrative Agent,
such Lender or such Lender Counterparty is actually able, following the
conversion of the Dollars paid by such Guarantor into the Payment Currency and
remittance of such Payment Currency to the place where such Guaranteed Liability
is payable, to apply such Payment Currency to such Guaranteed Liability.

 

Section 8.08.                          Setoff.  Each Guarantor agrees that, in
addition to (and without limitation of) any right of setoff, banker’s lien or
counterclaim the Administrative Agent, any Lender or any Lender Counterparty may
otherwise have, the Administrative Agent, such Lender or such Lender

 

94

--------------------------------------------------------------------------------


 

Counterparty shall be entitled, at its option, to offset balances (general or
special, time or demand, provisional or final) held by it for the account of any
Guarantor at any office of the Administrative Agent, such Lender or such Lender
Counterparty, in Dollars or in any other currency, against any amount payable by
such Guarantor under this Guarantee which is not paid when due (regardless of
whether such balances are then due to such Guarantor), in which case it shall
promptly notify such Guarantor thereof; provided that the failure of the
Administrative Agent, such Lender, or such Lender Counterparty to give such
notice shall not affect the validity thereof.

 

Section 8.09.                          Formalities.  Each Guarantor waives
presentment, notice of dishonor, protest, notice of acceptance of this Guarantee
or incurrence of any Guaranteed Liability and any other formality with respect
to any of the Guaranteed Liabilities or this Guarantee.

 

Section 8.10.                          Limitations on Guarantee.  The provisions
of the Guarantee under this Article VIII are severable, and in any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under this Guarantee
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of such Guarantor’s liability under this Guarantee,
then, notwithstanding any other provision of this Guarantee to the contrary, the
amount of such liability shall, without any further action by the Guarantors,
the Administrative Agent, any Lender or any Lender Counterparty, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Guarantor’s “Maximum Liability”). This
Section 8.10 with respect to the Maximum Liability of the Guarantors is intended
solely to preserve the rights of the Administrative Agent, Lenders and Lender
Counterparties hereunder to the maximum extent not subject to avoidance under
applicable law, and no Guarantor nor any other Person shall have any right or
claim under this Section 8.10 with respect to the Maximum Liability, except to
the extent necessary so that none of the obligations of any Guarantor hereunder
shall not be rendered voidable under applicable law.

 

Section 8.11.                          Keepwell.  Each Qualified ECP Guarantor
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Credit Party to honor all of its obligations under this
Agreement in respect of Swap Obligations (provided, however, that each Qualified
ECP Guarantor shall only be liable under this Section 8.11 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 8.11, or otherwise under this Agreement, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of each Qualified ECP Guarantor
under this Section shall remain in full force and effect until the Aggregate
Commitment has expired or terminated and the principal of and interest on each
Loan and all fees payable hereunder have been paid in full and all Letters of
Credit have expired or terminated and all LC Disbursements shall have been
reimbursed.  Each Qualified ECP Guarantor intends that this Section 8.11
constitute, and this Section 8.11 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

95

--------------------------------------------------------------------------------


 

Article IX

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan (including any payments required under Section 2.11) or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower or any Restricted Subsidiary in or
in connection with this Agreement or any amendment or modification hereof or
waiver hereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder or in any Loan Document
furnished pursuant to or in connection with this Agreement or any amendment or
modification thereof or waiver hereunder, shall prove to have been incorrect in
any material respect when made or deemed made and such materiality is
continuing;

 

(d)                                 the Borrower or any Restricted Subsidiary
shall fail to observe or perform any covenant, condition or agreement contained
in Section 6.02, Section 6.03 (with respect to the Borrower’s or any Restricted
Subsidiary’s existence), Section 6.05 (with respect to insurance), Section 6.08,
or in Article VII;

 

(e)                                  the Borrower or any Restricted Subsidiary
shall fail to observe or perform any covenant, condition or agreement contained
in this Agreement (other than those specified in clause (a), (b) or (d) of this
Article) or any Loan Document, and such failure shall continue unremedied for a
period of 30 days after receipt of written notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);

 

(f)                                   the Borrower or any Restricted Subsidiary
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable and such failure shall continue beyond the applicable
grace period, if any.

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness, the Second Lien Debt or the Senior Notes becoming
due prior to its or their scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness, the Second Lien Debt or the Senior Notes or any
trustee or agent on its or their behalf to cause any Material Indebtedness, the
Second Lien Debt or the Senior Notes to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its or their
scheduled maturity; provided that this clause (g) shall not apply to (i)

 

96

--------------------------------------------------------------------------------


 

secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness and
(ii) Indebtedness that becomes due as a result of a change in law, tax
regulation or accounting treatment so long as such Indebtedness is paid when
due;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Restricted
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Restricted Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

 

(i)                                     the Borrower or any Restricted
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Restricted Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(j)                                    the Borrower or any Restricted Subsidiary
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

 

(k)                                 one or more judgments for the payment of
money in an aggregate amount in excess of $15,000,000 shall be rendered against
the Borrower or any Restricted Subsidiary or any combination thereof and either
the same shall remain undischarged or unsatisfied for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Restricted Subsidiary to enforce any such judgment;

 

(l)                                     an ERISA Event shall have occurred that,
in the opinion of the Majority Lenders, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect;

 

(m)                             the delivery by any Guarantor to the
Administrative Agent of written notice that a Guarantee under Article VIII has
been revoked;

 

(n)                                 a Change of Control shall occur;

 

(o)                                 any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Credit Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Credit Party denies that it has any or
further liability or obligation under any

 

97

--------------------------------------------------------------------------------


 

provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document; or

 

(p)                                 any Security Instrument after delivery
thereof pursuant to Section 5.01, 6.09, 6.13, or 6.14 shall for any reason
(other than pursuant to the terms thereof) cease to create a valid and perfected
first priority Lien (subject to Permitted Encumbrances) on the Collateral
purported to be covered thereby;

 

then, and in every such event (other than an event with respect to the Borrower
or any Restricted Subsidiary described in clause (h) or (i) of this Article),
and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Majority Lenders shall, by
notice to the Borrower, take either or both of the following actions, at the
same or different times: (i) terminate the Aggregate Commitment, and thereupon
the Aggregate Commitment shall terminate immediately, and (ii) declare the Loans
then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (h) or (i) of this Article, the
Aggregate Commitment shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.  Without limiting the
foregoing, upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent, the Issuing Bank and each Lender may protect
and enforce its rights under this Agreement and the other Loan Documents by any
appropriate proceedings, including proceedings for specific performance of any
covenant or agreement contained in this Agreement or any other Loan Document,
and the Administrative Agent, the Issuing Bank and each Lender may enforce
payment of any Obligations due and payable hereunder or enforce any other legal
or equitable right and remedies which it may have under this Agreement, any
other Loan Document, or under applicable law or in equity.

 

Article X

 

The Administrative Agent

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with any Credit Party or other Affiliate thereof as if
it were not the Administrative Agent hereunder.

 

98

--------------------------------------------------------------------------------


 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Majority Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 11.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Credit Party
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Majority Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 11.02) or in the absence of its own gross negligence or willful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.  No Person identified as a Syndication Agent,
Documentation Agent, Sole Bookrunner or Lead Arranger, in each case in its
respective capacity as such, shall have any responsibilities or duties, or incur
any liability, under this Agreement or the other Loan Documents.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

99

--------------------------------------------------------------------------------


 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower.  Upon any such
resignation, the Majority Lenders shall have the right, with the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed), to
appoint a successor; provided that no consent of the Borrower shall be required
if any Event of Default has occurred and is continuing.  If no successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in Chicago, Illinois or New York, New York, or an
Affiliate of any such bank that is a financial institution.  Upon the acceptance
of its appointment as Administrative Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 11.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder.  Each
Lender shall, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

 

Each Lender and the Issuing Bank hereby authorizes the Administrative Agent to
release any Collateral that it is permitted to be sold or released pursuant to
the terms of the Loan Documents.  Each Lender and the Issuing Bank hereby
authorizes the Administrative Agent to execute and deliver to the Borrower, at
the Borrower’s sole cost and expense, any and all releases of Liens, termination
statements, assignments or other documents reasonably requested by the Borrower
in connection with any Disposition of Collateral to the extent such Disposition
is permitted by the terms of this Agreement or is otherwise authorized by the
terms of the Loan Documents.

 

100

--------------------------------------------------------------------------------


 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar laws in any other jurisdictions to which a Credit Party is subject, or
(b) at any other sale, foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Administrative
Agent (whether by judicial action or otherwise) in accordance with any
applicable law.  In connection with any such credit bid and purchase, the
Obligations owed to the Secured Parties shall be credit bid by the
Administrative Agent at the direction of the Required Lenders on a ratable basis
(with Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that shall vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) for the asset or assets so purchased (or for the equity interests or
debt instruments of the acquisition vehicle or vehicles that are issued in
connection with such purchase).  In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles, (ii) each of the Secured Parties’ ratable interests in the Obligations
which were credit bid shall be deemed without any further action under this
Agreement to be assigned to such vehicle or vehicles for the purpose of closing
such sale, (iii) the Administrative Agent shall be authorized to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or equity interests
thereof, shall be governed, directly or indirectly, by, and the governing
documents shall provide for, control by the vote of the Required Lenders or
their permitted assignees under the terms of this Agreement or the governing
documents of the applicable acquisition vehicle or vehicles, as the case may be,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 11.02 of
this Agreement), (iv) the Administrative Agent on behalf of such acquisition
vehicle or vehicles shall be authorized to issue to each of the Secured Parties,
ratably on account of the relevant Obligations which were credit bid, interests,
whether as equity, partnership, limited partnership interests or membership
interests, in any such acquisition vehicle and/or debt instruments issued by
such acquisition vehicle, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (v) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason, such Obligations shall automatically be reassigned to
the Secured Parties pro rata and the equity interests and/or debt instruments
issued by any acquisition vehicle on account of such Obligations shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.  Notwithstanding that the
ratable portion of the Obligations of each Secured Party are deemed assigned to
the acquisition vehicle or vehicles as set forth in clause (ii) above, each
Secured Party shall execute such documents and provide such information
regarding the Secured Party (and/or any designee of the Secured Party which will
receive interests in or debt instruments issued by such acquisition vehicle) as
the Administrative Agent may reasonably request in connection with the formation
of any acquisition vehicle, the

 

101

--------------------------------------------------------------------------------


 

formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.

 

Article XI

 

Miscellaneous

 

Section 11.01.                   Notices.

 

(a)                               Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i)                                 if to the Borrower, to Clayton Williams
Energy, Inc., Six Desta Drive, Suite 6500, Midland, Texas 79705, Attention: Mel
G. Riggs, Facsimile No. (432) 688-3247;

 

(ii)                              if to the Administrative Agent or Issuing
Bank, to JPMorgan Chase Bank, N.A., 10 South Dearborn, Floor 19, IL1 0010,
Chicago, Illinois 60693, Attention of Loan and Agency Services, Attention of
Nida Mischke (Telecopy No. (888) 266-8058 and Email
JPM.Agency.Servicing.5@jpmchase.com), with a copy to 2200 Ross Avenue, Floor 3,
Dallas, Texas 75201-2787, Attention of Cathy Johann (Telecopy No. (214)
290-2332), and for all other correspondence other than borrowings, continuation,
conversion and Letter of Credit requests, 2200 Ross Avenue, Floor 3, Dallas,
Texas 75201-2787, Attention of David Morris (Telecopy No. (214) 965-2884);

 

(iii)                           if to any other Lender, to its address (or
telecopy number) set forth in its Administrative Questionnaire.

 

(b)                               Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in their discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

(c)                                Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt if received during the recipient’s normal
business hours.

 

102

--------------------------------------------------------------------------------


 

Section 11.02.                   Waivers; Amendments.

 

(a)                               No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
 No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b)                               Subject to Section 11.02(c) below, neither
this Agreement nor any provision hereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Credit Parties and the Majority Lenders or by the Credit Parties and the
Administrative Agent with the consent of the Majority Lenders; provided that no
such agreement shall:

 

(i) increase the Borrowing Base without the written consent of each Lender;

 

(ii) increase the Commitment of any Lender or, except as set forth in the
definition of Applicable Percentage, increase the Applicable Percentage of any
Lender, in each case, without the written consent of such Lender;

 

(iii) increase the Maximum Facility Amount without the written consent of each
Lender;

 

(iv) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby;

 

(v) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any of the Aggregate Commitment, without the
written consent of each Lender affected thereby (it being understood that any
waiver of a mandatory prepayment of the Loans or a mandatory reduction of the
Commitments shall not constitute a postponement or waiver of a scheduled payment
or date of expiration);

 

(vi) change Section 2.18(b) or Section 2.18(c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender;

 

(vii) except in connection with any Dispositions permitted in Section 7.04,
release any Guarantor from its obligations under Article VIII or release any of
the Collateral without the written consent of each Lender; or

 

103

--------------------------------------------------------------------------------


 

(viii) change any of the provisions of this Section or the definition of
“Super-Majority Lenders”, “Majority Lenders”, “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender;

 

provided further that no such agreement shall (x) amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Issuing Bank
hereunder without the prior written consent of the Administrative Agent or the
Issuing Bank, as the case may be or (y) change any of the provisions of
Section 2.20 without the prior written consent of the Administrative Agent and
the Issuing Bank.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Section 11.02, the Administrative Agent may, with the consent
of the Borrower only, amend, modify or supplement this Agreement or any of the
other Loan Documents to correct any clerical errors or cure any ambiguity,
omission, mistake, defect or inconsistency.

 

Section 11.03.                   Expenses; Indemnity; Damage Waiver.

 

(a)                               The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the Lead
Arranger and their Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all documented
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

(b)                               THE CREDIT PARTIES SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, THE LEAD ARRANGER, THE ISSUING BANK AND EACH LENDER, AND
EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING
CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND
ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE
FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY
OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR

 

104

--------------------------------------------------------------------------------


 

RESPECTIVE OBLIGATIONS HEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY
OTHER TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE
USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANK TO
HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED
IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH
LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY
RESTRICTED SUBSIDIARY, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
BORROWER OR ANY RESTRICTED SUBSIDIARY, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER OR NOT SUCH CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING IS BROUGHT BY
YOU, YOUR EQUITY HOLDERS, AFFILIATES, CREDITORS OR ANY OTHER THIRD PERSON AND
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO
ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR FROM A CLAIM BROUGHT BY A
CREDIT PARTY AGAINST SUCH INDEMNITEE FOR MATERIAL BREACH IN BAD FAITH OF SUCH
INDEMNITEE’S OBLIGATIONS UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS.  FOR
THE AVOIDANCE OF DOUBT, WITH RESPECT TO THE FOREGOING PROVISO “ANY INDEMNITEE”
MEANS ONLY THE INDEMNITEE OR INDEMNITEES, AS THE CASE MAY BE, THAT ARE
DETERMINED BY SUCH COURT TO HAVE BEEN GROSSLY NEGLIGENT OR TO HAVE ENGAGED IN
WILLFUL MISCONDUCT OR MATERIALLY BREACHED THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN BAD FAITH AND NOT ANY OTHER INDEMNITEE. THIS SECTION 9.03(b) SHALL
NOT APPLY WITH RESPECT TO TAXES OTHER THAN ANY TAXES THAT REPRESENT LOSSES,
CLAIMS OR DAMAGES ARISING FROM ANY NON-TAX CLAIM.

 

(c)                                To the extent that any Credit Party fails to
pay any amount required to be paid by it to the Administrative Agent or the
Issuing Bank under paragraph (a) or (b) of this Section, each Lender severally
agrees to pay to the Administrative Agent or the Issuing Bank, as the case may
be, such Lender’s Applicable Percentage of such unpaid amount with respect to
amounts to be paid to the Issuing Bank and such Lender’s Applicable Percentage
of such unpaid amount with respect to amounts to be paid to the Administrative
Agent (in each case, determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought); provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or the
Issuing Bank in its capacity as such.

 

105

--------------------------------------------------------------------------------


 

(d)                               To the extent permitted by applicable law,  no
party hereto shall assert, and each such party hereby waives, any claim against
any other party hereto on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof; provided that, nothing in
this clause (d) shall relieve the Borrower of any obligation it may have to
indemnify an Indemnitee against special, indirect, consequential or punitive
damages asserted against such Indemnitee by a third party.

 

(e)                                All amounts due under this Section shall be
payable not later than 10 days after written demand therefor.

 

Section 11.04.                   Successors and Assigns.

 

(a)                               The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) no Credit Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by such Credit Party without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)

 

(i)                                 Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Persons (other
than an Ineligible Institution) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment,
participations in Letters of Credit and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

 

(A)                         the Borrower, provided that, the Borrower shall be
deemed to have consented to an assignment unless it shall have objected thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof, provided that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, a
Federal Reserve Bank, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other assignee;

 

(B)                         the Administrative Agent; and

 

(C)                         the Issuing Bank.

 

106

--------------------------------------------------------------------------------


 

(ii)                              Assignments shall be subject to the following
additional conditions:

 

(A)                                      except in the case of an assignment to
a Lender, an Affiliate of a Lender, an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

 

(B)                                      each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations in respect of such Lender’s Commitment and such Lender’s Loans
under this Agreement;

 

(C)                                      the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; and

 

(D)                                      the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

For the purposes of this Section 11.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender or
its Lender Parent, (c) company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof or
(d) or the Borrower or any of its Affiliates.

 

(iii)                           Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 2.15, Section 2.16, Section 2.17 and Section 11.03).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 11.04 shall be treated for purposes of
this Agreement as a sale by such Lender of

 

107

--------------------------------------------------------------------------------


 

a participation in such rights and obligations in accordance with paragraph
(c) of this Section except that any attempted assignment or transfer by any
Lender that does not comply with clause (C) of Section 11.04(b)(ii) shall be
null and void.

 

(iv)                          The Administrative Agent, acting for this purpose
as a non-fiduciary agent of the Borrower, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment and
Applicable Percentage of, and principal amount (and stated interest) of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Credit Parties, the Administrative Agent, the Issuing Bank
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Credit Parties, the Issuing Bank and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

 

(v)                             Upon its receipt of a duly completed Assignment
and Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.06(d) or Section 2.06(e), Section 2.07, Section 2.18(d) or
Section 11.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(c)

 

(i)                                 Any Lender may, without the consent of the
Borrower, the Administrative Agent or the Issuing Bank, sell participations to
one or more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument

 

108

--------------------------------------------------------------------------------


 

may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in the first proviso to
Section 11.02(b) that affects such Participant.  Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.15, Section 2.16 and Section 2.17 (subject to the
requirements and limitations therein, including the requirements under
2.17(f) (it being understood, however, that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 2.19 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Section 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.19(b) with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(d)                               Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank or other central
banking authority, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

(e)                                So long as Ares constitutes Second Lien
Majority Lenders (as defined in the Second Lien Credit Agreement in effect as of
the Fourth Amendment Effective Date), if a Secured Party receives a bona fide
offer from an entity that is not a commercial bank or

 

109

--------------------------------------------------------------------------------


 

investment bank that regularly participates in or leads oil and gas
reserve-based, revolving credit facilities subject to a borrowing base
(including any such entity that is an existing non-Secured Party (or an
Affiliate thereof)) to purchase its interest in the Obligations, then such
Secured Party shall provide Ares with written notice of such bona fide offer,
which such notice shall specify the identity of such bona fide purchaser(s) and
the amount (both the size and the price) of such bona fide offer.  Within five
Business Days from receipt of such notice, Ares, subject to the following
proviso, shall have the exclusive right to purchase such Obligations on
identical terms to the terms specified in the written notice, and such purchase
shall be deemed automatically approved by the Borrower and the Administrative
Agent.  In the event Ares does not purchase such Obligations in accordance with
the terms specified above within the five Business Day period, then such Secured
Party shall have the right to accept such bona fide offer on the terms specified
in the written notice; provided, however, that if such Secured Party receives
within 10 Business Days of receipt of such notice a different offer, or a
counter offer, to the original offer identified to Ares in such written notice
referred to above, then such Secured Party agrees to present Ares with written
notice of such different offer or counter offer pursuant to the same terms and
conditions specified above.  In the event of a refinancing of the Obligations,
any proposed increase in the pro rata share of such Obligations held by an
existing Secured Party that is not a commercial bank or investment bank that
regularly participates in or leads oil and gas reserve-based, revolving credit
facilities subject to a borrowing base, shall also be subject to the right of
first refusal on the terms set forth in this paragraph.

 

Section 11.05.                   Survival.  All covenants, agreements,
representations and warranties made by the Credit Parties herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Aggregate Commitment
has not expired or terminated.  The provisions of Section 2.15, Section 2.16,
Section 2.17 and Section 11.03 and Article X shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Aggregate Commitment or the termination of this Agreement or
any provision hereof.

 

Section 11.06.                   Counterparts; Integration; Effectiveness;
Electronic Execution.

 

(a)                                 This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  THIS AGREEMENT AND THE OTHER LOAN

 

110

--------------------------------------------------------------------------------


 

DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.  Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

(b)                                 Delivery of an executed counterpart of a
signature page of this Agreement by telecopy, emailed pdf. or any other
electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of a manually executed counterpart of this
Agreement.  The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent.

 

Section 11.07.                   Severability.  Any provision of this Agreement
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 11.08.                   Right of Setoff.  If an Event of Default shall
have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or Affiliate to or for the credit or the account
of the Borrower against any of and all the obligations of any Credit Party now
or hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured.  The rights of each Lender under
this Section and Section 8.08 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

111

--------------------------------------------------------------------------------


 

Section 11.09.                   GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE
OF PROCESS.

 

(a)                               THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 EACH CREDIT PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY, BOROUGH OF MANHATTAN, AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST ANY CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  EACH CREDIT PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN
ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(d)                                 EACH PARTY TO THIS AGREEMENT IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.01.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO
THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

Section 11.10.                   WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO

 

112

--------------------------------------------------------------------------------


 

REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 11.11.                   Headings.  Article and Section headings and the
Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 11.12.                   Confidentiality.  Each of the Administrative
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by Requirements of Law or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Credit Parties and their obligations, (g) with the consent of the Borrower,
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than a Credit Party or (i) in connection with any proposed
amendments to the Loan Documents, to the secured parties under the Second Lien
Loan Documents to the extent required to comply with Section 4.05(a) of the
Intercreditor Agreement.  For the purposes of this Section, “Information” means
all information received from any Credit Party relating to any Credit Party or
its business, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by any Credit Party; provided that, in the case of
information received from any Credit Party after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Section 11.13.                   Material Non-Public Information.

 

(a)                                 EACH LENDER ACKNOWLEDGES THAT INFORMATION AS
DEFINED IN SECTION 11.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT
MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION

 

113

--------------------------------------------------------------------------------


 

CONCERNING THE BORROWER AND  ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

 

(b)           ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE CREDIT
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

Section 11.14.      Authorization to Distribute Certain Materials to
Public-Siders.

 

(a)           If the Borrower does not file this Agreement with the SEC, then
the Borrower hereby authorizes the Administrative Agent to distribute the
execution version of this Agreement and the Loan Documents to all Lenders,
including their Public-Siders. The Borrower acknowledges its understanding that
Public-Siders and their firms may be trading in any of the Parties’ respective
securities while in possession of the Loan Documents.

 

(b)           The Borrower represents and warrants that none of the information
in the Loan Documents constitutes or contains material non-public information
within the meaning of the federal and state securities laws. To the extent that
any of the executed Loan Documents constitutes at any time a material non-public
information within the meaning of the federal and state securities laws after
the date hereof, the Company agrees that it will promptly make such information
publicly available by press release or public filing with the SEC.

 

Section 11.15.      Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such

 

114

--------------------------------------------------------------------------------


 

Loan but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.  In the event that, notwithstanding Section 11.09, applicable
law is the law of the State of Texas and such applicable law provides for an
interest ceiling under Chapter 303 of the Texas Finance Code (the “Texas Finance
Code”) as amended, for each day, the ceiling shall be the “weekly ceiling” as
defined in the Texas Finance Code and shall be used in this Note  and the other
Loan Documents for calculating the Maximum Rate and for all other purposes. 
Chapter 346 of the Texas Finance Code (which regulates certain revolving credit
accounts (formerly Tex. Rev. Civ. Stat. Ann. Art. 5069, Ch. 15)) shall not apply
to this Agreement or to any Loan, nor shall this Agreement or any Loan be
governed by or be subject to the provisions of such Chapter 346 in any manner
whatsoever.

 

Section 11.16.      USA PATRIOT Act.  Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies each Credit Party that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies each Credit Party, which information includes
the name and address of each Credit Party and other information that will allow
such Lender to identify each Credit Party in accordance with the Act.

 

Section 11.17.      Original Credit Agreement.  On the Effective Date, this
Agreement shall supersede and replace in its entirety the Original Credit
Agreement; provided, however, that (a) all loans, letters of credit, and other
indebtedness, obligations and liabilities outstanding under the Original Credit
Agreement on such date shall continue to constitute Loans, Letters of Credit and
other indebtedness, obligations and liabilities under this Agreement, (b) the
execution and delivery of this Agreement or any of the Loan Documents hereunder
shall not constitute a novation, refinancing or any other fundamental change in
the relationship among the parties and (c) the Loans, Letters of Credit, and
other indebtedness, obligations and liabilities outstanding hereunder, to the
extent outstanding under the Original Credit Agreement immediately prior to the
date hereof, shall constitute the same loans, letters of credit, and other
indebtedness, obligations and liabilities as were outstanding under the Original
Credit Agreement.

 

Section 11.18.      Reaffirmation and Grant of Security Interest.  Each Credit
Party hereby (a) confirms that each Collateral Document (as defined in the
Original Credit Agreement) to which it is a party or is otherwise bound and all
Collateral encumbered thereby, will continue to guarantee or secure, as the case
may be, to the fullest extent possible in accordance with the Loan Documents,
the payment and performance of all Obligations and Guaranteed Liabilities under
this Agreement and the Secured Indebtedness (as such term is defined in the
Mortgages) and all other indebtedness, obligations and liabilities under the
Mortgages, as the case may be, and (b) reaffirms its grant to the Administrative
Agent for the benefit of the Secured Parties of a continuing Lien on and
security interest in and to such Credit Party’s right, title and interest in, to
and under all Collateral as collateral security for the prompt payment and
performance in full when due of the Obligations and Guaranteed Liabilities under
this Agreement and the Secured Indebtedness and all other indebtedness,
obligations and liabilities under the Mortgages (whether at stated maturity, by
acceleration or otherwise) in accordance with the terms thereof.

 

115

--------------------------------------------------------------------------------


 

Section 11.19.      Reallocation of Commitments and Loans.  The Lenders party to
the Original Credit Agreement have agreed among themselves to reallocate their
respective Commitments (as defined in the Original Credit Agreement) as
contemplated by this Agreement, and to, among other things, allow certain
financial institutions identified by the Lead Arranger in consultation with the
Borrower, to become a party to this Agreement as a Lender (each, a “New Lender”)
by acquiring an interest in the Aggregate Commitment.  On the Fourth Amendment
Effective Date and after giving effect to such reallocation and adjustment of
the Aggregate Commitment, the Commitment and Applicable Percentage of each
Lender, including each New Lender, shall be as set forth on Schedule 2.01 and
each Lender, including each New Lender, shall own its Applicable Percentage of
the outstanding Loans.  The reallocation and adjustment to the Commitments of
each Lender, including each New Lender, as contemplated by this Section 11.19
shall be deemed to have been consummated pursuant to the terms of the Assignment
and Assumption attached as Exhibit A hereto as if each of the Lenders, including
each New Lender, had executed an Assignment and Assumption with respect to such
reallocation and adjustment.  The Borrower and the Administrative Agent hereby
consent to such reallocation and adjustment of the Commitments and each New
Lender’s acquisition of an interest in the Aggregate Commitment.  The
Administrative Agent hereby waives the $3,500 processing and recordation fee set
forth in Section 11.04(b)(ii)(C) with respect to the assignments and
reallocations of the Commitments contemplated by this Section 11.19.  To the
extent requested by any Lender, and in accordance with Section 2.16, the
Borrower shall pay to such Lender, within the time period prescribed by
Section 2.16, any amounts required to be paid by the Borrower under Section 2.16
in the event the payment of any principal of any Eurodollar Loan or the
conversion of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto is required in connection with the reallocation
contemplated by this Section 11.19.

 

Section 11.20.      Release of Guarantees and Liens.

 

(a)           At such time as the Loans and the other obligations under the Loan
Documents (other than contingent indemnification obligations and obligations
under or in respect of Swap Agreements and Cash Management Agreements) shall
have been paid in full, the Aggregate Commitment has been terminated and no
Letters of Credit shall be outstanding (other than Letters of Credit that have
been cash collateralized or otherwise backstopped in a manner satisfactory to
the Issuing Bank), the Collateral shall be released from the Liens created by
the Security Instruments, and the Security Instruments and all obligations
(other than those expressly stated to survive such termination) of each Credit
Party under the Security Instruments shall terminate, all without delivery of
any instrument or performance of any act by any Person; and

 

(b)           If any of the Collateral shall be sold, transferred or otherwise
disposed of by the Borrower or any Restricted Subsidiary in a transaction
permitted by this Agreement, then the Administrative Agent, at the request and
sole expense of the Borrower or any Restricted Subsidiary, shall execute and
deliver to  the Borrower or any Restricted Subsidiary all releases or other
documents reasonably necessary or desirable for the release of the Liens created
by the Security Instruments on such Collateral.  At the request and sole expense
of the Borrower, a Guarantor shall be released from its obligations hereunder
and under the other Security Instruments in the event that all the Equity
Interests of such Guarantor shall be Disposed of in a transaction permitted by
this Agreement; provided that the Borrower shall have delivered to the
Administrative Agent, at least five (5) Business Days prior to the date of the
proposed release, a

 

116

--------------------------------------------------------------------------------


 

written request for release identifying the relevant Guarantor and the terms of
the Disposition in reasonable detail, including the price thereof and any
anticipated expenses in connection therewith, together with a certification by
the Borrower stating that such transaction is in compliance with this Agreement
and the other Loan Documents.

 

Section 11.21.      Flood Insurance Regulation.  Notwithstanding any provision
in any Mortgage to the contrary, in no event is any Building (as defined in the
applicable Flood Insurance Regulation) or Manufactured (Mobile) Home (as defined
in the applicable Flood Insurance Regulation) located on the Mortgaged
Properties within an area having special flood hazards and in which flood
insurance is available under the National Flood Insurance Act of 1968 included
in the definition of “Mortgaged Properties” and no such Building or Manufactured
(Mobile) Home shall be encumbered by any Mortgage.  The Administrative Agent
reminds each Lender and participant that, pursuant to Flood Insurance
Regulations, each federally regulated lender (whether acting as a Lender or
participant) is responsible for assuring its own compliance with the flood
insurance requirements.  As used herein, “Flood Insurance Regulations” shall
mean (i) the National Flood Insurance Act of 1968 as now or hereafter in effect
or any successor statute thereto, (ii) the Flood Disaster Protection Act of 1973
as now or hereafter in effect or any successor statue thereto, (iii) the
National Flood Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as
the same may be amended or recodified from time to time, and (iv) the Flood
Insurance Reform Act of 2004 and any regulations promulgated thereunder.

 

Section 11.22.      Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)           a reduction in full or in part or cancellation of any such
liability;

 

(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)         the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Signature Page Follows]

 

117

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

BORROWER:

 

 

 

CLAYTON WILLIAMS ENERGY, INC.

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

Michael L. Pollard, Senior Vice President

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

SOUTHWEST ROYALTIES, INC.

 

WARRIOR GAS CO.

 

CWEI ACQUISITIONS, INC.

 

ROMERE PASS ACQUISITION L.L.C.

 

CWEI ROMERE PASS ACQUISITION CORP.

 

BLUE HEEL COMPANY

 

TEX-HAL PARTNERS, INC.

 

DESTA DRILLING GP, LLC

 

WEST COAST ENERGY PROPERTIES GP, LLC

 

CLAJON INDUSTRIAL GAS, INC.

 

CLAYTON WILLIAMS PIPELINE CORPORATION

 

 

 

 

 

 

By:

 

 

 

Michael L. Pollard, Senior Vice President

 

 

of each of the Guarantors listed above

 

CLAYTON WILLIAMS ENERGY, INC. THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

DESTA DRILLING, L.P.

 

a Texas limited partnership

 

 

 

By: Desta Drilling GP, LLC, its general partner

 

 

 

 

 

 

By:

 

 

 

Michael L. Pollard, Senior Vice President

 

CLAYTON WILLIAMS ENERGY, INC. THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent, Issuing Bank and a Lender

 

 

 

 

 

 

By:

 

 

 

Name:

Mark E. Olson

 

 

Title:

Authorized Officer

 

CLAYTON WILLIAMS ENERGY, INC. THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

CLAYTON WILLIAMS ENERGY, INC. THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

CLAYTON WILLIAMS ENERGY, INC. THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

 

COMPASS BANK,

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

CLAYTON WILLIAMS ENERGY, INC. THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

 

FROST BANK,

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

CLAYTON WILLIAMS ENERGY, INC. THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

 

THE ROYAL BANK OF SCOTLAND PLC,

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

CLAYTON WILLIAMS ENERGY, INC. THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

 

as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

CLAYTON WILLIAMS ENERGY, INC. THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

 

NATIXIS, NEW YORK BRANCH,

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

CLAYTON WILLIAMS ENERGY, INC. THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

 

UBS AG, STAMFORD BRANCH,

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

CLAYTON WILLIAMS ENERGY, INC. THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

 

FIFTH THIRD BANK,

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

CLAYTON WILLIAMS ENERGY, INC. THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

CLAYTON WILLIAMS ENERGY, INC. THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

 

WHITNEY BANK,

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

CLAYTON WILLIAMS ENERGY, INC. THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A.,

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

CLAYTON WILLIAMS ENERGY, INC. THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

 

BRANCH BANKING AND TRUST COMPANY,

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

CLAYTON WILLIAMS ENERGY, INC. THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

CLAYTON WILLIAMS ENERGY, INC. THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

CLAYTON WILLIAMS ENERGY, INC. THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender]]

 

 

 

 

 

3.

 

Borrower:

 

Clayton Williams Energy, Inc.

 

 

 

 

 

4.

 

Administrative Agent:

 

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

Third Amended and Restated Credit Agreement, dated as of April 23, 2014 among
Clayton Williams Energy, Inc., as Borrower, certain Subsidiaries of Borrower, as
Guarantors, the Lenders

 

1

--------------------------------------------------------------------------------


 

 

 

 

 

parties thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent

 

 

 

 

 

6.

 

Assigned Interest:

 

 

 

Facility Assigned

 

Aggregate
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Applicable
Percentage of
Commitment/Loans

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                      , 20     

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

[Consented to and] Accepted:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

as Administrative Agent and Issuing Bank

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

[Consented to:]

 

 

 

 

 

CLAYTON WILLIAMS ENERGY, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

ANNEX 1

 

Third Amended and Restated Credit Agreement dated as of April 23, 2014 among
Clayton Williams Energy, Inc., as Borrower, certain Subsidiaries of Borrower, as
Guarantors, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1    Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any Collateral thereunder, (iii) the financial condition of the
Borrower, any Subsidiary or Affiliates or any other Person obligated in respect
of any Loan Document or (iv) the performance or observance by the Borrower, any
Subsidiary or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.   Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

1

--------------------------------------------------------------------------------


 

2.   Payments.  From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption.  This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COUNTERPART AGREEMENT

 

This COUNTERPART AGREEMENT, dated [             ] (this “Counterpart Agreement”)
is delivered pursuant to that certain Third Amended and Restated Credit
Agreement, dated as of April 23, 2014 (as it may be amended, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
Clayton Williams Energy, Inc., as Borrower, certain Subsidiaries of Borrower, as
Guarantors, the Lenders party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”).

 

Section 1.  Pursuant to Section 6.13 of the Credit Agreement, the undersigned
hereby:

 

(a)          agrees that this Counterpart Agreement may be attached to the
Credit Agreement and that by the execution and delivery hereof, the undersigned
becomes a Guarantor under the Credit Agreement and agrees to be bound by all of
the terms thereof;

 

(b)          represents and warrants that each of the representations and
warranties set forth in the Credit Agreement and each other Loan Document and
applicable to the undersigned is true and correct both before and after giving
effect to this Counterpart Agreement, except to the extent that any such
representation and warranty relates solely to any earlier date, in which case
such representation and warranty is true and correct as of such earlier date (if
applicable to the undersigned);

 

(c)           certifies that no Default has occurred or is continuing as of the
date hereof, or will result from the transactions contemplated hereby on the
date hereof;

 

(d)          agrees to irrevocably and unconditionally guaranty the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code,
11 U.S.C. § 362(a)) and in accordance with Article VIII of the Credit Agreement;
and

 

(e)           (i) agrees that this counterpart may also be attached to the
Security Agreement, (ii) agrees that the undersigned will comply with all the
terms and conditions of the Security Agreement as if it were an original
signatory thereto, (iii) grants to the Administrative Agent a security interest
in all of the undersigned’s right, title and interest in and to all “Collateral”
(as such term is defined in the Security Agreement) of the undersigned, in each
case whether now or hereafter existing or in which the undersigned now has or
hereafter acquires an interest and wherever the same may be located and
(iv) delivers to the Administrative Agent supplements to all schedules attached
to the Security Agreement.  All such Collateral shall be deemed to be part of
the “Collateral” and hereafter subject to each of the terms and conditions of
the Security Agreement.

 

1

--------------------------------------------------------------------------------


 

Section 2.  The undersigned agrees from time to time, upon request of the
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as the Administrative Agent may
reasonably request to effect the transactions contemplated by, and to carry out
the intent of, this Counterpart Agreement.  Neither this Counterpart Agreement
nor any term hereof may be changed, waived, discharged or terminated, except by
an instrument in writing signed by the party (including, if applicable, any
party required to evidence its consent to or acceptance of this Counterpart
Agreement) against whom enforcement of such change, waiver, discharge or
termination is sought.  Any notice or other communication herein required or
permitted to be given shall be given pursuant to Section 11.01 of the Credit
Agreement, and for all purposes thereof, the notice address of the undersigned
shall be the address as set forth on the signature page hereof.  In case any
provision in or obligation under this Agreement shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

 

 

[NAME OF SUBSIDIARY]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Address for Notices:

 

 

 

 

 

Attention:

Telecopier

 

with a copy to:

 

 

 

 

 

Attention:

Telecopier

 

ACKNOWLEDGED AND ACCEPTED,

as of the date above first written:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

By:

 

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF INTEREST ELECTION REQUEST

 

Reference is made to the Third Amended and Restated Credit Agreement, dated as
of  April 23, 2014 (as it may be amended, supplemented or otherwise modified,
the “Credit Agreement”; the terms defined therein and not otherwise defined
herein being used herein as therein defined), by and among Clayton Williams
Energy, Inc., as Borrower, certain Subsidiaries of Borrower, as Guarantors, the
Lenders party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent.

 

Pursuant to Section 2.08 of the Credit Agreement, the Borrower desires to
convert or to continue the following Loans, each such conversion and/or
continuation to be effective as of [mm/dd/yy]:

 

$[   ,   ,   ]

 

Eurodollar Loans to be continued with Interest Period of      month(s)

 

 

 

$[   ,   ,   ]

 

ABR Loans to be converted to Eurodollar Loans with Interest Period of     
month(s)

 

 

 

$[   ,   ,   ]

 

Eurodollar Loans to be converted to ABR Loans

 

The Borrower hereby certifies that as of the date hereof, no Default has
occurred and is continuing or would result from the consummation of the
conversion and/or continuation contemplated hereby.

 

Date: [mm/dd/yy]

CLAYTON WILLIAMS ENERGY, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

NOTE

 

New York, New York

                  ,          

 

FOR VALUE RECEIVED, the undersigned CLAYTON WILLIAMS ENERGY, INC., a Delaware
corporation (“Borrower”) hereby unconditionally promises to pay to
                      (the “Lender”) or its registered assigns the principal sum
equal to its Commitment as set forth in the Credit Agreement (as hereinafter
defined), or, if greater or less, the aggregate unpaid principal amount of the
Loans advanced by Lender to Borrower pursuant to the terms of the Credit
Agreement, together with interest on the unpaid principal balance thereof as set
forth in the Credit Agreement, both principal and interest payable as therein
provided in lawful money of the United States of America at the offices of
Administrative Agent provided in Section 11.01 of the Credit Agreement, or at
such other place, as from time to time may be designated by Administrative Agent
in accordance with the Credit Agreement.

 

The principal and all accrued interest on this Note shall be due and payable in
accordance with the terms and provisions of the Credit Agreement.

 

This Note is executed pursuant to that certain Third Amended and Restated Credit
Agreement dated as of April 23, 2014, between Borrower, certain Subsidiaries of
the Borrower, as Guarantors, the Administrative Agent and the Lenders party
thereto (as amended, modified, supplemented or restated from time to time, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), is one of the promissory notes referred
to in Section 2.09(e) therein and is secured by the Security Instruments. 
Reference is made to the Credit Agreement and the Loan Documents for a statement
of prepayment rights and obligations of Borrower, for a statement of the terms
and conditions under which the due date of this Note may be accelerated and for
statements regarding other matters affecting this Note (including without
limitation the obligations of the holder hereof to advance funds hereunder,
principal and interest payment due dates, voluntary and mandatory prepayments,
exercise of rights and remedies, payment of attorneys’ fees, court costs and
other costs of collection and certain waivers by Borrower and others now or
hereafter obligated for payment of any sums due hereunder).  Upon the occurrence
of an Event of Default, the Administrative Agent may declare forthwith to be
entirely and immediately due and payable the principal balance hereof and the
interest accrued hereon, and the Lender shall have all rights and remedies of
the Lender under the Credit Agreement and the other Loan Documents.  This Note
may be prepaid in accordance with the terms and provisions of the Credit
Agreement.

 

Regardless of any provision contained in this Note, the holder hereof shall
never be entitled to receive, collect or apply, as interest on this Note, any
amount in excess of the Maximum Rate, and, if the holder hereof ever receives,
collects, or applies as interest, any such amount which would be excessive
interest, it shall be deemed a partial prepayment of principal and treated
hereunder as such; and, if the indebtedness evidenced hereby is paid in full,
any remaining excess shall forthwith be paid to Borrower.  In determining
whether or not the interest paid or payable, under any specific contingency,
exceeds the Maximum Rate, Borrower and the holder hereof shall, to the maximum
extent permitted under applicable law (i) characterize any

 

1

--------------------------------------------------------------------------------


 

non-principal payment as an expense, fee or premium rather than as interest,
(ii) exclude voluntary prepayments and the effects thereof, and (iii) spread the
total amount of interest throughout the entire contemplated term of the
obligations evidenced by this Note and/or referred to in the Credit Agreement so
that the interest rate is uniform throughout the entire term of this Note;
provided that, if this Note is paid and performed in full prior to the end of
the full contemplated term thereof; and if the interest received for the actual
period of existence thereof exceeds the Maximum Rate, the holder hereof shall
refund to Borrower the amount of such excess or credit the amount of such excess
against the indebtedness evidenced hereby, and, in such event, the holder hereof
shall not be subject to any penalties provided by any laws for contracting for,
charging, taking, reserving or receiving interest in excess of the Maximum Rate.

 

If any payment of principal or interest on this Note shall become due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall in such case be included in
computing interest in connection with such payment.

 

If this Note is placed in the hands of an attorney for collection, or if it is
collected through any legal proceeding at law or in equity or in bankruptcy,
receivership or other court proceedings, Borrower agrees to pay all costs of
collection, including, but not limited to, court costs and reasonable attorneys’
fees.

 

Borrower and each surety, endorser, guarantor and other party ever liable for
payment of any sums of money payable on this Note, jointly and severally waive
presentment and demand for payment, notice of intention to accelerate the
maturity, protest, notice of protest and nonpayment, as to this Note and as to
each and all installments hereof, and agree that their liability under this Note
shall not be affected by any renewal or extension in the time of payment hereof,
or in any indulgences, or by any release or change in any security for the
payment of this Note, and hereby consent to any and all such renewals,
extensions, indulgences, releases or changes.

 

This Note shall be governed by and construed in accordance with the applicable
laws of the United States of America and the laws of the State of New York.

 

THIS NOTE, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENTS AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

2

--------------------------------------------------------------------------------


 

EXECUTED as of the date and year first above written.

 

 

BORROWER:

 

 

 

CLAYTON WILLIAMS ENERGY, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF LENDER CERTIFICATE

 

        , 200  

 

To:                             JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

The Borrower, the Guarantors, the Administrative Agent and the Lenders have
entered into that certain Third Amended and Restated Credit Agreement dated as
of April 23, 2014 (as the same has been and may further be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”). 
Unless otherwise defined herein, capitalized terms used herein have the meaning
specified in the Credit Agreement.

 

[Language for Existing Lender]

 

[               Please be advised that the undersigned has agreed (a) to
increase its Commitment under the Credit Agreement effective           , 20  
(the “Effective Date”) from $                 to $             and (b) that,
from and after the Effective Date, it shall continue to be a Lender in all
respects under the Credit Agreement and the other Loan Documents.]

 

[Language for New Lender]

 

[               Please be advised that the undersigned has agreed (a) to become
a Lender under the Credit Agreement effective           , 20   (the “Effective
Date”) with a Commitment of $             and (b) that, from and after the
Effective Date, it shall be deemed to be a Lender in all respects under the
Credit Agreement and the other Loan Documents and shall be bound thereby.]

 

 

Very truly yours,

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

1

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

 

By:

 

 

Name:

 

Title:

 

 

Accepted and Agreed:

 

CLAYTON WILLIAMS ENERGY, INC.

 

 

By:

 

 

Name:

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Third Amended and Restated Credit Agreement, dated as
of  April 23, 2014 (as it may be amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”), by and among Clayton
Williams Energy, Inc., as Borrower, certain Subsidiaries of Borrower, as
Guarantors, the Lenders party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or applicable
successor form).  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Date:            , 20[ ]

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Third Amended and Restated Credit Agreement, dated as
of  April 23, 2014 (as it may be amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”), by and among Clayton
Williams Energy, Inc., as Borrower, certain Subsidiaries of Borrower, as
Guarantors, the Lenders party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or applicable successor form).  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Date:            , 20[ ]

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT F-3

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Third Amended and Restated Credit Agreement, dated as
of  April 23, 2014 (as it may be amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”), by and among Clayton
Williams Energy, Inc., as Borrower, certain Subsidiaries of Borrower, as
Guarantors, the Lenders party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY (or
applicable successor form) accompanied by one of the following forms from each
of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN (or applicable successor form) or (ii) an IRS Form W-8IMY
(or applicable successor form) accompanied by an IRS Form W-8BEN (or applicable
successor form) from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Date:            , 20[ ]

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT F-4

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to the Third Amended and Restated Credit Agreement, dated as
of  April 23, 2014 (as it may be amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”), by and among Clayton
Williams Energy, Inc., as Borrower, certain Subsidiaries of Borrower, as
Guarantors, the Lenders party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
promissory note(s) evidencing such Loan(s)), (iii) with respect to the extension
of credit pursuant to this Credit Agreement or any other Loan Document, neither
the undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY (or applicable successor form) accompanied by one of the following
forms from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN (or applicable successor form) or (ii) an IRS
Form W-8IMY (or applicable successor form) accompanied by an IRS Form W-8BEN (or
applicable successor form) from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

1

--------------------------------------------------------------------------------


 

Title:

 

Date:            , 20[  ]

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

 

EXISTING LETTERS OF CREDIT

 

Letter of Credit #

 

Applicant

 

Beneficiary

 

Amount

 

Type

 

Letter of Credit
 Expiration Date

S-634643

 

Warrior Gas Co.

 

Railroad Commission of Texas

 

$

25,000.00

 

Standard

 

10/31/2014

S-879727

 

Southwest Royalties, Inc.

 

Railroad Commission of Texas

 

$

2,000,000.00

 

Standard

 

3/31/2015

S-902066

 

Clayton Williams Energy, Inc.

 

Railroad Commission of Texas

 

$

2,000,000.00

 

Standard

 

7/31/2014

S-959732

 

Clayton Williams Pipeline Corporation

 

Railroad Commission of Texas

 

$

25,000.00

 

Standard

 

12/31/2014

S-705155

 

Clayton Williams Energy, Inc.

 

The Travelers Indemnity Company

 

$

1,003,000.00

 

Standard

 

8/31/2014

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

APPLICABLE PERCENTAGES AND COMMITMENTS

 

Lender

 

Title

 

Applicable
Percentage

 

Commitment as of the
Fourth Amendment
Effective Date

 

JPMorgan Chase Bank, N.A.

 

Administrative Agent

 

16.686747

%

$

16,686,747

 

Wells Fargo Bank, N.A.

 

Syndication Agent

 

9.337349

%

$

9,337,349

 

MUFG Union Bank, N.A.

 

Documentation Agent

 

9.337349

%

$

9,337,349

 

Compass Bank

 

 

 

6.024096

%

$

6,024,096

 

Frost Bank

 

 

 

6.024096

%

$

6,024,096

 

Toronto Dominion (Texas) LLC

 

 

 

6.024096

%

$

6,024,096

 

KeyBank National Association

 

 

 

6.024096

%

$

6,024,096

 

Natixis, New York Branch

 

 

 

6.024096

%

$

6,024,096

 

UBS AG, Stamford Branch

 

 

 

5.000000

%

$

5,000,000

 

Fifth Third Bank

 

 

 

4.216867

%

$

4,216,867

 

U.S. Bank National Association

 

 

 

4.216867

%

$

4,216,867

 

Whitney Bank

 

 

 

4.216867

%

$

4,216,867

 

Bank of America, N.A.

 

 

 

4.216867

%

$

4,216,867

 

Branch Banking and Trust Company

 

 

 

4.216867

%

$

4,216,867

 

Capital One, National Association

 

 

 

4.216867

%

$

4,216,867

 

PNC Bank, National Association

 

 

 

4.216867

%

$

4,216,867

 

TOTAL:

 

 

 

100.000000000

%

$

100,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.04

 

MATERIAL LIABILITIES

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.06

 

DISCLOSED MATTERS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.13

 

CAPITALIZATION

 

Legal Name

 

Jurisdiction
of
Organization

 

Shares
Outstanding

 

Owner

 

 

 

 

 

 

 

Material Restricted Subsidiaries (Guarantors):

 

 

 

 

 

 

 

Warrior Gas Co.

 

Texas

 

2000

 

Clayton Williams Energy, Inc.

Clajon Industrial Gas, Inc.

 

Texas

 

1000

 

Warrior Gas Co.

CWEI Acquisitions, Inc.

 

Delaware

 

1000

 

Clayton Williams Energy, Inc.

Clayton Williams Pipeline Corporation

 

Delaware

 

1000

 

Clayton Williams Energy, Inc.

Romere Pass Acquisition L.L.C.

 

Delaware

 

N/A

 

CWEI Romere Pass Acquisition Corp.

CWEI Romere Pass Acquisition Corp.

 

Delaware

 

1000

 

Clayton Williams Energy, Inc.

Southwest Royalties, Inc.

 

Delaware

 

1000

 

Clayton Williams Energy, Inc.

Blue Heel Company

 

Delaware

 

1000

 

Southwest Royalties, Inc.

Tex-Hal Partners, Inc.

 

Delaware

 

1000

 

Southwest Royalties, Inc.

Desta Drilling GP, LLC

 

Texas

 

N/A

 

Clayton Williams Energy, Inc.

Desta Drilling, L.P.

 

Texas

 

N/A

 

Desta Drilling GP, LLC — 1%
Clayton Williams Energy, Inc. - 99%

West Coast Energy Properties GP, LLC

 

Texas

 

N/A

 

Clayton Williams Energy, Inc.

 

 

 

 

 

 

 

Non-Material Restricted Subsidiaries (Non-Guarantors):

 

 

 

 

 

 

 

Clayton Williams Trading Co.

 

Texas

 

1000

 

Clayton Williams Energy, Inc.

Warrior Mississippi Corp.

 

Delaware

 

1000

 

Clayton Williams Energy, Inc.

CWEI Aviation, Inc.

 

Texas

 

1000

 

Clayton Williams Energy, Inc.

CWEI Partners GP, LLC

 

Delaware

 

N/A

 

Clayton Williams Energy, Inc.

CWEI Partners Operating, LLC

 

Delaware

 

N/A

 

Clayton Williams Energy Partners, LP

Clayton Williams Energy Partners, LP

 

Delaware

 

N/A

 

CWEI Partners GP, LLC — 0.1%
Clayton Williams Energy, Inc. — 99.9%

 

 

 

 

 

 

 

Unrestricted Subsidiaries

 

 

 

 

 

 

 

CWEI Andrews Properties GP, LLC

 

Delaware

 

N/A

 

Clayton Williams Energy, Inc.

CWEI Andrews Properties, LP

 

Delaware

 

N/A

 

CWEI Andrews Properties GP, LLC

West Coast Energy Properties, L.P.

 

Texas

 

N/A

 

West Coast Energy Properties GP, LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.01

 

EXISTING INDEBTEDNESS

 

Other Indebtedness:

 

 

 

·       Capital Lease Obligations — vehicles

 

~$800,000

 

 

 

 

 

Operating Lease Obligations:

 

 

 

·       Two drilling rigs

 

~$1,700,000

 

·       Office space and business machines

 

~$6,100,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.02

 

EXISTING LIENS

 

Liens securing capital lease obligations described on Schedule 7.01.

 

--------------------------------------------------------------------------------


 

 

SCHEDULE 7.04

 

INCENTIVE OIL AND GAS INTERESTS

 

APO Incentive Plan

 

Year
Formed

 

No. of
Participants

 

No. of
Units

 

Area of Interest

 

Working
Interest
Assigned

 

West Coast Energy Properties PA

 

2006

 

20

 

100.00

 

West Coast Properties — California and Texas

 

7.50

%

CWEI RMS/Warwink PA

 

2007

 

23

 

100.00

 

RMS/Warwink area in West Texas

 

5.00

%

CWEI South Louisiana VI PA

 

2008

 

34

 

100.00

 

South Louisiana

 

7.00

%

CWEI Crockett County PA

 

2008

 

33

 

100.00

 

Crockett Co., TX

 

7.00

%

CWEI Utah PA

 

2008

 

30

 

100.00

 

Utah

 

5.60

%

CEWI Sacramento Basin I PA

 

2008

 

9

 

100.00

 

California, Counties of Colusa, Sutter, Yolo, Solano and Sacramento

 

7.00

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.06(c)

 

INVESTMENT COMMITMENTS

 

Investments pursuant to existing commitments as general partner in the following
Unrestricted Subsidiaries:

 

·                                          West Coast Energy Properties, L.P.

·                                          CWEI Andrews Properties GP, LLC, for
further investment in CWEI Andrews Properties, L.P.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.06(g)

 

EXISTING INVESTMENTS

 

·                  Limited partnership interest (31.9%) in ClayDesta Buildings,
LP

 

·                  West Coast Energy Properties GP, LLC

 

·                  CWEI Andrews Properties GP, LLC

 

·                  Dalea Investment Group, LLC

 

·                  Hall-Houston Exploration IV, LP

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.06(l)

 

COSTS RELATING TO INCENTIVE OIL AND GAS INTERESTS

 

APO Incentive Plan

 

Year
Formed

 

No. of
Participants

 

No. of
Units

 

Area of Interest

 

Working
Interest
Assigned

 

West Coast Energy Properties PA

 

2006

 

20

 

100.00

 

West Coast Properties — California and Texas

 

7.50

%

CWEI RMS/Warwink PA

 

2007

 

23

 

100.00

 

RMS/Warwink area in West Texas

 

5.00

%

CWEI South Louisiana VI PA

 

2008

 

34

 

100.00

 

South Louisiana

 

7.00

%

CWEI Crockett County PA

 

2008

 

33

 

100.00

 

Crockett Co., TX

 

7.00

%

CWEI Utah PA

 

2008

 

30

 

100.00

 

Utah

 

5.60

%

CEWI Sacramento Basin I PA

 

2008

 

9

 

100.00

 

California, Counties of Colusa, Sutter, Yolo, Solano and Sacramento

 

7.00

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.09

 

TRANSACTIONS WITH AFFILIATES

 

None.

 

--------------------------------------------------------------------------------